                          EXHIBIT 7

                VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007


                                                                        1
 1         IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA

 2              IN AND FOR THE COUNTY OF SAN FRANCISCO

 3                              --o0o--

 4

 5   NORMA SCHLESINGER,                 )
                                        )
 6                  Plaintiff,          )
                                        )
 7        vs.                           )       No. CGC-07-274200
                                        )
 8   AMERICAN BILTRITE, INC., et al.,   )
                                        )
 9                  Defendants.         )
     ___________________________________)
10

11

12

13

14                        Video Deposition of

15                          GARY CHILDRESS

16                          November 28, 2007

17

18

19

20   Reported by:

21   James Matthews, CSR 7916

22

23                            TOOKER & ANTZ
                    COURT REPORTING & VIDEO SERVICES
24                    350 SANSOME STREET, SUITE 700
                     SAN FRANCISCO, CALIFORNIA 94104
25                           (415) 392-0650



        TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
       Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 1 of 49
                            VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

                                                                           2                                                                         4
 1                          INDEX                                                1                   GARY CHILDRESS
 2                          ---o0o---                                            2   having first stated that he would testify the truth, the
 3                                                                               3   whole truth, and nothing but the truth, testified as follows:
 4   Deposition of GARY CHILDRESS                                        Page    4               EXAMINATION BY MR. HAMES
 5   Examination by Mr. Hames                                        4           5         THE VIDEOGRAPHER: Ladies and gentlemen, we are on
 6                                                                               6   video record on November 28th, 2007. The time is 10:28. I'm
 7   Plaintiff's Exhibits (GARY CHILDRESS)               Iden                    7   Dan DeFrank, a Notary Public for the County of San Francisco
 8   1 Plaintiff's Notice of Deposition              5                           8   representing Tooker & Antz, 350 Sansome Street, Suite 700,
 9   2 Declaration of Gary Childress                 43                          9   San Francisco, California 94106. The phone number is
10   3 97 pages of copies of checks                 52                          10   415-392-0650.
11   4 10-8-76 letter from Atlanta Testing & Engineering 89                     11         This is the beginning of Tape 1 of Volume I in the
12       to American Vermiculite Corporation                                    12   case of Norma Schlesinger versus American Biltrite, Inc. et
13   5 9-2-81 letter from Fronk to W.R. Grace & Co.        90                   13   al. in the Superior Court of California in and for the County
14   6 9-25-81 letter from O'Donnell to Fronk and attached 91                   14   of San Francisco, case number is CGC-07-274200 for the
15       Material Safety Data Sheet                                             15   deposition of Gary Childress. We are located at Tooker &
16   7 9-1-83 memo from Chase to Vukovich                92                     16   Antz, 350 Sansome Street, San Francisco. Deposition was
17   8 J.P. Austin Associates, Inc. Material Safety Data 92                     17   noticed by attorneys for plaintiff and videotape is produced
18       sheet                                                                  18   by the same.
19   9 Color copy of photo of a box of Orton Standard     120                   19         Counsel, would you please identify yourselves and
20       Pyrometric Cones                                                       20   your clients?
21                                                                              21         MR. HAMES: My name is Scott Hames. I'm from the
22   Defendant's Exhibits (Childress)                                           22   law firm of Levin, Simes, Kaiser & Gornick and I represent
23   A Objections to Plaintiff's Notice of Videotaped                     5     23   the plaintiff in this action.
24       Deposition                                                             24         MS. GOLDEN: Yes, Catherine Golden from Jackson &
25                                                                              25   Wallace representing Edward Orton Ceramics Foundation.

                                                                           3                                                                         5
 1         Be it remembered that, pursuant to notice of taking                   1          THE VIDEOGRAPHER: Court reporter may swear in the
 2   deposition, and on Wednesday, the 28th day of November, 2007                2   witness.
 3   commencing at the hour of 10:28 o'clock a.m. thereof, at                    3          MS. GOLDEN: We have one more attorney here.
 4   TOOKER & ANTZ COURT REPORTING AND VIDEO SERVICES, 350 Sansome               4          MR. O'SHEA: Daniel O'Shea, Jackson & Wallace on
 5   Street, Suite 700, San Francisco, California before me, James               5   behalf of Orton as well.
 6   Matthews, duly authorized to administer oaths pursuant to                   6          (Witness sworn.)
 7   section 2093(b) of the California Code of Civil Procedure,                  7          MR. HAMES: Q. And just for the record, we
 8   personally appeared                                                         8   premarked -- did you use -- so Exhibit number 1 is
 9                  GARY CHILDRESS                                               9   Plaintiff's Notice of this deposition.
10   called as a witness by the plaintiff; and the said witness,                10   (Whereupon Plaintiff's Exhibit 1 was marked for
11   having stated that he would testify the truth, the whole                   11          identification.)
12   truth, and nothing but the truth, was thereupon examined and               12          MR. HAMES: Did you want to mark some stuff as
13   testified as hereinafter set forth.                                        13   well, Catherine?
14         LAW OFFICES OF LEVIN, SIMES, KAISER & GORNICK, 44                    14          MS. GOLDEN: I would like to mark as Defendant's
15   Montgomery Street, 36th Floor, San Francisco, California                   15   first exhibit our objections to the depo notice and the
16   94104, represented by SCOTT HAMES, Esq., appeared as counsel               16   document request.
17   on behalf of the plaintiff.                                                17   (Whereupon Defendant's Exhibit A was marked for
18         LAW OFFICES OF JACKSON & WALLACE, 55 Francisco                       18          identification.)
19   Street, 6th Floor, San Franciso, California 94133,                         19          MR. HAMES: Q. Good morning, sir. Again, my name
20   represented by CATHERINE E. GOLDEN, Esq. and DANIEL D.                     20   is Scott Hames. I represent the plaintiff in this case. Can
21   O'SHEA, Esq., appeared as counsel on behalf of the defendant               21   you please state your full name for the record?
22   Edward Orton Ceramic Foundation.                                           22      A. Gary Childress.
23         ALSO PRESENT: Dan DeFrank, videographer.                             23      Q. Okay. And how do you spell your last name?
24                     --o0o--                                                  24      A. C-h-i-l-d-r-e-s-s.
25                                                                              25      Q. Okay. And I'm just going to start off by going

                                                                                                                                2 (Pages 2 to 5)
      TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
     Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 2 of 49
                    VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

                                                             6                                                                    8
 1   through some of your background and then we'll talk about the    1      A. I understand.
 2   company that you work for in some detail.                        2      Q. Also I don't want you to speculate or guess about
 3         So how old are you, sir?                                   3   anything. Okay? Do you know what the difference between
 4      A. 59.                                                        4   speculation is and an estimate and a guess?
 5      Q. What's your date of birth?                                 5      A. Yes.
 6      A. December 20th, 1947.                                       6      Q. Okay. Good. Then I'm not going to go through the
 7      Q. Okay. And where do you currently live?                     7   usual definitions of those words, okay? But it's okay for
 8      A. Do you want my full address?                               8   you to provide an estimate if you don't have a precise date
 9      Q. You can just tell me the city, that's fine.                9   or something like that, okay?
10      A. Westerville, Ohio.                                        10      A. Okay.
11      Q. Thanks for coming out.                                    11      Q. All right. So the prior deposition that you gave
12      A. Well, the weather's nice here.                            12   was in 2001. Was that -- did that have anything to do with
13      Q. And you said it was Westerville?                          13   the Edward Orton Foundation Company?
14      A. Yes.                                                      14      A. No.
15      Q. Have you ever had your deposition taken before?           15      Q. Okay. What was that case involved, just generally?
16      A. Yes, I have.                                              16      A. It was -- my employer at that time was the Hecla
17      Q. How many times?                                           17   Mining Company, and it had to do with failure of a -- another
18      A. Once.                                                     18   party to close one of the acquisition of one of Hecla's
19      Q. Do you know when that was?                                19   assets that was sold.
20      A. It was in -- yeah, 2001.                                  20      Q. Okay. It wasn't a personal injury case?
21      Q. Okay. Well, I'm sure your attorney's advised you          21      A. No.
22   on the rules of deposition and the procedure, but let me just   22      Q. It didn't have anything to do with asbestos?
23   mention a couple things.                                        23      A. Oh, no.
24         You understand that the oath that you just took has       24      Q. Okay. All right. And let me just ask you, did you
25   the same force and effect as it would if you were testifying    25   go to high school?

                                                             7                                                                    9
 1   in a court of law?                                               1      A. Yes, I did.
 2       A. I do.                                                     2      Q. Where did you go to high school?
 3       Q. And that it carries a penalty of perjury?                 3      A. Greenville, South Carolina.
 4       A. I do.                                                     4      Q. And what year did you graduate?
 5       Q. In deposition -- people have a tendency to                5      A. 1965.
 6   interrupt each other sometimes in normal conversation, but in    6      Q. Did you go to college of a that?
 7   depositions it's really important that only one of us talk at    7      A. I did.
 8   a time. So I'll try not to interrupt you if you try not to       8      Q. Where did you go?
 9   interrupt me. All right?                                         9      A. Clemson University.
10       A. Fair.                                                    10      Q. Where is that?
11       Q. It's going to happen, okay? So if I interrupt you        11      A. Clemson, South Carolina.
12   just let me know so you can complete your answer, okay?         12      Q. Okay. Never heard of it. Sorry. And what years
13       A. Okay.                                                    13   did you attend Clemson?
14       Q. Also I'm going to assume that you understand all my      14      A. 1965 through 1969.
15   questions unless you tell me otherwise.                         15      Q. And did you receive any degrees from that
16       A. Okay.                                                    16   university?
17       Q. There aren't any classes in law school or otherwise      17      A. I did.
18   that teach people to ask questions that make sense, so if you   18      Q. In what?
19   don't understand something that I ask you let me know, okay?    19      A. Ceramic engineering.
20       A. Okay.                                                    20      Q. Okay. Did you have any other formal education
21       Q. You're doing a great job so far by answering             21   after Clemson?
22   audibly. Nods of the head, shakes of the head, uh-huhs and      22      A. No.
23   uh-uhs don't transcribe on the transcript, so you need to       23      Q. Okay. When you attended Clemson was anything
24   answer with a yes or a no or whatever answer you might          24   related to asbestos ever discussed in any of your classes?
25   provide.                                                        25   That you recall?

                                                                                                               3 (Pages 6 to 9)
      TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
     Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 3 of 49
                    VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

                                                          10                                                                12
 1      A. Not to my recollection, no.                              1      A. No.
 2      Q. Okay. All right. And then did you enter the work         2      Q. Okay. All right. Where did you work after
 3   force?                                                         3   Vesuvius?
 4      A. Yes.                                                     4      A. Houston Ceramics.
 5      Q. Okay. Where did you first start working after            5      Q. And what years did you work for them?
 6   college?                                                       6      A. 1972 through 1975.
 7      A. Drakenfield. D-r-a-k-e-n-f-e-l-d.                        7      Q. And what did you do for them?
 8      Q. And what sort of business is Drakenfeld in?              8      A. I was a ceramic engineer for the plant.
 9      A. They manufactured ceramic pigments. Inorganic            9      Q. And what sort of company was Houston Ceramics when
10   pigments for colorants.                                       10   you were working for them?
11      Q. Okay. And what was your position there?                 11      A. They made ceramic tile.
12      A. I was a process engineer.                               12      Q. Okay. And what were your job duties?
13      Q. Just briefly what were your job duties for              13      A. I was responsible for all ceramic processing.
14   Drakenfeld?                                                   14      Q. Okay. Do you know if any asbestos was used when
15      A. Primarily designing processes. The firing of the        15   you were working for Houston Ceramics?
16   pigments. That -- and the handling, material handling         16      A. To the best of my knowledge, no.
17   aspects. Primarily.                                           17      Q. Okay. Where was the next company you worked?
18      Q. Okay. In what years did you work for Drakenfeld?        18      A. Eljer Plumbing Ware.
19      A. 1969 through 1971.                                      19      Q. Can you spell that one for me?
20      Q. When you were working at Drakenfeld did you have        20      A. E-l-j-e-r.
21   any contact whatsoever with any of your current company,      21      Q. Plumbing?
22   Orton Ceramic -- or Edward Orton, Junior Ceramic              22      A. Uh-huh. Plumbing ware.
23   Foundation -- I'm just going to refer to it as Orton, okay?   23      Q. And what sort of company was that?
24      A. Uh-huh.                                                 24      A. Made bathroom fixtures, toilets, sinks, lavatories.
25      Q. With any of their products such as the pyrometric       25      Q. And what years did you work for them?

                                                          11                                                                13
 1   cones that are at issue in this case?                          1      A. 1975 through 1979.
 2      A. No.                                                      2      Q. And what did you do for them?
 3      Q. Okay. Where did you work after Drakenfeld?               3      A. I was chief ceramic engineer.
 4      A. I worked for Vesuvius Crucible.                          4      Q. So what were your job duties as the --
 5      Q. Vesuvius?                                                5      A. I was responsible for all glaze production, body
 6      A. Like the mountain.                                       6   production, and the firing process.
 7      Q. And what did you do for them?                            7      Q. Okay. Did you use any of the Orton pyrometric
 8      A. Sales.                                                   8   cones that are at issue in this case when you were working
 9      Q. What sort of business were they in?                      9   for Eljer?
10      A. Refractories for the steel industry.                    10      A. Yes, I did.
11      Q. What do you mean by refractories?                       11      Q. Was that your -- the first time that you came into
12      A. It's the -- the heat containment material, high         12   contact with their product?
13   temperature bricks that line furnaces, ladles, things like    13      A. Yes, it was.
14   that.                                                         14      Q. Okay. Where did you work after Eljer?
15      Q. Was Vesuvius manufacturing those?                       15      A. Ferro, F-e-r-r-o Corporation.
16      A. Yes, they were.                                         16      Q. And what years did you work for Ferro?
17      Q. And you were a salesman for them?                       17      A. 1979 to 1983.
18      A. That's correct.                                         18      Q. And what did you do for them?
19      Q. Can you tell me the years that you worked for them?     19      A. I was a salesman.
20      A. 1971 through 72.                                        20      Q. And what sort of company was that?
21      Q. Was any asbestos used when you were working for         21      A. They also made ceramic pigments and Frits.
22   Vesuvius that you know of?                                    22   F-r-i-t-s. Frit.
23      A. Not that I'm aware of.                                  23      Q. What is a frit?
24      Q. Okay. Did you learn anything about asbestos when        24      A. It's basically the materials that are used to make
25   you were working for them?                                    25   a glaze -- ceramic glaze that are melted into a form of a

                                                                                                        4 (Pages 10 to 13)
      TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
     Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 4 of 49
                    VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

                                                           14                                                                  16
 1   glass and then ground into a powder.                            1           MR. HAMES: All right, I understand your objection.
 2       Q. Okay. Thank you. Did you use any of the Orton            2   I'll just withdraw the question, okay?
 3   pyrometric cones there?                                         3        Q. So let's just continue with your employment history
 4       A. I wasn't into -- I actually worked out of my home.       4   all right? For ECC America you worked there until 1986.
 5       Q. Okay. So you didn't -- just so the record's clear,       5   Where did you work after that?
 6   you didn't?                                                     6        A. Kentucky Tennessee Clay Company.
 7       A. I did not.                                               7        Q. And what sort of company was that?
 8       Q. Okay. Okay. Where did you work after Ferro?              8        A. We also mined industrial minerals. Ball
 9       A. ECC America. ECC is English China clay.                  9   clay. Feldspar.
10       Q. And when did you work for ECC?                          10        Q. And when did you work for them?
11       A. 1983 through 1986.                                      11        A. 1986 to 1994.
12       Q. You're doing a great job with your prior jobs, by       12        Q. And what was your position?
13   the way, with the dates and stuff.                             13        A. President.
14          Okay. And what sort of company was ECC?                 14        Q. Okay. Where did you work after that?
15       A. We mined industrial minerals, kaolin, talc, and         15        A. Actually, it was for the parent company that owned
16   ball clay for the ceramic industry primarily.                  16   KT Clay. Hecla Mining Company. H-e-c-l-a.
17       Q. And what was your position there?                       17        Q. Okay. And when did you start working for Hecla
18       A. I was a marketing manager.                              18   Mining Company?
19       Q. When you were working for ECC did issues pertaining     19        A. In '94.
20   to asbestos ever arise?                                        20        Q. Until when?
21       A. No.                                                     21        A. 2001.
22       Q. Do you recall if there was ever a concern about         22        Q. Okay. And then where did you work in 2001?
23   asbestos in any of the materials that your company was         23        A. I began working at the Orton Foundation.
24   mining?                                                        24        Q. And you're still working there, obviously.
25          MS. GOLDEN: I'm going to object as vague, over          25        A. Yeah. As far as I know.

                                                           15                                                                  17
 1   broad and outside the scope of this deposition.                 1       Q. All right. As far as you know. As of this
 2          MR. HAMES: I'm basically just asking because I'm         2   morning. Okay. So when you first started working for Orton,
 3   trying to get your knowledge of -- of what asbestos is and      3   what was your first position there?
 4   when you first heard about it.                                  4       A. General manager.
 5       Q. So let me just ask that question instead, okay? At       5       Q. And what were your job duties?
 6   any time have you ever heard that asbestos can be harmful to    6       A. Complete P&L responsibility for the facility.
 7   people?                                                         7       Q. Okay. And where is that facility located?
 8          MS. GOLDEN: Okay, I'm going to object. This calls        8       A. Westerville, Ohio.
 9   for speculation. It has nothing to do with this case nor        9       Q. And what sort of company is Orton? What do they
10   Orton Ceramics Foundation which is the reason that he's here   10   manufacture?
11   is on behalf of the company.                                   11       A. We manufacture pyrometric cones. Thermal
12          MR. HAMES: I'm just asking just for your                12   analytical instruments. And electronic temperature
13   background, really.                                            13   controllers.
14          MS. GOLDEN: I'm going to object.                        14       Q. Okay. And you understand that the purpose of your
15          MR. HAMES: Okay.                                        15   deposition today, you're being produced as the person most
16          MS. GOLDEN: I don't understand the relevance of         16   knowledgeable and the custodian of records for Orton,
17   what his knowledge is.                                         17   correct?
18          MR. HAMES: Are you going to instruct him not to         18          MS. GOLDEN: He is not the custodian of records,
19   answer?                                                        19   but we have brought you the records that we have, but he can
20          MS. GOLDEN: His personal -- just hear me out. I         20   tell you about -- you know, generally retention policy, that
21   need to know what -- how his personal knowledge has anything   21   sort of thing.
22   to do with this case, and what Orton knew or didn't know.      22          MR. HAMES: And will you stipulate that those are
23          MR. HAMES: Okay.                                        23   authentic and business records?
24          MS. GOLDEN: Because he didn't even come to Orton        24          MS. GOLDEN: Yes.
25   until 2001.                                                    25          MR. HAMES: And we can use them at trial?

                                                                                                          5 (Pages 14 to 17)
      TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
     Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 5 of 49
                    VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

                                                            18                                                                  20
 1          MS. GOLDEN: Yes, absolutely.                              1      A. Okay.
 2          MR. HAMES: Thank you. And we're going to mark             2      Q. I pulled some information off the website. I'm not
 3   everything, and we're going to go through it briefly --          3   going to mark what I have, I'm just going to ask you some
 4       Q. So you understand that you're being produced as the       4   questions about it.
 5   person most knowledgeable for Orton?                             5      A. Okay.
 6       A. Yes.                                                      6      Q. Do you know when the -- the full name of the
 7       Q. Okay. How long did you work as the general manager        7   company is the Edward J. Orton Junior Ceramic Foundation; is
 8   for Orton in that position?                                      8   that right?
 9       A. That's still my job.                                      9      A. Well, it's the Edward Orton Junior Ceramic
10       Q. Okay. Can you elaborate on what your job duties          10   Foundation.
11   are?                                                            11      Q. Okay. And do you know when they first went into
12       A. I'm responsible for the total operations. I report       12   business?
13   to the board of trustees.                                       13      A. The year?
14       Q. Okay Where is Orton's headquarters?                      14          MS. GOLDEN: You mean when the foundation was
15       A. Westerville, Ohio.                                       15   established? It's a nonprofit.
16       Q. Okay. Can you tell me the actual address?                16          MR. HAMES: It's a nonprofit, okay.
17       A. 6991 Old 3C, the numeral 3, the number 3C                17      Q. Do you know when Mr. Orton -- you said he preferred
18   Highway. Westerville, Ohio.                                     18   to be referred to as General?
19       Q. Okay, and do you know how long they've been at that      19          MS. GOLDEN: General.
20   address?                                                        20          MR. HAMES: Q. Was he actually a general?
21       A. They moved there around 1980. 1981. That time            21          MS. GOLDEN: He was.
22   frame.                                                          22          THE WITNESS: Yes.
23       Q. Do you know where they were before that?                 23          MR. HAMES: Q. And do you know when he first
24       A. Yes. They were at Summit Street, and that's in           24   started make pyrometric cones?
25   Columbus.                                                       25      A. In 1986.

                                                            19                                                                  21
 1      Q. Do you know how long they were at Summit Street?           1       Q. Okay. And can you give me a description of what
 2      A. No, not exactly.                                           2   pyrometric cones are, please?
 3      Q. Do you know if they've had any other addresses?            3       A. It's a mixture of ceramic materials that are
 4      A. The only thing I know is that they actually started        4   blended so that they deform at different temperatures.
 5   making the cones, General Orton, as he liked to be called, in    5       Q. Okay.
 6   the basement at Ohio State University.                           6       A. So they measure a combination of temperature and
 7          (Court reporter asks for clarification.)                  7   time which we refer to as heat work.
 8          MS. GOLDEN: He said General Orton. That's what he         8       Q. Okay. And the mixture that they're actually made
 9   preferred to be called.                                          9   of, that's just clay?
10          MR. HAMES: Q. Let me just mention something. When        10       A. Clay and feldspar, primarily.
11   the court reporter asks you a question he's just asking to      11       Q. Okay.
12   repeat exactly what you said. He just didn't hear the words     12       A. In varying ratios.
13   you said.                                                       13       Q. Okay. And they started making -- or General Orton
14      A. Okay.                                                     14   started making them I think you said in 17 -- or rather in
15          MS. GOLDEN: Yeah.                                        15   18 --
16          MR. HAMES: Q. You don't need to elaborate. He's          16       A. 1896.
17   not asking you another question. He just wants you to repeat    17       Q. 1896?
18   exactly what you said.                                          18       A. Yeah.
19          So they started making them in the basement at Ohio      19       Q. Okay. Okay. And they continue to make those
20   State.                                                          20   today, correct?
21      A. Um-hum.                                                   21       A. That's correct.
22      Q. Is that a yes?                                            22       Q. And so the cones themselves, what are they used
23      A. Yes.                                                      23   for?
24      Q. Okay. Do you know -- let's talk about the                 24       A. To measure heat work. In the firing of ceramics.
25   background of the company a little bit.                         25       Q. Right. Okay. So just -- I'm -- and I'm asking you

                                                                                                           6 (Pages 18 to 21)
      TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
     Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 6 of 49
                    VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

                                                           22                                                                  24
 1   these general questions because should this case go to trial    1   that he's telling the truth and that's what he did, is
 2   a jury may be watching this videotape if you are unavailable    2   there -- can you think of any reason why he might use that
 3   and not have the understanding that you do or I do about        3   many cones?
 4   these cones, okay?                                              4      A. Yes, if he was concerned about the even heat
 5          So -- or ceramics in general.                            5   distribution at different levels in his kiln.
 6       A. Sure.                                                    6      Q. Okay.
 7       Q. So you're talking about putting these cones inside       7      A. If he had an older kiln. He might put more in.
 8   a kiln when you're firing ceramics; is that right?              8      Q. Okay.
 9       A. That's correct.                                          9      A. To make sure the heat level, each level had reached
10       Q. Okay. And then how are the cones monitored?             10   the same temperature.
11   Typically? When they're inside a kiln?                         11      Q. And are the cones rated some way?
12       A. There's a couple of ways they're actually               12          MS. GOLDEN: Objection, vague, I don't know what
13   used. One is what we call a witness cone. A witness cone       13   you mean by rated.
14   basically witnesses what has gone on in the furnace or the     14          MR. HAMES: Q. In other words, rated like they
15   kiln.                                                          15   deform at certain temperatures or a certain period of time?
16          There are also cones that are used in shutoff           16      A. Yes.
17   devices where the cone actually, when it -- when it softens    17      Q. Okay. Can you tell me how many -- let's just start
18   and deforms actually trips the power to the kiln and turns     18   with the witness cones. How many different types of witness
19   the kiln off, indicating that it has reached the proper        19   cones either based on their rating, their size -- or however
20   amount of heat work. So those are the two ways they're used.   20   you categorize them -- Orton manufactures?
21       Q. Okay. And the witness cone, is there some sort of       21      A. Over 40.
22   window or something on a kiln that someone looks through to    22      Q. Okay. And are they numbered or lettered in some
23   see if it's deformed?                                          23   way?
24       A. Yes. All kilns have, they call them peep sites,         24      A. Numbered.
25   where you pull the plug out and you look in. You make sure     25      Q. How are they numbered?

                                                           23                                                                  25
 1   they put the cone so when you pull the plug out you can see     1      A. It starts out at 022 and that counts backward up to
 2   it, and if you're visually monitoring it, as the cone goes      2   1. 022, 021, 020, 19 until you get to 1. And from 1 to 42.
 3   over and tips you know you have reached the proper amount of    3      Q. I'm really confused by that.
 4   heat work (indicating). Turn the kiln off.                      4          MS. GOLDEN: Isn't that more than 40?
 5       Q. Okay. So there's basically two types. There's the        5          THE WITNESS: Yeah, I said more than 40.
 6   witness cone, and what did you call the other one?              6          MS. GOLDEN: Oh, okay.
 7       A. Well, a shutoff device.                                  7          MR. HAMES: Q. There's more than 40 different
 8       Q. Shutoff?                                                 8   types.
 9       A. Yeah.                                                    9      A. Different cone numbers.
10       Q. Are there any other types of cones? That Orton          10      Q. Different cone numbers?
11   manufactures?                                                  11      A. And each number represents a different amount of
12       A. No. Those are the only cones.                           12   heat work.
13       Q. And just generally how many cones would an              13      Q. Let's take the 022 cone as the first one, okay?
14   individual put inside a kiln when they're firing ceramics?     14      A. (Nodding.)
15   And obviously it may vary on the individual, but just          15      Q. Which isn't really the first one. It's number 022.
16   generally?                                                     16      A. Right.
17       A. Depending if they're using it as the cutoff device,     17      Q. What does that number represent?
18   the shutoff device.                                            18      A. It represents the temperature at which that cone
19       Q. Um-hum.                                                 19   will deform based on the time that it saw that temperature.
20       A. One.                                                    20      Q. Okay. And then cone number 021, would that one --
21       Q. Okay.                                                   21   how does that one differ from 022?
22       A. As witness cones, probably three.                       22      A. It was slight -- it would be slightly hotter.
23       Q. Okay. There was a witness in this case who              23      Q. Okay.
24   testified that he put a lot more than three in there. And he   24      A. In other words it would take a little bit more heat
25   put them at different levels inside the kiln. Just assuming    25   to deform it.

                                                                                                          7 (Pages 22 to 25)
      TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
     Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 7 of 49
                    VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

                                                           26                                                                   28
 1       Q. Okay.                                                    1   head.  But we have a chart, you know -- it's on the Internet.
 2       A. 022 is -- if you're looking on the temperature           2      Q.   Right.
 3   scale, it's the coolest.                                        3      A.   That you can look at.
 4       Q. Okay.                                                    4      Q.   Okay.
 5       A. 42 is the hottest.                                       5      A.   But it's, I think it's --
 6       Q. Okay. I'm still really confused about the                6          MS. GOLDEN: Wouldn't it depend on the kiln also?
 7   numbering, okay? I understand that what you're saying is 022    7          MR. HAMES: Q. I'm sure there's a lot of variables.
 8   is the coolest. In other words it deforms at a lower            8      A. It's a function of time and temperature.
 9   temperature or heat work --                                     9      Q. Right.
10       A. That's right.                                           10      A. But it's below a thousand degrees.
11       Q. -- than 021.                                            11      Q. Okay. And then number 42 -- is that in the
12       A. Yes.                                                    12   thousands of degrees? That it would deform?
13       Q. And then the numbers go from 022 through 1 and then     13      A. That's -- yeah -- that's approaching about 1800
14   they start back up again going from 1 to 40? Two?              14   degrees Centigrade.
15       A. Um-hum.                                                 15      Q. Okay.
16       Q. Is that right?                                          16      A. Which is very, very hot.
17       A. That's correct.                                         17      Q. Right. Okay. I noticed in some of the
18       Q. Okay.                                                   18   interrogatory responses it says that Orton's been
19       A. The reason for that is they didn't plan ahead when      19   manufacturing the cones since 1932?
20   they were starting the numbering system. And when they         20      A. Um-hum.
21   started at 1 they later decided they needed something that     21      Q. Is that right?
22   worked at a cooler temperature.                                22      A. As the Edward Orton Junior Foundation.
23          So you don't want to use -- they apparently didn't      23      Q. Okay, so what happened in 1932 with the foundation?
24   want to use negative numbers.                                  24   Was that when it was established?
25       Q. Right. That's what it sounds like is 022 is             25      A. That's when it was established upon the death of

                                                           27                                                                   29
 1   essentially like a negative number. It's lower than 42.         1   General Orton.
 2   Would be, 42 would be the highest --                            2       Q. Okay. So he died in 1932?
 3       A. Right.                                                   3       A. Um-hum.
 4       Q. -- correct?                                              4       Q. Is that right?
 5       A. Yeah.                                                    5       A. Yes.
 6       Q. Okay. So let's just take number 42. How does that        6       Q. Okay. And then do you know how the foundation
 7   rating or that number for that cone differ from 022? The        7   itself was established?
 8   cone itself? In other words the heat work, what level does      8       A. Yes. Through his will.
 9   42 deform at versus 022?                                        9       Q. So he must have had some money and then he created
10       A. 42 is --                                                10   this nonprofit upon his death through his will?
11          MS. GOLDEN: You want to know at the temperature?        11       A. He basically gave the business -- that was the only
12          MR. HAMES: Q. No, I just mean is it -- so -- it         12   thing that the foundation got was the business. No money.
13   deforms at a much --                                           13       Q. Okay.
14       A. Much --                                                 14       A. A way of earning money.
15       Q. -- higher?                                              15       Q. Isn't there -- and there's at Ohio State or
16       A. -- much higher temperature.                             16   University of -- which one is it, Ohio State or University of
17       Q. Okay, yeah.                                             17   Ohio?
18          MS. GOLDEN: 42 is the highest.                          18       A. Ohio State.
19          THE WITNESS: That's the highest --                      19       Q. Ohio State actually has a building there named
20          MS. GOLDEN: Yeah.                                       20   after him, after General Orton, don't they?
21          THE WITNESS: -- temperature we make. Yeah.              21       A. Actually, it's named after his father, but General
22          MR. HAMES: Q. And you raised a good point. Let me       22   Orton funded the building. His father was the first
23   just ask, do you know for example at what temperature or how   23   president of Ohio State University.
24   long 022 takes to deform?                                      24       Q. Okay. So was General Orton, was he -- and this is
25       A. I can't tell you exactly. Off the top of my             25   just for my own curiosity. Was he associated with the

                                                                                                          8 (Pages 26 to 29)
      TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
     Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 8 of 49
                    VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

                                                           30                                                                  32
 1   university somehow?                                             1   square feet.
 2       A. Yes.                                                     2      Q. Okay. In -- do you know in 1932 how the cones were
 3       Q. Okay. What was his position there, do you know?          3   packaged when they were sold to the public?
 4       A. He -- he created the first school of ceramic             4      A. In boxes I'm assuming.
 5   engineering in the United States at Ohio State University.      5      Q. Okay. You're saying you're assuming. Do you have
 6       Q. Okay. And that just happens to be what your degree       6   some basis for knowing that they were packaged in boxes or
 7   is in, right?                                                   7   are you just guessing?
 8       A. It is.                                                   8         MS. GOLDEN: In 1932?
 9       Q. What is that -- can you elaborate on that? What          9         MR. HAMES: Q. In 1932.
10   exactly is ceramic engineering?                                10      A. Obviously I'm guessing.
11       A. Basically, everything inorganic except                  11      Q. Okay.
12   metals. It's -- inorganic materials that are formed and heat   12      A. I wasn't there.
13   processed to create a ceramic product. It can be from brick    13      Q. And it could be things you've looked at, people
14   to the -- the tile that's used on the reentry of the space     14   you've spoken to that's the foundation for your knowledge.
15   shuttle.                                                       15   So I'm not just asking you what you have seen, obviously, you
16       Q. Okay. So this is generally, I mean, your degree is      16   weren't alive then.
17   more associated with the commercial aspect of creating         17         So -- how are the cones packaged today?
18   ceramic items versus say an artist?                            18      A. In boxes.
19       A. Oh, yeah.                                               19      Q. And how large are the boxes?
20       Q. Okay. Thanks for indulging me in the background of      20      A. There's two sizes. The largest size is
21   the company.                                                   21   approximately three inches by three inches by six inches.
22       A. No one would ever accuse me of being an artist.         22      Q. That's the largest one?
23       Q. All right. So you're not on the potter's wheel or       23      A. Yes.
24   anything like that?                                            24      Q. What's the smallest one? Or the smaller one?
25       A. (Witness shakes head.)                                  25      A. It's -- again, I'm estimating on this one. It's

                                                           31                                                                  33
 1       Q. Okay. How were -- let's -- let's start in 1932           1   about an inch and a half by two by three. Inches.
 2   when the foundation was created.                                2      Q. Okay. Do you know how long Orton has been using
 3          How large was the foundation when it was created?        3   those sizes of boxes to package the cones in?
 4   Do you know? Like how many employees were there?                4      A. Do I know how long?
 5       A. No, I really don't -- I don't. I'd be guessing,          5          MS. GOLDEN: And you can provide approximations,
 6   and I --                                                        6   you know. It's not like you need to provide an exact date or
 7       Q. Okay, I don't want you to guess. How big is Orton        7   year.
 8   now? How many employees work there?                             8          MR. HAMES: Q. Right. I mean, if it's down to a
 9       A. We have 30.                                              9   year or decade or whatever.
10       Q. Okay. And they're currently on the Old 3C Highway?      10      A. I just -- talking to the people who have worked
11       A. Yes.                                                    11   there who have retired since I've been there, they were in
12       Q. And what sort of facility is at that location?          12   boxes back in the '50's and '60's.
13   Is that an office building, or is there some sort of           13      Q. Okay. So the earliest date is sometime in the
14   manufacturing plant?                                           14   '50's they were in boxes?
15       A. Both. There's offices and a manufacturing area.         15      A. That I can confirm.
16       Q. Okay. And do you know at the -- the Summit Street       16      Q. Okay. Who did you talk to to get that information?
17   one where they were before, what sort of facility was there    17      A. Dale Fronk.
18   at that time?                                                  18      Q. Can you spell his full name, please?
19       A. It was -- it was the same. It was offices and           19      A. D-a-l-e F-r-o-n-k.
20   manufacturing.                                                 20      Q. Okay. In preparation for your deposition today,
21       Q. Okay. How large, just generally, so I get some          21   obviously we have some documents which we're going to go
22   sense of it, is the manufacturing plant?                       22   through. Is there anything that you reviewed as far as
23       A. It's -- again, this is an estimate.                     23   documents that has not been produced here today? That you're
24       Q. Or you can just describe it however --                  24   aware of? And you can look through this stuff.
25       A. The manufacturing area for cones is probably 10,000     25          MS. GOLDEN: Are you done with your question?

                                                                                                          9 (Pages 30 to 33)
      TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
     Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 9 of 49
                    VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

                                                           34                                                                  36
 1           MR. HAMES: Yeah.                                        1   answer the question.
 2           MS. GOLDEN: Okay, I'm going to object. That's           2          MR. HAMES: Q. Well, did you speak to him in
 3   over broad. It's vague. It's ambiguous. And I'd also like       3   preparation for your deposition?
 4   to call attention once again to our objections to the depo      4      A. No.
 5   notice and the production of documents request. Further,        5      Q. When was the last time you spoke to Dale?
 6   I -- I'm going to object as, you know, privileged also.         6          MS. GOLDEN: About anything?
 7           MR. HAMES: Yeah, and I'm not talking about              7          MR. HAMES: Q. Um-hum. Yes
 8   anything from your attorneys.                                   8      A. June of this year. When he retired.
 9           MS. GOLDEN: Oh. All right.                              9      Q. Okay. So he retired in June of 2007?
10           MR. HAMES: Because that is privileged.                 10      A. That's correct.
11           MS. GOLDEN: So could you rephrase the question, or     11      Q. What was his position at Orton?
12   would you like the court reporter to read it back?             12      A. He was the manager of engineering.
13           MR. HAMES: Q. I'm just wondering what you reviewed     13      Q. Do you know how long he worked for Orton?
14   in preparation for your deposition today.                      14      A. In excess of 40 years. I'm not sure if it was 42
15           MS. GOLDEN: Okay.                                      15   or 43 years.
16           THE WITNESS: The deposition.                           16      Q. Okay. And to my understanding that from your
17           MR. HAMES: Q. Excluding anything with your             17   conversations with Mr. Fronk -- or Dale -- that you have a
18   attorneys. Well, I mean, the documents with your attorneys     18   belief that Orton was packaging the pyrometric cones in the
19   wouldn't be privileged.                                        19   boxes as you described.
20           THE WITNESS: The deposition notice.                    20      A. Yes.
21           MR. HAMES: Q. Okay.                                    21      Q. Okay. Other than Mr. Fronk, is there anyone else
22       A. And the documents that I see laying on the table in     22   or any other documents that have provided you with that
23   front of me.                                                   23   information? Regarding the boxes?
24       Q. Anything else?                                          24          MS. GOLDEN: Yeah. I guess we're talking about the
25       A. No.                                                     25   size of the boxes.

                                                           35                                                                  37
 1       Q. Okay. You've mentioned one individual, Dale Fronk?       1         MR. HAMES: Q. And when they were using them.
 2       A. Um-hum.                                                  2         MS. GOLDEN: I think we go back to that.
 3       Q. Have you spoken with anyone else in preparation for      3         MR. HAMES: Q. And when they were using them.
 4   your deposition?                                                4      A. Mr. Chase.
 5       A. Yes.                                                     5      Q. Okay. So Mr. Chase told you that also?
 6       Q. Who else have you spoken with?                           6      A. Um-hum.
 7       A. Bill Chase.                                              7      Q. That's a yes?
 8       Q. Anyone else?                                             8      A. Yes.
 9       A. Yes. Claire Sampson, S-a-m-p-s-o-n.                      9      Q. Okay. And what about Claire Sampson?
10       Q. That's C-l-a-i-r?                                       10      A. What about her?
11       A. E. C-l-a-i-r-e.                                         11      Q. Did she tell you anything about when they were
12       Q. Anyone else you've spoken to?                           12   using boxes as packaging?
13       A. No.                                                     13      A. No.
14       Q. Let's take them in order. When did you speak to         14      Q. All right. So what did Mr. Fronk tell you with
15   Mr. Fronk?                                                     15   regards to the packaging and the years that Orton was using
16          MS. GOLDEN: Okay, let's go back. I'm going to           16   boxes?
17   object, because when did he speak to Mr. Fronk about what?     17         MS. GOLDEN: Okay, I'm going to object. This is
18   Are we still on the size of the boxes?                         18   vague. It's ambiguous. It's over broad.
19          MR. HAMES: No, I moved away from that. I'm just         19         MR. HAMES: Q. Do you understand my question?
20   talking about in preparation for your deposition today.        20         MS. GOLDEN: You can --
21   Obviously, you've probably talked to him more than once in     21         THE WITNESS: Not exactly.
22   your lifetime. I'm just talking about in preparation for       22         MR. HAMES: Q. You're kind of frowning. Okay. So
23   your deposition.                                               23   was there an instance when you called up Mr. Fronk or talked
24          MS. GOLDEN: Oh, okay. I don't know that he even         24   to him and asked him specifically how did we package our
25   spoke to Dale in preparation for his deposition. But you can   25   cones back in the -- you know -- '50's?

                                                                                                        10 (Pages 34 to 37)
      TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
     Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 10 of 49
                    VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

                                                           38                                                                  40
 1       A. No.                                                      1          MR. HAMES: Q. Well, were they in boxes?
 2       Q. Okay. How did -- how did that conversation come          2          MS. GOLDEN: Okay.
 3   about when he told you that they were using boxes in the        3          THE WITNESS: Yes.
 4   1950's?                                                         4          MR. HAMES: Q. Did you ever see any of those boxes
 5       A. Just in general conversation when he worked there.       5   opened when you were working for Eljer during that time
 6       Q. Was there one specific conversation or is this just      6   period from '75 to '79?
 7   a general recollection?                                         7       A. Actually, I didn't handle them. We had a kiln
 8       A. Just a general recollection.                             8   fireman who took care of putting them in the kiln every day.
 9       Q. Okay. Have you ever seen any of the pyrometric           9   So I only saw them on the shelf.
10   cones that were manufactured back in the 1950's? Like they     10       Q. Okay, I understand that. I just want to make sure
11   still had some around?                                         11   the record's clear. So did you ever see any of the boxes
12       A. I don't know. I don't know when -- I don't know         12   back when you were working for Eljer Plumbing of the Orton
13   that I have.                                                   13   pyrometric cones opened at any time?
14       Q. Okay. What about in the 1960's?                         14       A. No.
15       A. I don't know that I have.                               15       Q. Okay. So obviously what I'm interested in is the
16       Q. Okay. What is the oldest box of pyrometric cones        16   material inside the boxes that's holding the cones, okay?
17   you think you've ever actually seen?                           17          So do you know other than the boxes itself what was
18       A. Oh, wow. I can't -- I'm not sure I can answer that      18   inside the boxes of pyrometric cones at the time you were
19   question. Because I don't -- I don't know.                     19   working for Eljer Plumbing back in 1975 through '79?
20       Q. Okay.                                                   20       A. No, actually I don't.
21       A. I -- it --                                              21       Q. Okay. What are the cones packaged in today?
22       Q. At least it would be in 2001 when you started           22       A. A sheet -- of sheet foam.
23   working there?                                                 23       Q. A sheet of like styrofoam?
24       A. Certainly. And there was probably something prior       24       A. No, it's more like the soft foam that you see put
25   to that, because inventory stays around for a while. But I     25   around China plates and things like that. It's a gray

                                                           39                                                                  41
 1   can't tell you exactly.                                         1   material. It's softer than styrofoam. It's like -- I don't
 2      Q. When you mentioned that when you were working for I       2   know -- it's about a quarter of an inch thick but it's
 3   think it was Eljer Plumbing Ware that you actually used some    3   puffy. Styrofoam is fairly rigid.
 4   Orton cones --                                                  4      Q. Um-hum.
 5      A. Eljer.                                                    5      A. Like a styrofoam cup. This is soft.
 6      Q. -- in that business.                                      6      Q. Okay. And how many cones are in, let's say, the
 7      A. Eljer used the Orton cones.                               7   largest box?
 8      Q. Did you ever actually see the boxes of the Orton          8      A. It depends on the -- on the cone.
 9   cones back when you were working for Eljer?                     9          What we call large cones, there's 50.
10      A. Yeah, I saw the boxes.                                   10      Q. Okay. And what about the small cones? How many
11      Q. Okay. So that was sometime between 1975 and 1979         11   would be in the larger box?
12   when you were working for them?                                12      A. They're not packaged in the larger box.
13      A. That's correct.                                          13      Q. Okay, they're packaged in the small box?
14      Q. All right. So the earliest box of cones that you         14      A. Yeah.
15   may have seen would have been sometime between '75 and '79?    15      Q. So how many would be in the small box?
16      A. Yes.                                                     16      A. 50.
17      Q. Do you think that you ever saw any Orton cones in        17      Q. All right. Are there -- is that pretty standard or
18   their packaging prior to that?                                 18   are there other quantities that are in those boxes? Other
19      A. I have no way of knowing.                                19   than 50?
20      Q. Okay. Do you recall how they were packaged when          20      A. What we call a self supporting cone, which is a
21   you were working for Eljer Plumbing?                           21   large cone with its own foot. There's 25.
22      A. They were --                                             22      Q. Is that the fewest number that would be in a box?
23          MS. GOLDEN: Okay, I'm going to object, it's vague       23      A. Yes.
24   and ambiguous and over broad. What do you mean by how are      24      Q. All right. When did Orton start using the foam
25   they packaged?                                                 25   inside the boxes? To package the cones?

                                                                                                        11 (Pages 38 to 41)
      TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
     Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 11 of 49
                     VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

                                                            42                                                                           44
 1       A. In 1983.                                                  1   we take a break?
 2       Q. And have they used that foam continuously from 1983       2            MR. HAMES: Yeah, we can take a break.
 3   to the present?                                                  3            MS. GOLDEN: Good.
 4       A. Yes.                                                      4            THE VIDEOGRAPHER: Going off the record now, the
 5       Q. And I didn't ask you. With respect to Mr. Chase --        5   time is 11:22.
 6       A. Yes.                                                      6            (Brief recess taken.)
 7       Q. -- is there one conversation that you had with Mr.        7            THE VIDEOGRAPHER: Back on the record. The time is
 8   Chase pertaining to when Orton was packaging the cones in the    8   11:29.
 9   boxes?                                                           9            MR. HAMES: Q. Okay, I want to ask you some
10          MS. GOLDEN: I'm sorry, can I have that question          10   questions about your declaration, so let's go ahead and why
11   read back, please?                                              11   don't we mark that copy I handed your counsel.
12          (Record read.)                                           12            And you've seen this declaration before, obviously,
13          THE WITNESS: No.                                         13   right?
14          MR. HAMES: Q. Did you review or have you seen any        14      A. Yes.
15   documents pertaining to how the cones were packaged? And        15      Q. Okay. And is that your signature on the second
16   let's go back to the time that you mentioned, 1950's when       16   page?
17   they were using boxes?                                          17      A. It is.
18          MS. GOLDEN: Are you talking -- I'm going to object       18      Q. Okay. I just want to walk through it.
19   as vague and ambiguous and over broad.                          19      A. Okay.
20          THE WITNESS: I'm not sure I understand what you're       20      Q. Now, in paragraph 2?
21   asking me.                                                      21      A. Um-hum.
22          MR. HAMES: Q. Well, other than speaking to Mr.           22      Q. The second clause there is I have gained intimate
23   Fronk and Mr. Chase is there any other way that you know that   23   and extensive knowledge of the pyrometric cones that Orton
24   Orton was using boxes to package the pyrometric cones? In       24   manufactures and has distributed over the course of its
25   other words have you seen anything? A photograph?               25   history.

                                                            43                                                                           45
 1   Specifications? Anything like that?                           1             Can you elaborate on that and tell me what it is
 2      A. No.                                                     2      that is the foundation for your intimate and extensive
 3      Q. Okay. What was Orton using prior to 1983 for the        3      knowledge of -- of Orton's pyrometric cones?
 4   packaging inside the boxes for the pyrometric cones?          4             MS. GOLDEN: I'm going to object. As to -- as to
 5      A. The packaging material?                                 5      foundation, calls for a legal conclusion. It's over -- it's
 6      Q. Yes. Inside the boxes?                                  6      vague.
 7      A. Vermiculite.                                            7             Do you understand what foundation means? That's
 8      Q. Okay. And when did Orton start using Vermiculite?       8      what I'm thinking.
 9      A. 1963.                                                   9             THE WITNESS: I'm not sure what you're asking
10      Q. How do you know that?                                  10      about.
11         MS. GOLDEN: I'm going to object. It's                  11             MS. GOLDEN: Yeah.
12   argumentative. You can go ahead and answer.                  12             MR. HAMES: Q. In other words, this sentence here
13         THE WITNESS: How I know that?                          13      in paragraph 2 is -- what I'm trying to figure out is is
14         MS. GOLDEN: Um-hum.                                    14      there something specific that you have reviewed, or someone
15         THE WITNESS: I reviewed retained canceled checks.      15      you have spoken with to support this sentence that you have
16   And we pulled all the ones that were written to Zonolite,    16      gained intimate and extensive knowledge of the pyrometric
17   W.R. Grace, and J.P. Austin and that was the first time that 17      cones that Orton manufactures and distributes?
18   we wrote a check to Zonolite was in 1963.                    18             MS. GOLDEN: Other than what he's already testified
19      Q. Okay. Let's -- you know what I want to do right        19      to?
20   now, is I'm -- I have a copy of your declaration here that   20             MR. HAMES: Q. Yes.
21   you signed in this case. Let me hand it to your attorney.    21          A. Other than what I've already testified to? No.
22   We'll go ahead and mark this.                                22          Q. Okay. Is there something that you've -- for
23   (Whereupon Plaintiff's Exhibit 2 was marked for              23      example, is there something that you've read pertaining to
24         identification.)                                       24      the history of the company and the manufacture of the cones?
25         MS. GOLDEN: How long have we been going now? Can 25            Other than what has been produced here today?

                                                                                                              12 (Pages 42 to 45)
      TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
     Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 12 of 49
                    VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

                                                            46                                                                         48
 1          MS. GOLDEN: Wait a minute, wait a minute. I'm             1   record.
 2   going to object to this. You -- one, I don't understand          2          But -- let's move on.
 3   where this is going, and two, he's already testified about       3          So -- and can you look at paragraph number 3 for me
 4   the history of the corporation.                                  4   and just review that real quick?
 5          MR. HAMES: And I'm trying -- I understand that,           5          MS. GOLDEN: You want him to read the whole
 6   and what I'm trying to ascertain is where that knowledge         6   paragraph?
 7   comes from.                                                      7          MR. HAMES: Q. Well, let's just take the first
 8       Q. What you've read. What you've looked at. Who              8   part.
 9   you've spoken with other than what we've already talked about    9          (Pause.)
10   today.                                                          10          THE WITNESS: Okay.
11          MS. GOLDEN: Okay. And right now you're asking            11          MR. HAMES: Q. First sentence.
12   about how he found out about the history of the corporation?    12      A. Um-hum.
13          MR. HAMES: That's right.                                 13      Q. Okay. The documents that you have reviewed, are
14          MS. GOLDEN: Even though -- okay.                         14   those documents that have been produced here today?
15          THE WITNESS: Through documents that are in the           15      A. Yes.
16   file regarding a celebration of General Orton that was held     16      Q. Are there any other documents that you've reviewed
17   at Ohio State, and that was put together about -- I'm going     17   that you're referencing in paragraph 3 that have not been
18   to say 12 to 15 years ago. And it had all of the information    18   produced today?
19   about General Orton, what he did, and all the contributions     19          MS. GOLDEN: Okay, I'm going to object to
20   he's made to the community. How he saw that there was a need    20   this. Because of the only thing that we need to tell you
21   for this type of product. He traveled to Germany. Met with      21   about or produce are documents that are responsive to your
22   Dr. Seager.                                                     22   request. All right?
23          MS. GOLDEN: That's okay, you don't need to say           23          So -- like I've told you before, we're not going on
24   anything else. You've answered the question.                    24   a big fishing expedition here, okay? A search has been done
25          MR. HAMES: Q. Do you still have a copy of that?          25   and this is what we have produced responsive to your

                                                            47                                                                         49
 1   Or does the company have a copy of that?                         1   request.
 2       A. Oh, yeah.                                                 2           MR. HAMES: I understand that.
 3       Q. Okay. Do you know who compiled that information?          3           MS. GOLDEN: Okay.
 4       A. Not for certain who participated in it. I'm               4           MR. HAMES: I'm not talking about our request right
 5   assuming the person who was the general manager at the           5   now.
 6   time.                                                            6           MS. GOLDEN: Don't interrupt me. I don't
 7       Q. Okay.                                                     7   understand your question.
 8          And did you guys bring that today, Catherine?             8           MR. HAMES: I'm not asking him about anything
 9          MS. GOLDEN: No, I don't have that with me.                9   pertaining to our document request right now. What I'm
10          MR. HAMES: Okay.                                         10   talking about is what he's referencing in his declaration.
11       Q. And this information is just the background of the       11           He specifically says in his declaration I have
12   company, essentially, and who Mr. -- or General Orton was?      12   reviewed documents and information --
13   Is that right?                                                  13           MS. GOLDEN: Right.
14       A. That's correct.                                          14           MR. HAMES: Q. -- in the possession of Orton. So
15       Q. Does it say anything that you recall about how the       15   my question is are those the same documents that you're
16   cones were manufactured or how they were packaged?              16   referencing in paragraph 3 that have been produced here
17       A. Oh, no.                                                  17   today, or are there other documents? Whether or not they're
18       Q. It does not?                                             18   responsive. And need to be produced.
19       A. No, it doesn't.                                          19           MS. GOLDEN: He's asking you about have you
20       Q. Okay. So it's just general information about the         20   reviewed documents.
21   company and about General Orton himself?                        21           THE WITNESS: Yeah.
22       A. Primarily about General Orton.                           22           MS. GOLDEN: Okay.
23       Q. Okay. Obviously we think that's responsive. We'd         23           THE WITNESS: These are the documents.
24   like to get a copy of it. I understand that you guys have       24           MS. GOLDEN: Have you reviewed more documents than
25   your objection as well. So I'm just saying it for the           25   this?

                                                                                                              13 (Pages 46 to 49)
      TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
     Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 13 of 49
                    VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

                                                            50                                                                   52
 1        THE WITNESS: No.                                         1      basically stack of canceled checks that you have.
 2           MR. HAMES: Q. Right. That's what my question          2          Q. Okay. And why don't we just mark these right
 3   is. So there's no other documents other than what's here      3      now. Okay? I don't know how many pages it is. We're going
 4   today that you have reviewed?                                 4      to need to get a page count on this, I think. I'll reference
 5       A. No.                                                    5      it right now. Why don't we mark it as Exhibit 3.
 6       Q. Okay. Double negative.                                 6      (Whereupon Plaintiff's Exhibit 3 was marked for
 7           MS. GOLDEN: Let me take a break.                      7             identification.)
 8           MR. HAMES: Okay.                                      8             MR. HAMES: Q. The first check is dated March 20th,
 9           THE VIDEOGRAPHER: Going off the record. The time 9           1963 and it's for $662.24 and it's to the Zonolite Company.
10   is 11:35.                                                    10             The last check is dated 3/24/83 to J.P. Austin for
11           (Brief recess taken.)                                11      $2,350.
12           THE VIDEOGRAPHER: Back on the record. The time is 12                Okay, so let me mark all this.
13   11:39.                                                       13             Okay, thank you. All right, so I understand, you
14           MS. GOLDEN: Okay, Mr. -- I mean Scott, you asked     14      reviewed -- there's more checks than is now in Exhibit 3 that
15   Gary about his review of documents. I think there was a      15      you looked at.
16   little confusion about what you were asking about.           16          A. A lot more.
17           MR. HAMES: Okay.                                     17          Q. Okay. And you went through and pulled out these
18           MS. GOLDEN: Okay?                                    18      particular ones, correct?
19           So I can either ask the question or you can          19          A. Um-hum.
20   rephrase. Or --                                              20          Q. Yes?
21           We can even have it read back.                       21          A. Yes.
22           MR. HAMES: Let me just ask another question.         22          Q. Okay. And what was it that you were looking for
23           MS. GOLDEN: Yeah.                                    23      when you were pulling these checks out?
24           MR. HAMES: Q. Okay. So what I'm referring to         24          A. The name of the company.
25   specifically is your paragraph number 3 in your declaration, 25          Q. Which company?

                                                            51                                                                   53
 1   okay?                                                            1      A. The company that the check was written to.
 2      A. Um-hum.                                                    2      Q. Okay. And which company's names were you looking
 3      Q. That first sentence. Do you see that?                      3   for?
 4      A. Yes.                                                       4      A. Zonolite, W.R. Grace, and J.P. Austin.
 5      Q. And it says in this sentence that you have reviewed        5      Q. And why was it that you were looking for those
 6   documents and information in the possession of Orton --          6   particular companies?
 7      A. Um-hum.                                                    7      A. Because the document request when we found these, I
 8      Q. -- regarding the contents of the packaging                 8   think it asked for any -- any information that we had
 9   materials contained in the boxes of pyrometric cones over the    9   recording where we had purchased Vermiculite.
10   course of the company's history.                                10      Q. Okay. And those three companies, the Zonolite
11          With respect to that particular sentence, what           11   Company, W.R. Grace, and J.P. Austin as far as you know are
12   documents are you referring to?                                 12   the only companies that have ever supplied Zonolite -- or
13      A. Okay. When we came up with this stack of checks           13   Vermiculite to Orton; is that correct?
14   that you have --                                                14      A. That's correct.
15      Q. Okay.                                                     15      Q. Okay. And how do you know that?
16      A. -- I was actually part and party to the team of           16      A. Conversations with Mr. Fronk.
17   people who went through all the checks to help come up with     17      Q. Anyone else?
18   these.                                                          18      A. Bill Chase.
19          So I looked at all the checks.                           19      Q. Okay. So essentially you asked those two -- I
20      Q. Okay.                                                     20   think you said Mr. Chase has retired as well, right?
21      A. Or I helped look at all the checks. That were in          21      A. No.
22   Orton's possession.                                             22      Q. He's not retired?
23      Q. Okay.                                                     23      A. No.
24      A. So yeah, I did -- I didn't just look at these             24      Q. What's his position?
25   checks. I looked at all the checks. I helped create this        25      A. He's production manager.

                                                                                                          14 (Pages 50 to 53)
      TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
     Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 14 of 49
                    VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

                                                           54                                                                  56
 1      Q. How long has he worked there?                              1          MS. GOLDEN: You know what?
 2      A. Almost 40 years.                                           2          MR. HAMES: I understand --
 3      Q. Okay. So you asked Mr. Chase and Mr. Fronk who             3          MS. GOLDEN: This is where we're going to get into
 4   supplied -- which company supplied the Vermiculite to Orton?     4   it here, Scott, because you cannot interrupt me when I am
 5      A. (Nodding.)                                                 5   speaking, okay? Everything that we gave you has to do with
 6      Q. Is that right?                                             6   packaging material. Okay?
 7      A. That's correct.                                            7          MR. HAMES: I understand that.
 8      Q. And they gave you the names of those three                 8          MS. GOLDEN: Okay.
 9   companies?                                                       9          MR. HAMES: I'm asking about this particular
10      A. That's correct.                                           10   sentence in his declaration. I'm asking what he's referring
11      Q. Okay. How far back did the checks go? That you            11   to. In this one sentence in paragraph 3.
12   reviewed?                                                       12          MS. GOLDEN: Packing materials.
13      A. We have retained canceled checks through January of       13          MR. HAMES: Yes.
14   1957.                                                           14          MS. GOLDEN: Right.
15      Q. Okay.                                                     15          MR. HAMES: Yes.
16      A. And we have a disbursement ledger which is like a         16          MS. GOLDEN: Okay. The W.R. Grace materials --
17   check ledger that you keep in your checkbook for who you        17          MR. HAMES: I want him to answer.
18   write a check to, when you wrote it and for how much, it goes   18          MS. GOLDEN: Say the data sheet.
19   back to 1910.                                                   19          MR. HAMES: Okay.
20      Q. Okay. So is there anything other than these checks        20          MS. GOLDEN: Okay, fine.
21   and the one -- and the ledger and the other checks that you     21          MR. HAMES: You're feeding him the answers.
22   didn't pull out to make Exhibit number 3 that you reviewed      22          MS. GOLDEN: This is the problem that we have.
23   when -- that you're referring to in paragraph number 3 of       23          MR. HAMES: It's very simple.
24   your declaration?                                               24          MS. GOLDEN: No, it's not simple, Scott, to
25          MS. GOLDEN: Well, we produced other documents to         25   somebody that has never had his deposition taken, and your

                                                           55                                                                  57
 1   you.                                                             1   questions are over broad, vague, and they're ambiguous. All
 2          MR. HAMES: I understand that.                             2   right?
 3          MS. GOLDEN: So, you know.                                 3          MR. HAMES: It's -- look. This doesn't have to be
 4          MR. HAMES: I'm just talking about --                      4   a fight.
 5          MS. GOLDEN: You're not asking him about all the           5          MS. GOLDEN: This is not a fight.
 6   documents that have been produced.                               6          MR. HAMES: I'm actually referring to something
 7          MR. HAMES: I know. I'm limiting it to what he's           7   that he signed. I'm asking him what he reviewed.
 8   referencing in paragraph number 3 pertaining to the packaging    8   Specifically it says in here I have reviewed documents and
 9   materials contained in the boxes.                                9   information --
10          MS. GOLDEN: Okay. So we're still just on that            10          MS. GOLDEN: Right.
11   sentence.                                                       11          MR. HAMES: -- in their possession pertaining to
12          MR. HAMES: Just that sentence.                           12   the packing materials. I'm paraphrasing his declaration.
13          MS. GOLDEN: Oh, okay.                                    13          MS. GOLDEN: Right.
14          MR. HAMES: Q. Other than these checks and the ones       14          MR. HAMES: I'm asking him what he reviewed that
15   that you looked at and the ledger is there anything else that   15   he's referring to in his declaration.
16   you're referring to pertaining to the packaging material? Or    16          MS. GOLDEN: Right.
17   the packing materials, rather? In the boxes?                    17          MR. HAMES: Not what's been produced. Not what may
18          MS. GOLDEN: I'm going to object because the other        18   or may not be responsive to our document request. But what
19   documents that we gave you refer to packaging material. They    19   he's referring to in his declaration.
20   refer to Vermiculite.                                           20          MS. GOLDEN: Right.
21          MR. HAMES: But I'm asking --                             21          MR. HAMES: If there's anything else. That's all.
22          MS. GOLDEN: That's what you want to know, right?         22          MS. GOLDEN: Right. And I am telling you that he
23   Yeah. That's exactly what it says.                              23   is thinking in a very narrow frame of mind, and it's not
24          MR. HAMES: Well, okay, Catherine, you're coaching        24   getting to the whole picture here, and I -- I am trying to
25   him. You're answering for him.                                  25   get you to the whole picture. All right?

                                                                                                         15 (Pages 54 to 57)
      TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
     Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 15 of 49
                    VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

                                                            58                                                                   60
 1          MR. HAMES: Okay.                                          1           You have asked him many questions. He has
 2          Now that you're -- now that we've had this                2   testified about people he's spoke to and where he got
 3   discussion --                                                    3   information. Okay?
 4       Q. Do you understand my question?                            4           MR. HAMES: I'm asking about --
 5       A. Well -- let me see if I do.                               5           MS. GOLDEN: Now you're looking at his declaration
 6       Q. Okay.                                                     6   and you're asking him the same exact questions he has already
 7       A. You are asking me have I looked at other documents        7   answered for you. And I think it is confusing him. I am not
 8   than those documents produced?                                   8   trying in any way to stop you from finding out the
 9       Q. Yes. Essentially.                                         9   information that you are looking for. Okay?
10       A. No.                                                      10           But he's already answered about people he spoke to
11       Q. Okay. And the documents that are produced -- that        11   and where he got information.
12   have been produced are what you're referring to in paragraph    12           Then you're going and you're showing him this
13   3, the first sentence in paragraph 3 of your declaration,       13   declaration, okay, and asking him the same questions again.
14   correct?                                                        14           I would find that confusing also.
15       A. Well, and where they came from. Like -- you              15           MR. HAMES: Thank you.
16   know -- several boxes of checks that were reviewed to come up   16           MS. GOLDEN: Okay?
17   with these, yes.                                                17           MR. HAMES: Are you finished? I don't want to
18       Q. Are there any other documents other than the boxes       18   interrupt you.
19   of checks and the ledger that you referenced that you           19           MS. GOLDEN: Oh, yes.
20   reviewed in reference to paragraph 3 of your declaration?       20           MR. HAMES: You get upset when I interrupt you.
21       A. Yeah. The ones -- the rest -- everything that we         21           MS. GOLDEN: Okay, I am finished.
22   produced I saw.                                                 22           MR. HAMES: Okay. Do you want to take a break?
23       Q. Okay.                                                    23           MS. GOLDEN: No.
24       A. I reviewed all of that. But then it came from us.        24           MR. HAMES: Okay.
25       Q. Okay. Got it. And then you've also -- and then in        25           MS. GOLDEN: We already took a break.

                                                            59                                                                   61
 1   this sentence it says documents and information in the           1          MR. HAMES: Q. Sir, what I'm asking you is a very
 2   possession of Orton. What information are you referring to?      2   specific question. I'm not referring to anything else that
 3           MS. GOLDEN: Objection, that's vague, ambiguous,          3   we've already talked about in your deposition.
 4   over broad. Clearly over broad.                                  4          Paragraph 3, sentence number 1 --
 5           MR. HAMES: That's because the sentence is vague          5       A. Um-hum.
 6   and over broad.                                                  6       Q. -- of that particular paragraph you refer to
 7           MS. GOLDEN: You know what? Please don't interrupt        7   information in the possession of Orton. That you have
 8   me, okay? Because that's not going to work.                      8   reviewed. Has all of that information been produced here
 9           MR. HAMES: All right.                                    9   today? Or -- in -- the conversations that you had with the
10           MS. GOLDEN: He has already told you people that         10   three individuals? That you've already talked about?
11   he's talked to. Okay, that's other information.                 11          MS. GOLDEN: Okay.
12           MR. HAMES: Catherine, you are 100 percent telling       12          MR. HAMES: Q. Is there anything else?
13   him what to answer and coaching him.                            13          MS. GOLDEN: I'm going to object because that is
14           MS. GOLDEN: No, I'm not. No, I'm not.                   14   outside the scope of the deposition notice.
15           MR. HAMES: You're make speaking objections. You         15          You are not entitled by any means, Scott, entitled
16   and I can get along fine. This isn't a huge fight. All I        16   to every single thing that he has looked at, and that is what
17   want to do is ask him what information he's referring to in     17   you just asked him. You asked him if we produced everything
18   this particular sentence. This sentence is a little over        18   that he has looked at.
19   broad.                                                          19          MR. HAMES: Catherine, let's go off the record and
20           MS. GOLDEN: First of all, you know, you have            20   have this conversation.
21   absolutely no identification of Orton cones in this case. I     21          MS. GOLDEN: No, let's stay on the record. That's
22   don't want to get into this. And don't interrupt me, but        22   what you just asked him.
23   this is not a fight at all. I am simply trying to direct you    23          MR. HAMES: So you're objecting and instructing him
24   in the right direction per our conversation prior to this       24   not to answer.
25   deposition about the scope of this deposition.                  25          MS. GOLDEN: I'm not instructing him not to answer.

                                                                                                          16 (Pages 58 to 61)
      TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
     Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 16 of 49
                    VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

                                                          62                                                                  64
 1         MR. HAMES: Okay, you can answer then.                    1   your declaration, of paragraph 3, sentence number 1?
 2         MS. GOLDEN: Would you read back the question             2         MS. GOLDEN: That's been asked and answered and we
 3   please.                                                        3   were referenced -- he already referenced the other materials
 4         (Record read.)                                           4   we produced.
 5         MR. HAMES: Go ahead, you can answer, subject to          5         It's been asked and answered.
 6   your counsel's objections.                                     6         MR. HAMES: That's the question that I was asking
 7         MS. GOLDEN: Yeah, I'm going to object again, it's        7   him.
 8   vague, it's ambiguous, it's over broad and it's asked and      8         MS. GOLDEN: Yes, and he's asked and answered that,
 9   answered. He just told you that he reviewed all types of       9   because you've already asked it in another way.
10   other documents. Boxes of checks. Okay?                       10         MR. HAMES: Are you going to instruct him not to
11         Obviously those are not here today.                     11   answer that question?
12         MR. HAMES: Q. Is there anything --                      12         MS. GOLDEN: No, I'm not instructing him not to
13         MS. GOLDEN: You're trying to trap him. It's             13   answer. I want you to move along and stop badgering him.
14   argumentative.                                                14         Answer the question.
15         MR. HAMES: It's a very simple question.                 15         THE WITNESS: No.
16         MS. GOLDEN: No.                                         16         MR. HAMES: Q. Okay. Thank you. Paragraph number
17         MR. HAMES: Q. Subject to her objections, can you        17   4 on the second page of your declaration. It says prior to
18   answer the question, please?                                  18   mid-1963 Orton pyrometric cones were not packaged in
19         MS. GOLDEN: Is everything here today that you           19   Vermiculite. Rather the cones were packaged in non-asbestos
20   looked at?                                                    20   sawdust.
21         MR. HAMES: Okay, Catherine, now, you --                 21         Do you see that sentence?
22         MS. GOLDEN: No, it's not. It's your question.           22      A. I do.
23         MR. HAMES: This is incredibly inappropriate.            23      Q. Okay. Let's -- let's take it sentence by sentence,
24         MS. GOLDEN: Okay, read back the question again.         24   actually, all right?
25         MR. HAMES: No.                                          25         So how is it that you know prior to -- to mid-1963

                                                          63                                                                  65
 1          MS. GOLDEN: No, I want him to read back the             1   that Orton pyrometric cones were not packaged in Vermiculite?
 2   question again, because that's exactly what you asked him.     2       A. One, by reviewing all the checks.
 3   Could you please read back the question again?                 3       Q. Okay.
 4          (Record read.)                                          4       A. Orton didn't purchase any Vermiculite. And two,
 5          MS. GOLDEN: That's exactly what you asked him.          5   talking with the gentlemen I've already referred to, Mr.
 6          Answer the question.                                    6   Chase and Mr. Fronk.
 7          THE WITNESS: No.                                        7       Q. Okay. And the date -- how did you arrive at the
 8          MR. HAMES: Q. Okay.                                     8   date of the mid- -- mid-1963?
 9          I don't understand why that had to be so                9       A. Based on this -- on the date of the check. The
10   difficult.                                                    10   first check that was written to Zonolite.
11          MS. GOLDEN: You are very, very confusing and           11       Q. And that's this first page right here that's been
12   you're confusing my witness. Clearly when he says he          12   produced that actually has the exhibit sticker on it?
13   reviewed boxes of checks --                                   13       A. Yes.
14          MR. HAMES: I --                                        14          MS. GOLDEN: I -- I -- I'm not sure that these are
15          MS. GOLDEN: -- when he says he reviewed boxes of       15   in the perfect date order. Okay?
16   checks, does this look like boxes of checks to you?           16          So --
17          MR. HAMES: We talked about that. No, other than        17          MR. HAMES: Oh.
18   the boxes of the checks and the ledger.                       18          MS. GOLDEN: But I think they probably are.
19          MS. GOLDEN: That's not how you phrased that            19          MR. HAMES: Q. Okay. So -- well, if this refreshes
20   question.                                                     20   your recollection you can answer the question.
21          MR. HAMES: Okay, let me rephrase it. Okay, you         21          This one's dated March 20th, 1963.
22   answered it. Let me ask you another question.                 22       A. Okay.
23      Q. Other than the boxes of checks and the ledger that      23       Q. Is that the earliest check that you found --
24   you mentioned, is there any other information or documents    24   without having to dig through all these?
25   that you're referring to in this one particular sentence in   25       A. Yes.

                                                                                                       17 (Pages 62 to 65)
      TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
     Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 17 of 49
                    VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

                                                           66                                                                 68
 1      Q. Okay. And is there anything else other than this          1       A. I don't know the name of the company. I do know it
 2   particular check that allows you to arrive at the date of       2   was a lumber yard in Columbus, but I don't know the name of
 3   when Orton first began purchasing Vermiculite?                  3   it.
 4      A. Well, the review of all the checks that were              4       Q. Do you know if there was more than one supplier of
 5   retained prior to that.                                         5   the sawdust to Orton at any time?
 6      Q. Okay.                                                     6       A. I do not.
 7      A. And not finding a check written to one of the             7       Q. Okay. How do you know -- how do you know it was a
 8   Vermiculite suppliers. And also again conversation with two     8   lumber yard in Columbus?
 9   long-term employees.                                            9       A. Because I was told by Mr. Chase.
10      Q. Okay. And that kind of goes to the second half of        10       Q. Okay. Did you -- when you were reviewing the
11   this paragraph. That the cones were packaged in non-asbestos   11   checks did you see the name of that -- without recalling it
12   sawdust. How do you know that?                                 12   today, did you see the name of a lumber company on the
13      A. Because they told --                                     13   checks?
14          MS. GOLDEN: I'm going to object. He just -- you         14       A. I don't recall, but we were not looking for that.
15   just asked it and he answered it.                              15       Q. Okay.
16          MR. HAMES: Q. Well, he -- go ahead. You can             16       A. That was not -- that was -- I was never asked
17   answer.                                                        17   about.
18          MS. GOLDEN: Go ahead.                                   18       Q. Right, I understand. And it sounds like there's
19          THE WITNESS: Because I talked to those two              19   probably thousands and thousands of checks; is that right?
20   gentlemen.                                                     20       A. You're right.
21          MR. HAMES: Q. And you reviewed the checks?              21       Q. Boxes and boxes? Okay. All right.
22      A. When I -- yeah, I did review the checks.                 22          Have you ever seen a box of Orton cones packaged in
23      Q. Let me ask this question, okay? Who was the              23   sawdust?
24   supplier of the -- of the sawdust -- prior to 1963 -- that     24       A. Not to my recollection.
25   Orton was using to package the cones in?                       25       Q. And it was Mr. Chase that told you they were

                                                           67                                                                 69
 1       A. I don't know.                                            1   packaged in sawdust?
 2       Q. Who were the checks made out to?                         2       A. And Mr. Fronk.
 3       A. I don't know. Nobody ever asked me that question         3       Q. Okay. And let's just take those guys one at a
 4   until now.                                                      4   time.
 5       Q. Okay. So when you were filtering through the             5       A. Okay.
 6   checks for these three individual companies that you were       6       Q. Mr. Chase, when did you have that conversation with
 7   asked to look for by the individuals that you referenced,       7   him?
 8   were there other companies that -- were there other checks      8       A. This morning.
 9   made out to other companies that you didn't include here        9       Q. Okay. Can you just summarize your conversation,
10   today? Other than those three companies? In other words --     10   please?
11   there's more checks made out to other companies, correct?      11       A. Basically I asked him when we stopped using
12          MS. GOLDEN: I'm going to object. This is over           12   sawdust. And where we got it.
13   broad, this is vague.                                          13       Q. Okay. Did he -- did he tell you the name of the
14          THE WITNESS: Every check we ever wrote.                 14   company that -- the lumber company?
15          MS. GOLDEN: Come here.                                  15       A. No. He just told me it was a -- we got it from --
16          (Witness and attorney consult off the record.)          16   I think his exact words were the lumber mill.
17          MR. HAMES: Q. Okay. So --                               17       Q. Okay. Do you have any way of knowing how he knows
18       A. Can I go back?                                          18   that? That -- let me just clarify. Do you know how Mr.
19       Q. Yes, absolutely, now that you've talked to your         19   Chase knows that Orton was using sawdust?
20   attorney.                                                      20          MS. GOLDEN: Okay, I'm going to object. It calls
21          MS. GOLDEN: Yes, I spoke with him.                      21   for speculation. It's outside the scope of this notice. And
22          MR. HAMES: Q. You can clarify something. That's         22   the document request. And it's double hearsay.
23   fine.                                                          23          But go ahead.
24       A. You asked me where they got the sawdust?                24          MR. HAMES: I agree, but that's what I'm asking
25       Q. Yes. The name of the company.                           25   him.

                                                                                                        18 (Pages 66 to 69)
      TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
     Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 18 of 49
                   VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

                                                         70                                                                 72
 1          MS. GOLDEN: Go ahead. Well --                          1      A. He is.
 2          THE WITNESS: Tell me again.                            2      Q. Do you know where he lives?
 3          MR. HAMES: Q. How -- do you know how Mr. Chase         3      A. Westerville.
 4   knows that the cones were packaged in sawdust?                4      Q. Did you talk to him this morning?
 5          MS. GOLDEN: Same objections.                           5      A. No, I did not.
 6          THE WITNESS: He told me that he knew.                  6      Q. Do you have his phone number?
 7          MR. HAMES: Q. Right. I understand that. He told        7      A. Not with me, no.
 8   you that he knew. But did he tell you how he knew?            8      Q. Okay. Is it something that you'd be able to
 9      A. Mr. Chase's mother was the production manager for       9   obtain?
10   like 40 years before he went to work there.                  10      A. If I were in my office.
11      Q. When --                                                11      Q. Okay. And what did he tell you with regards to the
12      A. He --                                                  12   pyrometric cones and their packaging?
13      Q. Sorry?                                                 13      A. He told me that they started using Vermiculite in
14      A. So -- she's no longer alive.                           14   1963.
15      Q. Okay. What was her name?                               15      Q. Okay. And your attorney's probably going to
16      A. Mrs. Chase. I don't know her first name.               16   object, but I'm going to ask you essentially the same
17      Q. Okay. That's fine. Do you know when she worked         17   question with respect to Mr. Fronk.
18   for Orton?                                                   18          Do you know how it is that he knows that they
19      A. The dates? No.                                         19   didn't start using Vermiculite until 1963?
20      Q. Okay. Do you know when Mr. Chase started working       20          MS. GOLDEN: Same objections I made before. It
21   for Orton?                                                   21   calls for speculation. It calls for hearsay. And it lacks
22      A. Roughly 35 to 40 years ago. I don't know exactly.      22   foundation.
23      Q. Can you -- okay.                                       23          Do you know how he knows?
24          Do you know if he was working for Orton in 1963?      24          THE WITNESS: Yeah. I do.
25      A. I do not believe he was.                               25          MR. HAMES: Q. Okay. How does he know?

                                                         71                                                                 73
 1       Q. Okay. Do you know if he worked for Orton prior to      1       A. He was there.
 2   1970?                                                         2       Q. When did he start working for Orton?
 3       A. Yes.                                                   3       A. I'm not exactly sure of the exact date.
 4       Q. Okay. Do you know if he worked for Orton when they     4       Q. Okay. Can you give me a rough estimate?
 5   were still using sawdust as the packaging material for the    5       A. Early '60's.
 6   cones?                                                        6       Q. Do you know if he worked there prior to 1963?
 7       A. I'm not sure.                                          7       A. I would have to say that I'm assuming that he did.
 8       Q. Okay. Where does he live?                              8   Because -- and I'm recalling a conversation I had back in
 9       A. Gahana.                                                9   2004. Not recently.
10       Q. Okay. And he's still an employee, I think you         10       Q. Okay.
11   said?                                                        11       A. He did -- he was actually part of the decision
12       A. Yes, he is.                                           12   making process.
13       Q. Okay. All right. Did you talk to him about            13       Q. Okay. And when you're referring to the decision
14   anything else this morning?                                  14   making process are you talking about the decision to switch
15       A. No.                                                   15   from Vermiculite -- or rather switch from sawdust to
16       Q. Okay. So it's your understanding that Mr. Chase's     16   Vermiculite?
17   mom worked for Orton, and that she must have provided the    17       A. Yes.
18   information to him that they were using sawdust?             18       Q. Okay. Let's talk about that a little bit.
19       A. I have no idea.                                       19           Do you know why that decision was made?
20          MS. GOLDEN: Wait a minute. That misstates prior       20       A. I know what I was told. I was told that there were
21   testimony and it calls for speculation.                      21   a couple of issues. One, no one makes sawdust as a product.
22          MR. HAMES: Q. If you know.                            22   It's a by-product. The reliability of supply was very
23       A. I don't know.                                         23   suspect. They never knew if they'd have enough. And the
24       Q. Okay. You also spoke to Mr. Fronk who's retired,      24   other was it was a fire hazard.
25   right?                                                       25       Q. Oh. Okay. Were there any other reasons that

                                                                                                      19 (Pages 70 to 73)
      TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
     Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 19 of 49
                    VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

                                                          74                                                                         76
 1   you're aware of other than the one you just mentioned?          1           MR. HAMES: Q. Do you know if they were paying more
 2      A. I was not told any other reasons.                         2   for the Vermiculite than they were for the sawdust?
 3      Q. Okay. And so Mr. Chase was involved in that               3       A. I do not know.
 4   decision. Do you know anyone else that was?                     4       Q. Okay. Okay, other than these three companies that
 5      A. No, that wasn't what I said.                              5   were supplying Vermiculite to Orton, do you know of anyone
 6          MS. GOLDEN: I'm going to object that it misstates        6   else that may have supplied Vermiculite to Orton at any time?
 7   prior testimony.                                                7           MS. GOLDEN: I'm going to object. It's been asked
 8          MR. HAMES: Q. Okay, I'm sorry, I must have               8   and answered. Twice.
 9   misunderstood you, then.                                        9           MR. HAMES: Q. Go ahead, you can answer it.
10      A. Mr. Fronk.                                               10           MS. GOLDEN: You can answer it one more time.
11      Q. Mr. Fronk was involved in that decision. Okay.           11           THE WITNESS: I know of no one else.
12          Do you know anyone else that was involved in that       12           MR. HAMES: Q. Okay. Do you know where W.R.
13   decision other than Mr. Fronk?                                 13   Grace's Vermiculite came from that was supplied to Orton?
14      A. I would assume that the general manager at that          14           MS. GOLDEN: I'm going to object. This is beyond
15   time would have been. It being such a small organization.      15   the scope of his knowledge.
16   Nothing happens without the general manager's knowledge.       16           MR. HAMES: Q. Well, he can tell me if it is or if
17      Q. Okay. Do you know the names of any individuals           17   it isn't.
18   that were involved in that decision?                           18           MS. GOLDEN: Do you know where it came from?
19      A. I know the name of the general manager at that           19           THE WITNESS: Do I know where it was exfoliated?
20   time.                                                          20           MR. HAME: Q. Yeah, do you know exactly where on
21      Q. Who was it?                                              21   the earth it came from?
22      A. Mike Vucavich.                                           22           MS. GOLDEN: Okay, I'm going to object. As -- it's
23      Q. Can you spell that one?                                  23   vague and ambiguous, and over broad.
24      A. No.                                                      24           MR. HAMES: Q. Go ahead. You can answer.
25      Q. Can you just say it one more time?                       25           MS. GOLDEN: When you say came from are you talking

                                                          75                                                                         77
 1      A. Vucavich.                                                 1   about where it was mined?
 2      Q. With a V?                                                 2           MR. HAMES: Yes.
 3      A. V, yes.                                                   3           MS. GOLDEN: Where it was exfoliated.
 4      Q. Is Mike Vucavich still alive?                             4           MR. HAMES: Exactly. Where it was mined.
 5      A. I'm not sure.                                             5           MS. GOLDEN: Where it was mined, okay.
 6      Q. Do you know where he was last living?                     6           THE WITNESS: I don't know.
 7      A. In the Columbus area. Best of my knowledge.               7           MR. HAMES: Q. Do you know how many mines W.R.
 8      Q. Okay. Other than Mr. Vucavich and Mr. Fronk do you        8   Grace had?
 9   know of anyone else that may have been involved in the          9           MS. GOLDEN: I'm going to object. That's outside
10   decision to switch from sawdust to Vermiculite?                10   his -- it's outside the notice and it's outside the scope of
11      A. I do not, no.                                            11   his knowledge.
12      Q. So was Orton paying for the sawdust? Prior to '63?       12           MR. HAMES: Q. I'm just asking if you know.
13   For the packaging?                                             13           MS. GOLDEN: Okay, it's outside the scope of the
14      A. I assume they were. I don't know.                        14   notice of the deposition. How many mines does W.R. Grace
15      Q. Okay. And why was Vermiculite chosen, if you know?       15   have?
16      A. I would only be speculating if I said why. I don't       16           Did you -- does he ever know how many mines they
17   know why. One thing is it's not flammable.                     17   had?
18      Q. Okay. Well, it just seems to me like sawdust would       18           MR. HAMES: I completely disagree. I want --
19   be a lot cheaper than Vermiculite, so now they're paying for   19      Q. Go ahead and you can answer.
20   Vermiculite. Do you know if they were paying more for the      20           MS. GOLDEN: You can answer.
21   Vermiculite than they were to the sawdust?                     21           MR. HAMES: I don't want to drag this out any
22          MS. GOLDEN: Okay, I'm going to object. Just             22   longer than we already have.
23   please proceed by question and answer. I'm going to object     23           THE WITNESS: I know of two.
24   to your preface. Whatever your opinions are doesn't really     24           MR. HAMES: Q. Okay.
25   matter. So if you have a question, ask it.                     25      A. That's all I know of.

                                                                                                           20 (Pages 74 to 77)
      TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
     Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 20 of 49
                    VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

                                                           78                                                                   80
 1       Q. Let me ask you in particular. Do you know if any         1          Where do you make that leap?
 2   of the Vermiculite ever supplied to Orton came from W.R.        2          MR. HAMES: Can you hand me Exhibit number 1,
 3   Grace's Libby, Montana mine?                                    3   please?
 4       A. I do not know.                                           4          (Pause.)
 5       Q. What about the Zonolite Company's mine? Do you           5          You're instructing him not to answer my question?
 6   know where the Zonolite Company's mine was? Vermiculite         6          MS. GOLDEN: No, I didn't.
 7   mine?                                                           7          MR. HAMES: Q. Okay, you can answer.
 8       A. Well, actually --                                        8          MS. GOLDEN: You show me in your deposition notice
 9          MS. GOLDEN: Wait, wait a minute. I'm going to            9   where he has to know anything -- what his personal knowledge
10   object. It's vague and ambiguous and it's over broad as to     10   is. About Libby, Montana.
11   time. Are you talking about any time in the history of the     11          MR. HAMES: Are you instructing him not to answer
12   Zonolite company?                                              12   my question?
13          MR. HAMES: Let's say in 1963.                           13          MS. GOLDEN: Where is the category? Yes, I'm going
14          MS. GOLDEN: Okay.                                       14   to until you tell me what the category is.
15          THE WITNESS: I'm -- I'm going to have to speculate      15          MR. HAMES: I don't think there is a particular
16   here.                                                          16   category. The questions in the deposition are not limited
17          MS. GOLDEN: We don't want you to speculate.             17   just to the categories.
18          THE WITNESS: Well, because I don't know. If I           18          MS. GOLDEN: Well, yes, they really are. Yes, they
19   can't speculate then I don't know.                             19   are. And they're also supposed to be limited, Scott, to
20          MR. HAMES: Q. Okay. Okay. Are you aware -- let          20   where there is identification in the case. Of which there is
21   me just ask you just for your background. Are you aware that   21   none.
22   there's a Vermiculite mine in Libby, Montana where issues      22          MR. HAMES: I know your arguments for your motion
23   pertaining to it being contaminated with asbestos have been    23   for summary judgment.
24   reported?                                                      24          MS. GOLDEN: Of which there is none.
25          MS. GOLDEN: Okay, I'm going to object. I don't          25          MR. HAMES: I know your arguments.

                                                           79                                                                   81
 1   see the relevance of that at all to this deposition. Or to      1          MS. GOLDEN: In fact maybe I should attach the
 2   the notice.                                                     2   separate statement of facts from our motion for summary
 3          Have you -- you're asking him if he's ever heard of      3   judgment to the deposition, undisputed testimony from your
 4   the Libby -- the whole Libby mess?                              4   client. What is -- what he knows about Libby Montana has
 5          MR. HAMES: Yes.                                          5   absolutely no bearing or relevance in this case.
 6          MS. GOLDEN: I mean, come on. What does that have         6          Now, if you want to ask him about one of your
 7   to do with this case?                                           7   categories that have to do with W.R. Grace, you can ask him
 8          MR. HAMES: That's exactly what I'm asking him.           8   that.
 9          MS. GOLDEN: What does that have to do with this          9          MR. HAMES: Okay. Look. You're making this a lot
10   case?                                                          10   more difficult than it has to be.
11          MR. HAMES: It's plaintiff's contention that some        11          MS. GOLDEN: You keep saying that, and the problem
12   of the Vermiculite supplied to Orton --                        12   is that your questions are not narrowed enough to the issues
13          MS. GOLDEN: Uh-huh.                                     13   in this case or the issues that you want him to testify to
14          MR. HAMES: -- came from that particular mine.           14   pursuant to your deposition notice.
15          MS. GOLDEN: Uh-huh.                                     15          MR. HAMES: Q. Do you know if any of the
16          MR. HAMES: So I'm asking him for his foundation if      16   Vermiculite came from the Libby, Montana mine? Operated
17   he's aware there's a Vermiculite mine there.                   17   either by the Zonolite Company or W.R. Grace? That Orton
18          MS. GOLDEN: First of all, he doesn't even deal --       18   used in the packaging of its cones?
19          MR. HAMES: I'm asking him.                              19       A. I do not know.
20          MS. GOLDEN: First of all, you are assuming, you         20       Q. Do you know the location of any of the actual mines
21   are completely assuming -- first of all, he came in 2001. He   21   where any of the Vermiculite came from that Orton used in the
22   has nothing ever to do with ordering Vermiculite, and you're   22   packaging of its cones?
23   assuming that what is in his brain about what he may have      23       A. Yes.
24   read anywhere in the outside world about Libby Montana has     24       Q. Okay. Where did it come from?
25   anything to do with this case.                                 25       A. South Africa.

                                                                                                         21 (Pages 78 to 81)
      TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
     Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 21 of 49
                    VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

                                                            82                                                                  84
 1       Q. How do you know that?                                     1          MS. GOLDEN: I think what we need to do is we might
 2       A. Because that's where J.P. Austin imported the             2   as well take a lunch break. I have a copy of these. We can
 3   material from.                                                   3   go through them.
 4       Q. Okay. And how do you know that J.P. Austin got the        4          MR. HAMES: You sure you want to take a lunch
 5   Vermiculite from South Africa?                                   5   break? We have to be at court at 2:00 o'clock.
 6       A. I spoke with Jerry Austin.                                6          MS. GOLDEN: You have to be at court. I don't have
 7       Q. Okay. And who's Jerry Austin?                             7   to be at court. He doesn't have to be at court.
 8       A. He's the principal of J.P. Austin.                        8          MR. HAMES: Is it really going to take you that
 9       Q. And he's the one that told you that it came from          9   long, do you think?
10   South Africa?                                                   10          MS. GOLDEN: Well, we got to look through them.
11       A. Yes.                                                     11          MR. HAMES: He may know without having to look
12       Q. Do you know what years they got the Vermiculite          12   through them.
13   from South Africa?                                              13          MS. GOLDEN: You just asked him and he said he
14       A. His statement was to me we've always gotten it           14   doesn't.
15   there and we still do.                                          15          THE WITNESS: I can easily tell by looking.
16       Q. Okay. Did he tell you if they got it anywhere else       16          MR. HAMES: Q. How long do you think it's going to
17   other than South Africa?                                        17   take you to look through them?
18       A. That was the only place, he said.                        18      A. I don't have a good estimate. 15 minutes.
19       Q. Okay. All right.                                         19          MR. HAMES: Why don't we just take 15 minutes.
20           When did W.R. Grace supply Vermiculite -- well,         20          MS. GOLDEN: Listen to me. Do you know -- this is
21   let's take -- actually, let me back up. Let me withdraw that    21   one of the things that I'm totally confused about, is checks
22   question.                                                       22   written to W.R. Grace versus Zonolite. I have no idea when
23           Do you know when the Zonolite Company supplied          23   they changed their name. Do you know anything about that?
24   Vermiculite to Orton for use in the packaging of the            24          THE WITNESS: No. The only thing I know is --
25   pyrometric cones?                                               25          MS. GOLDEN: You'll have to look at this, right?

                                                            83                                                                  85
 1       A. Yes.                                                      1          THE WITNESS: Have to look at the checks.
 2       Q. Okay. What years was that?                                2          MS. GOLDEN: Okay.
 3       A. I'd have to look at the checks. The canceled              3          THE WITNESS: It was either made out to Zonolite,
 4   checks.                                                          4   W.R. Grace or Austin.
 5       Q. That's fine. You can go ahead and look at those.          5          MR. HAMES: Okay. I can probably save us some time
 6           MS. GOLDEN: Okay.                                        6   then.
 7           MR. HAMES: Q. I don't want you to review all of          7          MS. GOLDEN: Because I don't know when Zonolite
 8   them, but I'm talking about when they first started.             8   changed to W.R. Grace. I don't know when they --
 9           MS. GOLDEN: Okay, wait a minute here. You've             9          MR. HAMES: Q. We can go through the checks just as
10   asked him two things, when they first started and what years    10   well.
11   they supplied it. For him to give you the years he's going      11      A. Sure.
12   to have to look at all of the checks. If you want him to do     12      Q. So other than the checks you don't know exactly
13   that that's fine, but we can take a break at least while he's   13   when any of these three companies was supplying Vermiculite
14   doing that, okay?                                               14   to Orton. Is that right?
15           MR. HAMES: Okay, why don't we do that.                  15      A. Other than my conversations with Mr. Fronk. And
16       Q. Okay. I would like you to look through -- before         16   Mr. Chase.
17   we go off the record, what I'm going to do is I'm going to      17      Q. Right. But they didn't tell you the exact years?
18   ask you with respect to each one of those companies I want to   18      A. Oh, no.
19   know when they first started and when they stopped supplying    19      Q. Okay. So in order to obtain that information, the
20   the Vermiculite, so we have some time frame for who was         20   best source of information is to look through the checks,
21   supplying the Vermiculite to Orton, okay?                       21   figure out exactly when they were written --
22           MS. GOLDEN: Right. At the various times. When it        22      A. Um-hum.
23   will start, when it will stop, whenever it starts again.        23      Q. -- the date on those checks and who they were made
24           MR. HAMES: However you want to categorize it.           24   out to.
25   It's really important.                                          25      A. That's right.

                                                                                                         22 (Pages 82 to 85)
      TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
     Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 22 of 49
                     VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

                                                          86                                                                  88
 1       Q. As to who supplied the Vermiculite to Orton.            1   record the time is 12:40.
 2       A. Yes.                                                    2         MR. HAMES: Q. Okay, I think we've exhausted the
 3       Q. And when.                                               3   issues pertaining to the checks, so I'm not going to ask you
 4       A. Sure.                                                   4   any more questions about that right now.
 5       Q. Okay. Do you know what the dates on the checks          5         I want to talk about some of these other documents.
 6   themselves represent? In other words, let's look at the        6   The documents themselves all speak for themselves, but I just
 7   first one as an example. Okay? This is dated March 20th,       7   need to mark everything.
 8   1963.                                                          8         So let's just grab this one right here that's dated
 9       A. Um-hum.                                                 9   October 8th, 1976. Can you identify what this is, please?
10       Q. Do you know if they were paid -- and this is to the    10      A. Yeah. It's an analysis of the crude Vermiculite
11   Zonolite Company.                                             11   done by the Atlanta Testing and Engineering Company, and the
12       A. Um-hum.                                                12   material originated from the Palabora Mine in South Africa.
13       Q. Do you know if the Zonolite Company was paid when      13      Q. Okay. Was this testing done at the request of
14   the Vermiculite was delivered? Or after some other point?     14   Orton?
15       A. Do I know -- no, I don't know specifically.            15      A. No.
16       Q. Okay. Do you know if, for example, it took any         16      Q. Do you know how this testing went about? How it
17   period of time for Orton to start including the Vermiculite   17   originated?
18   for this particular check into the packaging?                 18         MS. GOLDEN: You mean who requested it?
19          Like was there -- in other words, do you understand    19         MR. HAMES: Yeah.
20   what I'm getting at? Like the Vermiculite, was it sitting     20         THE WITNESS: Well, based on the address that it
21   around for a year before they stuck that particular           21   was sent to, I would assume that American -- what is that --
22   Vermiculite into the package?                                 22   American Vermiculite?
23       A. Oh, I don't know that.                                 23         MR. HAMES: Q. Uh-huh.
24       Q. Okay. Do you know if Orton had some sort of            24      A. Requested it.
25   warehouse or a room or something where they kept the          25      Q. Okay. And I just got this before your deposition,

                                                          87                                                                  89
 1   Vermiculite?                                                 1     so I haven't read through everything, but do you know if --
 2     A. Yes, I -- well -- I'm not sure.                         2     do you know if the American Vermiculite Corporation ever
 3      Q. Okay.                                                  3     supplied Vermiculite to Orton?
 4      A. To be honest with you.                                 4         A. No, they supplied to J.P. Austin. They were the
 5      Q. Do you know how the Vermiculite that was supplied      5     importer.
 6   by these various companies was packaged?                     6         Q. Oh, okay. That explains it.
 7      A. Mr. Fronk told me it came in bags.                     7             Was this document -- obviously it must have been
 8      Q. Okay. Do you know if the bags had the names of the     8     provided to Orton at some time.
 9   suppliers on them?                                           9         A. It was.
10      A. Oh, I don't know that.                                10         Q. Do you know when it was?
11      Q. Do you know if the bags were stacked somewhere at     11         A. The received date.
12   the -- at Orton?                                            12         Q. Okay, at the top. Will you just read it for the
13      A. Do I know personally? No.                             13     record?
14      Q. What I'm trying to figure out is how long would it    14         A. The received date stamped by Orton was December
15   take a particular bag to go into one of the boxes of cones? 15     1st, it looks like 1978.
16   Do you know that?                                           16         Q. Okay. Why don't we go ahead and mark that next in
17      A. There's no way of me knowing that.                    17     order.
18          MS. GOLDEN: Let's take a break.                      18     (Whereupon Plaintiff's Exhibit 4 was marked for
19          MR. HAMES: Okay.                                     19             identification.)
20          THE VIDEOGRAPHER: This marks the end of Tape 1 of 20                MR. HAMES: Q. Okay, and you produced this next
21   Volume I of the deposition of Gary Childress. Going off the 21     document. Dated September 2nd, 1981. And essentially that's
22   record the time is 12:24.                                   22     a request to -- who is it addressed to?
23          (Brief recess taken.)                                23         A. W.R. Grace & Company.
24          THE VIDEOGRAPHER: This marks the start of Tape 2 24             Q. For their material safety data sheets, right?
25   of Volume I, the deposition of Gary Childress. Going on the 25         A. That's correct.

                                                                                                       23 (Pages 86 to 89)
      TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
     Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 23 of 49
                    VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

                                                           90                                                                   92
 1       Q. Okay. And is that Mr. Fronk that you were                1       A. Vukovich -- that's how you spell it.
 2   referring to throughout your deposition?                        2       Q. That's how you spell it. It's on there, right?
 3       A. The same.                                                3       A. Right.
 4       Q. Okay. Why don't we go ahead and mark that next in        4       Q. Okay.
 5   order.                                                          5       A. Mr. Vukovich was the general manager at that time.
 6   (Whereupon Plaintiff's Exhibit 5 was marked for                 6       Q. Okay. And then we also have a material safety data
 7          identification.)                                         7   sheet from J.P. Austin.
 8          MR. HAMES: Q. Do you know why that request was           8          Wait, did we mark that one? Let's mark this. Just
 9   made?                                                           9   for the record, we're marking the September 1st, 1983 minutes
10          MS. GOLDEN: I'm going to object. It calls for           10   as next in order.
11   hearsay -- I mean it calls for speculation.                    11   (Whereupon Plaintiff's Exhibit 7 was marked for
12          THE WITNESS: If the documents speak for                 12          identification.)
13   themselves, read it.                                           13          MS. GOLDEN: That you already got with the document
14          MR. HAMES: Q. Okay.                                     14   production.
15          MS. GOLDEN: He'll be a lawyer by the time --            15          MR. HAMES: Yeah. You know, I don't think I marked
16          MR. O'SHEA: Picking up the lingo.                       16   it though, have I?
17          MR. HAMES: Q. And then there was a -- let's see --      17          MS. GOLDEN: No, I don't think you have. No, you
18          MS. GOLDEN: You looking for the response from           18   haven't.
19   Grace?                                                         19          MR. HAMES: Okay.
20          MR. HAMES: Yeah, exactly.                               20       Q. And the next document is the Material Safety Data
21          MS. GOLDEN: That was attached to the document           21   Sheet from J.P. Austin; is that right?
22   request.                                                       22       A. That's correct.
23          MR. HAMES: Right, okay.                                 23       Q. Okay. We'll just go ahead and mark that as next in
24          MS. GOLDEN: But I'm not quite sure if I provided        24   order.
25   it again or not.                                               25   (Whereupon Plaintiff's Exhibit 8 was marked for

                                                           91                                                                   93
 1          MR. HAMES: I have it.                                    1          identification.)
 2          MS. GOLDEN: But I have it right here.                    2          MR. HAMES: Q. Okay, is that everything that
 3          MR. HAMES: I have it right here. I just ripped it        3   we've -- that was produced today?
 4   off the top.                                                    4          MS. GOLDEN: Yeah.
 5          MS. GOLDEN: Okay.                                        5          MR. HAMES: I just want to make sure I didn't leave
 6          MR. HAMES: Q. And then you received -- was that          6   anything out.
 7   the response that you received from Grace? That Orton           7          MS. GOLDEN: You've got something laying over there
 8   received from Grace from Exhibit number 5? The Fronk letter?    8   with the sticker on it. I just want to make sure it gets
 9      A. Yes.                                                      9   back in the pile.
10      Q. Okay. So let's go ahead and mark that next in            10          MR. HAMES: Yeah, that's the depo notice.
11   order.                                                         11          MS. GOLDEN: I've taken them home before.
12   (Whereupon Plaintiff's Exhibit 6 was marked for                12          MR. HAMES: Oh --
13          identification.)                                        13          Can I keep this?
14           MS. GOLDEN: And that includes the material safety      14          MS. GOLDEN: I don't know what it is.
15   data sheet from Grace.                                         15          MR. HAMES: The verifications.
16          MR. HAMES: Right. And the cover letter.                 16          MS. GOLDEN: Yeah, it's for you.
17          MS. GOLDEN: And the cover letter.                       17          MR. HAMES: I don't know if we served --
18          MR. HAMES: Q. Okay. Can you -- this next document       18          MS. GOLDEN: Yeah, I have extra copies of that.
19   that's dated September 1st, 1983, can you just briefly         19          MR. HAMES: That saves us from having to mark all
20   describe what that is?                                         20   of the --
21      A. It came out of the minutes of the annual board           21          MS. GOLDEN: Yeah, right.
22   meeting.                                                       22          MR. HAMES: Q. So let me just ask you some
23      Q. And who's the author?                                    23   questions. Have you ever heard -- or at some point did W.R.
24      A. The author is Bill Chase.                                24   Grace send you information pertaining -- well, they did send
25      Q. Okay. And Mr. Vukovich's name?                           25   you information pertaining to their Vermiculite being

                                                                                                         24 (Pages 90 to 93)
      TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
     Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 24 of 49
                    VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

                                                           94                                                                   96
 1   contaminated with asbestos; is that right?                      1   the plant dirty, and they wanted to get it out of the plant
 2       A. No, actually, it's --                                    2   because it was dirty.
 3           MS. GOLDEN: I'm going to object. It misstates --        3        Q. Okay. Were there any concerns as far as you're
 4   it misstates what the document says, and it speaks for          4   aware that Orton had pertaining to any hazards associated
 5   itself.                                                         5   with Vermiculite being contaminated with tremolite?
 6           MR. HAMES: Q. Well, do you have information, or         6        A. There -- there's no records that I'm aware of.
 7   did W.R. Grace ever inform Orton that any of the Vermiculite    7   No.
 8   it supplied -- that it actually supplied to Orton was ever      8        Q. Were there ever any like safety precautions given
 9   contaminated with asbestos?                                     9   to Orton's own employees pertaining to their handling of
10       A. Asbestos?                                               10   Vermiculite that may be contaminated with tremolite?
11       Q. Yes.                                                    11        A. Not to my knowledge, no.
12       A. I think it's -- that the MSDS says tremolite.           12        Q. Were like the Orton employees required to wear any
13       Q. Okay. When was it that Orton first learned that --      13   sort of breathing protection?
14   okay, let me back up.                                          14          MS. GOLDEN: At any time?
15           It's not totally responsive to my question.            15          MR. HAMES: Q. Well, let's say from '63 to '83.
16           Do you know if any of the Vermiculite that was         16        A. To the best of my knowledge they were never
17   actually supplied to Orton by W.R. Grace was in fact           17   required to wear protection.
18   contaminated with tremolite?                                   18        Q. Okay. Do you know why the decision was made to
19       A. No.                                                     19   switch from Vermiculite to the foam that they're using today?
20       Q. Okay. Is there any way for you to find out that         20        A. Other than what I just said, that -- in the minutes
21   you know of? Any documents or anyone you could talk to?        21   that said that it was dirty. It created a lot of dust and it
22   Anything like that?                                            22   made the plant dirty. And that's the only -- the only
23       A. If you can get W.R. Grace to produce their records.     23   information that I've found referring to making the change at
24   Lots of luck. I tried.                                         24   all.
25       Q. You did? Do you know if Orton has ever tested any       25        Q. Have you heard of any of Orton's former employees

                                                           95                                                                   97
 1   of the Vermiculite it used in its packaging for the presence    1   ever developing an asbestos-related illness?
 2   of tremolite?                                                   2      A. No, I have not.
 3       A. Not to the best of my knowledge, no. There's no          3      Q. Are you aware of any Workers' Compensation claims
 4   record for that.                                                4   or anything like that made against Orton by its own employees
 5       Q. Okay. Have you ever heard of -- or are you aware         5   for exposure to asbestos?
 6   of J.P. Austin's Vermiculite ever being contaminated with       6      A. None to my knowledge. Certainly none in the time
 7   tremolite?                                                      7   frame that I've been the general manager. I can speak
 8       A. No, I've never heard of that.                            8   specifically there, no, none during that time frame.
 9       Q. And what about the Zonolite Company? Do you know         9      Q. Okay. We've talked about a few people that worked
10   if their Vermiculite was ever contaminated with tremolite?     10   for Orton. And Mr. Chase who still works there.
11       A. I don't know about Zonolite. We do not -- back in       11      A. Um-hum.
12   those days I don't even think there was such a thing as an     12      Q. Can you tell me the names of anyone else that
13   MSDS.                                                          13   worked for Orton during the time period of 1963 and 1983 that
14       Q. Okay. After Orton received the MSDS from W.R.           14   you know is still alive?
15   Grace pertaining to the tremolite -- and I think that was in   15         MS. GOLDEN: Other than the ones he's already told
16   1981; is that right?                                           16   you about?
17          MS. GOLDEN: That's right. That's when it's dated.       17         MR. HAMES: Q. Yeah, other than the ones you've
18          MR. HAMES: Yeah, I think it's dated --                  18   already mentioned.
19          THE WITNESS: Yeah, September, I think.                  19         MS. GOLDEN: Okay.
20          MR. HAMES: Q. Were there any discussions that           20         THE WITNESS: One other that I know.
21   you're aware of, were there any decisions made pertaining to   21         MR. HAMES: Q. Who's that?
22   whether or not they should continue using Vermiculite?         22         MS. GOLDEN: Now you can't remember his name?
23       A. The -- the only records that I found in document        23   Sounds like me.
24   review was the exhibit from the board minutes. Where it        24         THE WITNESS: His first name's Jim. Whitfield.
25   referred to it as -- it was just nuisance dust, and it made    25         MS. GOLDEN: There you go.

                                                                                                         25 (Pages 94 to 97)
      TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
     Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 25 of 49
                      VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

                                                                98                                                             100
 1          THE WITNESS: Took a minute to drag that one out.          1   were they approached by -- I think Zonolite was the first
 2          MR. HAMES: Q. Where does Jim Whitfield live?              2   one. Like a sales rep or something?
 3       A. In Columbus.                                              3           MS. GOLDEN: You mean how they came to the
 4       Q. Is he retired?                                            4   decision --
 5       A. Yes.                                                      5           MR. HAMES: Yeah.
 6       Q. What was his position within Orton?                       6           MS. GOLDEN: -- to use Vermiculite as opposed to
 7       A. He was a press operator.                                  7   anything else.
 8       Q. Is that on the line where they were making the            8           MR. HAMES: Q. As opposed to any other thing. We
 9   cones?                                                           9   already talked about that sawdust was not as reliable and a
10       A. Yes.                                                     10   fire hazard and stuff, but why -- why Vermiculite? If you
11       Q. Okay. Because Orton makes other stuff that's not         11   know?
12   at issue in this case, right?                                   12        A. I really don't know. I could make statements
13       A. Right.                                                   13   regarding the properties of Vermiculite that would make you
14       Q. Okay. And you know, I kind of limited that               14   want to use it.
15   question.                                                       15        Q. Right.
16          Let me just open it up. Do you know anyone else          16        A. It's nice and spongy once it's exfoliated. It
17   that's still alive that you haven't already mentioned that      17   would be a good cushioning, packaging material. I don't
18   ever worked for Orton prior to 1983? Because I limited it to    18   think that -- I can't -- I can't tell you this for certain, I
19   '63 to '83. Do you know anyone who might have worked there      19   don't think we were -- that Orton was the only people who
20   before '63, in other words, who's still alive?                  20   used it for packaging. There were other things probably
21       A. Other than the ones I've mentioned, no.                  21   packaged in Vermiculite.
22       Q. Your answer just confused me, so hold on a               22           You probably know that better than I do. But it --
23   second. Correct me if I'm wrong, but are there -- I didn't      23   it's a real spongy granule.
24   think that there were any individuals that you knew of that     24           MS. GOLDEN: Oh, he's seen it. They have a
25   worked there prior to 1963 that were still alive. Is that       25   picture.

                                                                99                                                             101
 1   right?                                                           1           MR. HAMES: We have a box of it, actually.
 2      A. Vukovich.                                                  2           THE WITNESS: Okay. Well, you know what it looks
 3      Q. Oh, okay, Vukovich was. Do you know when he worked         3   like.
 4   there? For Orton?                                                4          MS. GOLDEN: I think what you're indicating, it was
 5      A. I do not know when he started. No.                         5   a common packaging material, it could very well have been a
 6      Q. Do you know when he left?                                  6   common packaging material.
 7      A. I don't know the exact time frame, but it was like         7          THE WITNESS: Um-hum.
 8   1991, '92. Somewhere in that time frame.                         8          MR. HAMES: Right, okay.
 9      Q. What was his job title?                                    9      Q. Between -- okay. Another area that I'm kind of
10      A. General manager.                                          10   interested in is do you know who else manufactures pyrometric
11      Q. Okay, you don't know when he started but you're           11   cones in the United States? Say who else was doing it in the
12   pretty sure that he started before 1963?                        12   1950's? Who else was making them?
13      A. Yeah.                                                     13          MS. GOLDEN: Just in the United States?
14      Q. Okay. Do you know if he worked there prior to             14          MR. HAMES: Yeah, just in the United States.
15   1960?                                                           15          MS. GOLDEN: Oh.
16      A. I don't know.                                             16          THE WITNESS: I don't know the date -- the dates
17      Q. Okay.                                                     17   when they started and stopped. But there was a company
18      A. I'm not -- I just don't know when he started.             18   called Bell Ceramics.
19      Q. Okay. When was the last time you talked to him?           19          MR. HAMES: Q. Okay. Anyone else?
20      A. Actually right after I came to work at Orton.             20      A. In the United States? Not to my knowledge.
21      Q. In 2001?                                                  21      Q. Let's open it up, because I don't think there's
22      A. 2001, 2002 time -- because I came at the end of           22   going to be that many manufacturers, but you tell me. Are
23   2001. It might have actually been 2002.                         23   there a whole bunch of manufacturers that make these
24      Q. Okay. Can you just, if you know, briefly tell me          24   pyrometric cones even today?
25   how it was that Orton started using Vermiculite? I mean,        25      A. No.

                                                                                                        26 (Pages 98 to 101)
      TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
     Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 26 of 49
                    VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

                                                          102                                                                 104
 1       Q. Or have over the years?                                   1   they're still in operation today.
 2       A. No.                                                       2      Q. Okay. Do you know any of the companies in China?
 3       Q. Can you tell me the names of Orton's competitors          3   You said there were two or three.
 4   that you're aware of that make the cones?                        4      A. I don't.
 5       A. Seager, S-e-a-g-e-r. That's in Germany.                   5      Q. Do you know their names?
 6       Q. Right.                                                    6      A. I don't know, no.
 7       A. Seager was the first company that ever made               7      Q. Do you know when they started making pyrometric
 8   pyrometric cones and General Orton actually went over and        8   cones?
 9   talked with Dr. Seager.                                          9      A. No.
10       Q. Right. Did they work together?                           10      Q. Do you know if they're still in business today?
11       A. I don't think they actually worked together. He          11      A. As far as I know they're still in business.
12   went over and worked with Dr. Seager for a period of time and   12      Q. Do you know if they market their cones in the
13   then brought that technology back to the United States.         13   United States?
14       Q. And Dr. Seager was the person that invented them,        14      A. I do not know.
15   right?                                                          15      Q. Okay. Seager you mentioned is in Germany?
16       A. Yes.                                                     16      A. Yeah. Yes.
17       Q. So General Orton worked with him and then developed      17      Q. When did they start actually manufacturing the
18   his own company -- or started making them in the United         18   cones?
19   States?                                                         19      A. I don't know, but it would have been before
20       A. Correct.                                                 20   1896. Since General Orton went there and started his company
21       Q. Other than Bell Ceramics and Seager are you aware        21   in 1896. So it had to be sometime before 1896.
22   of any other companies that have ever manufactured pyrometric   22          MS. GOLDEN: Well -- right.
23   cones?                                                          23          MR. HAMES: Q. Right.
24       A. Yes. There's a company in Brazil. There's a              24          MS. GOLDEN: Just based on logic.
25   company in Japan. And there's about -- there's either two or    25          MR. HAMES: Q. And are they still in operation

                                                          103                                                                 105
 1   three in China. Mainland China.                                  1   today?
 2       Q. Okay. Any other ones?                                     2      A. No, they are not.
 3       A. Those are the only ones I'm aware of.                     3      Q. When did they go out of business?
 4       Q. Do you know the name of the company in Brazil?            4      A. Two or three years ago.
 5       A. I can't recall it.                                        5      Q. Okay. Do you know how long -- were they making
 6       Q. That's okay.                                              6   pyrometric cones up to the time that they went out of
 7          MS. GOLDEN: That's all right.                             7   business two or three years ago?
 8          MR. HAMES: Q. If it comes to you let me know.             8      A. Except for a period during World War II when the
 9       A. All right.                                                9   factory got bombed.
10       Q. Do you know when they were making pyrometric cones?      10      Q. Where was their factory?
11   When they were in business?                                     11      A. In Germany.
12       A. As far as I know they're still in business, but I        12      Q. Do you know where?
13   do not know when they started.                                  13      A. I don't know what town, but they were bombed out of
14       Q. Okay. Do you know if they market cones in the            14   business.
15   United States?                                                  15      Q. Yeah.
16       A. I do not know.                                           16         MS. GOLDEN: I hope no one was killed.
17       Q. Okay. Do you know the name of the company in             17         MR. HAMES: Yeah, no kidding.
18   Japan?                                                          18         MS. GOLDEN: They probably were.
19       A. No. I don't remember the name of that company.           19         MR. HAMES: Yeah.
20       Q. Same question. Do you know if they marketed cones        20      Q. Bell Ceramics, do you know when they started doing
21   in the United States?                                           21   business?
22       A. I'm not sure whether they do or not.                     22      A. I'm not sure when they started making cones.
23       Q. And do you know when they were in operation and          23      Q. Do you know if they're still in business today?
24   when they were making them?                                     24      A. They're not. However, they stopped making cones
25       A. I don't know when they started, but I believe            25   before they stopped selling cones.

                                                                                                      27 (Pages 102 to 105)
      TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
     Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 27 of 49
                    VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

                                                          106                                                                  108
 1      Q. Do you know when they stopped selling them?                1   their business?
 2      A. No, not exactly. No, I don't. Not exactly.                 2       A. You mean legal issues?
 3      Q. Okay. So on Bell you don't know when they started          3       Q. Yeah. Or just, you know, it's their product.
 4   and you don't know when they stopped?                            4   Orton essentially created these things in the United States
 5      A. No, I don't have the dates.                                5   and then they have Bell Ceramics right there in Ohio also as
 6      Q. Do you know where they were located?                       6   their competitor. Was there any relationship at all either
 7      A. I think they had offices in Florida, but I don't           7   hostile or friendly between those companies?
 8   know if that's where they actually made the cones. They also     8       A. Yeah.
 9   had offices in Tennessee and I think West Virginia or Ohio.      9          MS. GOLDEN: I'm going to object. First of all I
10   Over near the river. So it could have been on either side of    10   don't know what this has to do with anything in this case.
11   the river. I'm not sure exactly where. But I'm not sure         11   It's beyond the scope of the depo notice, and it calls for
12   where they made them. Which location. They had -- I know        12   speculation. It's vague -- it's over broad and it lacks
13   they had different locations that -- and that wasn't the only   13   foundation.
14   thing they did. That wasn't their sole business.                14          MR. HAMES: Q. Go ahead, you can answer that.
15      Q. Okay. And so are they the only company you're             15          MS. GOLDEN: Go ahead.
16   aware of that was in the United States that sold pyrometric     16          THE WITNESS: Yeah. Bell Ceramics had a problem
17   cones at any time other than your company?                      17   with Orton.
18          MS. GOLDEN: That made them?                              18          MR. HAMES: Q. And why was that, do you know?
19          MR. HAMES: Q. That made them and sold them in the        19       A. Because we were a not for profit foundation and on
20   United States?                                                  20   the side of every one of their boxes they put, "We are a tax
21      A. They were the only one that I'm aware of that made        21   paying organization." Since we were a not for profit, a
22   them in the United States.                                      22   501C-3, we were not a tax paying organization.
23          MS. GOLDEN: I -- okay, I have a -- an objection.         23       Q. Do you know any people that worked for Bell
24   Because it lacks foundation and assumes facts not in            24   Ceramics?
25   evidence.                                                       25       A. I only know Dick Bell.

                                                          107                                                                  109
 1         MR. HAMES: Q. It's kind of a two part question, so         1     Q.   He's the owner?
 2   let me just back up. All right?                                  2     A.   He was the owner.
 3         Other than Bell Ceramics and Orton, are you aware          3     Q.   Is he still alive?
 4   of any other companies that actually manufactured pyrometric     4     A.   Oh, no.
 5   cones in the United States?                                      5     Q.   Do you know when he passed away?
 6       A. No.                                                       6         MS. GOLDEN: Decade?
 7       Q. And other than those two companies, Orton and Bell        7         THE WITNESS: Oh. At least ten years ago.
 8   Ceramics, are you aware of any other companies that sold         8         MR. HAMES: Q. Okay, how did -- if you know -- do
 9   pyrometric cones in the United States? At any time?              9   you know how Bell Ceramics packaged their pyrometric cones?
10       A. I'm --                                                   10      A. I really do not know. I've actually not seen a
11         MS. GOLDEN: Now we're talking worldwide here,             11   package of theirs.
12   okay? That sold to the United States.                           12      Q. Have you ever seen an actual Bell Ceramic cone?
13         THE WITNESS: I don't know if they sold to the             13      A. Actually, we might have one on the board at Orton.
14   United States or not.                                           14      Q. Does it look different than Orton's cones?
15         MR. HAMES: Q. Okay. So your answer is you don't           15      A. No.
16   know other than those two companies?                            16      Q. Are they indistinguishable as far as you know?
17       A. I'm not sure if they did or not.                         17   Other than it being like on a board? Are there any marks,
18       Q. Okay. So did Orton -- did they ever have any             18   writings, logos on them?
19   lawsuits or patent infringement problems or anything like       19      A. Nothing that I recall.
20   that with Bell Ceramics?                                        20      Q. Okay.
21       A. There is no patent.                                      21      A. You'd have to go back to Seager, the formulas, and
22       Q. There's no patent on the product?                        22   how they work. It's on the Internet. If you want to make
23       A. Um-um.                                                   23   cones -- be my guest.
24       Q. Were they ever involved in any sort of litigation        24      Q. You can figure it out. Right?
25   or have any sort of problems with Bell Ceramics moving in on    25      A. Yes.

                                                                                                      28 (Pages 106 to 109)
      TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
     Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 28 of 49
                      VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

                                                                  110                                                             112
 1      Q. You know, why don't we just go ahead and mark one     1              A. As far as I know, since the foundation was in
 2   of these photos that we have -- we had a guy that actually  2           place.
 3   had a box of cones. He wasn't 100 percent sure when they    3              Q. Okay. And you see the writing on there where it
 4   came from -- what time period.                              4           says -- let's just look at the name where it says Orton
 5          And here's a photograph of it.                       5           cones.
 6       A. Um-hum.                                              6              A. Orton standard pyrometric cones?
 7          MS. GOLDEN: Okay. Now, is this the photograph        7              Q. Yes.
 8   that was previously -- it's been previously marked to Mr.   8              A. Yes.
 9   Rosen's depo?                                               9              Q. Is that on every single box that's been produced by
10          MR. HAMES: Yes. Actually -- you know what? I'm      10           Orton as far as you know?
11   not 100 percent sure it's the exact same one.              11              A. As far as I know.
12          MS. GOLDEN: Well, how many photographs do you have 12               Q. Has the writing or the appearance of that ever
13   of this Orton box?                                         13           changed?
14          MR. HAMES: I think we have two different ones.      14                  Let me just ask you about the whole box.
15          MS. GOLDEN: Two photos?                             15              A. Okay.
16          MR. HAMES: And that one doesn't have an exhibit     16              Q. So we don't have to pick through it.
17   sticker on it.                                             17                  MS. GOLDEN: Go ahead.
18          MS. GOLDEN: No. That's why I was asking. I just     18                  MR. HAMES: Q. For the entire box, has the
19   want to make sure that we have all the photos of this box. 19           appearance of the packaging of the cones ever changed over
20          MR. HAMES: I think that there's two of them.        20           time that you're aware of?
21          There's two kind of different angles on this.       21              A. Not that I'm aware of. Orton is a fairly small
22          Anyway.                                             22           organization, as you've already determined. And we didn't
23          MS. GOLDEN: Let me see these.                       23           use four color ink and cool things like that. It was pretty
24          MR. HAMES: I think that this one is identical.      24           I guess utilitarian.
25          MS. GOLDEN: This is a photocopy.                    25              Q. Okay.

                                                                  111                                                             113
 1          MR. HAMES: Oh, this one's a little bit different.            1      A. The way the boxes were printed.
 2          MS. GOLDEN: Yeah, I can tell.                                2      Q. This one has an address on it of 1445 Summit
 3          MR. HAMES: See, the back's different. The angle              3   Street? Columbus Ohio?
 4   is different. Let's just mark the clean one.                        4      A. Yes.
 5          MS. GOLDEN: Okay, because this one looks like an             5      Q. We talked about that address. That's where they
 6   original. Is that what you want to mark?                            6   were at one point?
 7          MR. HAMES: Yeah, I just want to ask him some                 7      A. That's correct.
 8   questions about it.                                                 8      Q. Okay. So -- I can't remember what you said about
 9          MS. GOLDEN: Okay, all right.                                 9   that. Let me look at my notes.
10          MR. HAMES: Q. Well, you raise a good point. We'll           10          MS. GOLDEN: He didn't recall when they moved. If
11   mark a copy. I have a color copy.                                  11   that's what you're trying to find out. You can tell -- if
12          Take a look at that.                                        12   you want me to short circuit this.
13          Okay. All I want to do is talk to you a little bit          13          MR. HAMES: Yeah.
14   about what's written on the boxes and stuff.                       14          MS. GOLDEN: If you look at the checks, the address
15       A. Um-hum.                                                     15   on the checks changes in about '79.
16       Q. So is that the logo, the O with the, looks like             16          MR. HAMES: Okay.
17   almost like a flag pole with a triangle sticking off to the        17          MS. GOLDEN: Okay?
18   right?                                                             18          MR. HAMES: Q. So, all right. Based on your
19       A. Like a golf mark?                                           19   counsel's representation about that, then we would know that
20       Q. Yeah.                                                       20   this box must be older than either 1979 or earlier, is that
21       A. Yeah, that's it.                                            21   right?
22       Q. Like a flag on a putting green or something?                22      A. It would be older than '79 or '80. That was the
23       A. Yeah.                                                       23   time frame that we moved.
24       Q. How long has that logo been used for Orton, if you          24      Q. At the moment that they moved did they switch the
25   know?                                                              25   addresses on the boxes?

                                                                                                         29 (Pages 110 to 113)
      TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
     Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 29 of 49
                    VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

                                                         114                                                                           116
 1       A. The typical way you can run a business is you would      1      Q. Or on the box?
 2   use up your inventory.                                          2      A. Or on the box. I'm not aware of how to use them,
 3       Q. Do you have any idea how long that took?                 3   necessarily.
 4       A. Knowing how we guard our -- our funds, it wouldn't       4      Q. Okay. Do you know if at any time Orton ever put
 5   take very long, because we wouldn't have a lot of inventory.    5   any warnings on any of their boxes pertaining to any
 6       Q. Okay. How many boxes of Orton cones does Orton           6   potential hazards from tremolite? Or asbestos?
 7   sell like on a daily basis, or an annual basis, if you know?    7            MS. GOLDEN: Okay, I'm going to -- I'm going to
 8           MS. GOLDEN: You're talking about any type of cone,      8   object, because that lacks foundation and assumes facts not
 9   right?                                                          9   in evidence.
10           MR. HAMES: Q. Yeah, either the shut off ones or        10            You can answer it, though.
11   the witness ones.                                              11            THE WITNESS: Okay. I'm not aware of anyone, no.
12           MS. GOLDEN: Okay.                                      12            MR. HAMES: Q. I can't remember if I asked you this
13           MR. HAMES: Q. The various sizes.                       13   question, and it's really important. Do you know if Orton
14           MS. GOLDEN: You're talking about now.                  14   ever tested any of the Vermiculite that they used?
15           THE WITNESS: What time frame? Today?                   15      A. You did ask me.
16           MR. HAMES: Q. Like right now.                          16      Q. I'm sorry. What was your answer?
17       A. Today?                                                  17            MS. GOLDEN: You can answer again.
18       Q. Yeah.                                                   18            THE WITNESS: The answer is still the same. No, we
19           MS. GOLDEN: Boxes. I don't know how many boxes         19   did not.
20   are in a batch.                                                20            MR. HAMES: Q. Okay, but you were supplied some
21           THE WITNESS: How many boxes we sell in a year?         21   information of other people -- other companies that had
22           MS. GOLDEN: That's what his question was.              22   tested Vermiculite that Orton was using? Is that right?
23           THE WITNESS: I can actually probably tell you how      23      A. Yeah. We saw an engineering report from the
24   many cones we sell in a year easier, because it depends on     24   Atlanta Testing and Engineering Lab on the South African
25   whether this is a box of 50 or a box of 25. You know.          25   Vermiculite. And then we had an MSDS from both them and W.R.

                                                         115                                                                           117
 1           MR. HAMES: Q. Right.                                    1   Grace.
 2      A. We talked about supporting being 25.                      2            MR. HAMES: Q. Did you ever see any similar
 3           We do about in excess of 12 million cones a year.       3   engineering report from any of W.R. Grace's or the Zonolite
 4           MR. HAMES: Q. Okay. Has that number increased or        4   Company's Vermiculite?
 5   decreased over time?                                            5      A. No.
 6      A. Decreased.                                                6            MS. GOLDEN: They were trying to hide everything,
 7      Q. Just generally.                                           7   as everybody knows.
 8      A. Decreased.                                                8            MR. HAMES: Q. Okay. I think I'm almost done, or I
 9      Q. It has? Was there a peak at some point?                   9   think I might be done, so why don't I just take a minute --
10      A. Yeah. There was. I can't tell you exactly which          10   you guys, why don't we take a break and I'll look through my
11   year. It was probably late '80's -- or excuse me -- late       11   notes.
12   '70's, early '80's.                                            12            MS. GOLDEN: Okay.
13      Q. Okay. What about just the color of the box? Has          13            THE VIDEOGRAPHER: Going off the record, the time
14   that changed at all over time that you know of?                14   is 1:18.
15      A. As far as I know, it has always been a white box --      15            (Brief recess taken.)
16   or an off white. Just primarily, because otherwise the         16            THE VIDEOGRAPHER: Back on the record. The time is
17   printing doesn't show up on it very well. If you use just a    17   1:24.
18   cardboard colored box. So since we don't put a label, we       18            MR. HAMES: Q. I just wanted to ask you a little
19   actually print the box, it's always been either white or off   19   bit about with respect to the cones that they were selling
20   white, I think.                                                20   that were packaged in Vermiculite starting in 1963. Was
21      Q. Do you know if Orton ever -- if they ever included       21   there any geographic limitation as to where they were sold?
22   any instructions on how to use the cones on their boxes? Or    22      A. No.
23   within their boxes? Like if there was a pamphlet or            23      Q. That you know of?
24   something like that?                                           24      A. No.
25      A. I'm not aware of it in the box, no.                      25      Q. Okay. And then off the record we talked a little

                                                                                                          30 (Pages 114 to 117)
      TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
     Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 30 of 49
                       VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

                                                                    118                                                                120
 1   bit about how much Vermiculite Orton was using. Is there any          1          Okay, we had two people in this room.
 2   way for you to quantify that over the years? Or how many              2          MR. HAMES: Q. How much does a box of Orton cones
 3   bags during a week or a month or anything like that?                  3   cost, by the way?
 4       A. Not unless you could go back and find the -- the               4      A. Today?
 5   cost per bag and then look at the checks, you could figure            5      Q. Yeah.
 6   out how many bags each check paid for and the frequency with          6      A. It's about 6 bucks.
 7   which the checks were written.                                        7      Q. Okay.
 8       Q. Okay. And you don't know how much that would be?               8          MS. GOLDEN: For 100, or --
 9       A. No.                                                            9          THE WITNESS: 50.
10       Q. Cost per bag?                                                 10          MS. GOLDEN: I mean for 50?
11       A. No.                                                           11          THE WITNESS: 50, yeah.
12       Q. Okay. Do you have any sort of understanding as to             12          MR. HAMES: Q. Okay.
13   how often Orton ordered Vermiculite over the years?                  13      A. Used to be a lot less.
14       A. Yeah. It's very obvious in the checks. That --                14          I should quantify that. That's six bucks retail.
15   basically when you receive an order of anything when the             15      Q. Right.
16   material is received the clock starts running on most people         16      A. The distributors get 40 percent off of that.
17   have net 30 days as your payment terms. Orton's always paid          17      Q. Okay. I think that those are all the questions
18   their bills on time, so they would have paid within 30 days          18   that I have.
19   of the receipt of the material. And so they would order,             19          You guys have anything to clarify for the record or
20   obviously, before they ran out. But hopefully in time not to         20   anything like that?
21   have a lot of inventory, because that just ties up money.            21          Okay. I really appreciate you coming all the way
22   And Orton is a -- is a foundation, and we do not work on a           22   out so that I could take your deposition.
23   revolver like most businesses do where you use a revolver to         23      A. Okay. You're welcome.
24   cover your payments. We work out of a cash box.                      24      Q. It's been very helpful.
25          So -- our cash box isn't that big. So we have to              25   (Whereupon Plaintiff's Exhibit 9 was marked for

                                                                    119                                                                121
 1   pay for things when we get them, and General -- when you work         1         identification.)
 2   for the Orton Foundation you feel some responsibility to              2         THE VIDEOGRAPHER: This concludes the deposition of
 3   General Orton and his reputation in the community.                    3   Gary Childress. Two original videotapes will be retained at
 4      Q. Okay. How much does -- do you -- let me ask you                 4   Tooker & Antz, 350 Sansome Street, Suite 700, San Francisco,
 5   this.                                                                 5   California 94104, 415-392-0650. Going off the record, the
 6           Are there particular distributors that Orton has              6   time is 1:29.
 7   used over the years to sell their -- their cones?                     7         (Whereupon the deposition of Gary Childress was
 8      A. Basically we do not have distributors by                        8   concluded at 1:29 p.m.)
 9   territories. To be a distributor all you have to do is order          9            ________________________________
10   a minimum quantity of cones and you're a distributor.                10                   GARY CHILDRESS
11           So some of them I'm sure we've had for years. They           11
12   come and go. You know, the hobby ceramics business kind of           12
13   peaked in the early '80's and started down. It's been on a           13
14   pretty much a spiral since then.                                     14
15           So these people come and go. They're mostly, I               15
16   guess you would refer to them as mom and pop stores. They're         16
17   not big corporations. We're talking about a very niche               17
18   market. Probably before this all came up you had no idea             18
19   what a pyrometric cone was.                                          19
20      Q. You're right.                                                  20
21      A. And probably no one else in this room except me                21
22   did.                                                                 22
23           MS. GOLDEN: I did.                                           23
24           THE WITNESS: Before this? Oh, that's right. You              24
25   used them.                                                           25

                                                                                                             31 (Pages 118 to 121)
      TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
     Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 31 of 49
                                                                                          122
               VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

         A              annual 91:21 114:7        66:15 67:3,7,24         74:1 78:20,21 79:17
able 72:8               answer 7:12,24,24         68:16 69:11 76:7        95:5,21 96:4,6 97:3
absolutely 18:1 59:21     15:19 36:1 38:18        83:10 84:13 116:12      102:4,21 103:3
  67:19 81:5              43:12 56:17 59:13     asking 15:2,12 19:11      106:16,21 107:3,8
accuse 30:22              61:24,25 62:1,5,18      19:17 21:25 32:15       112:20,21 115:25
acquisition 8:18          63:6 64:11,13,14        42:21 45:9 46:11        116:2,11
action 4:23               65:20 66:17 75:23       49:8,19 50:16 55:5
                          76:9,10,24 77:19,20     55:21 56:9,10 57:7                B
actual 18:16 81:20
  109:12                  80:5,7,11 98:22         57:14 58:7 60:4,6      back 26:14 33:12
address 6:8 18:16,20      107:15 108:14           60:13 61:1 64:6         34:12 35:16 37:2,25
  88:20 113:2,5,14        116:10,16,17,18         69:24 77:12 79:3,8      38:10 39:9 40:12,19
addressed 89:22         answered 46:24 60:7       79:16,19 110:18         42:11,16 44:7 50:12
addresses 19:3            60:10 62:9 63:22      asks 19:7,11              50:21 54:11,19 62:2
  113:25                  64:2,5,8 66:15 76:8   aspect 30:17              62:24 63:1,3 67:18
administer 3:6          answering 7:21 55:25    aspects 10:17             73:8 82:21 93:9
advised 6:21            answers 56:21           assets 8:19               94:14 95:11 102:13
africa 81:25 82:5,10    antz 1:23 3:4 4:8,16    associated 29:25          107:2 109:21
  82:13,17 88:12          121:4                   30:17 96:4              117:16 118:4
african 116:24          anyway 110:22           associates 2:17          background 6:1
ago 46:18 70:22         apparently 26:23        assume 7:14 74:14         15:13 19:25 30:20
  105:4,7 109:7         appearance 112:12         75:14 88:21             47:11 78:21
agree 69:24               112:19                assumes 106:24           backs 111:3
ahead 26:19 43:12,22    appeared 3:8,16,21        116:8                  backward 25:1
  44:10 62:5 66:16,18   appreciate 120:21       assuming 23:25 32:4      badgering 64:13
  69:23 70:1 76:9,24    approached 100:1          32:5 47:5 73:7         bag 87:15 118:5,10
  77:19 83:5 89:16      approaching 28:13         79:20,21,23            bags 87:7,8,11 118:3
  90:4 91:10 92:23      approximately 32:21     atlanta 2:11 88:11        118:6
  108:14,15 110:1       approximations 33:5       116:24                 ball 14:16 16:8
  112:17                area 31:15,25 75:7      attach 81:1              based 24:19 25:19
al 1:8 4:13               101:9                 attached 2:14 90:21       65:9 88:20 104:24
alive 32:16 70:14       arent 7:17              attend 9:13               113:18
  75:4 97:14 98:17,20   argumentative 43:12     attended 9:23            basement 19:6,19
  98:25 109:3             62:14                 attention 34:4           basically 13:24 15:2
allows 66:2             arguments 80:22,25      attorney 5:3 43:21        22:14 23:5 29:11
ambiguous 34:3          arrive 65:7 66:2          67:16,20                30:11 52:1 69:11
  37:18 39:24 42:19     artist 30:18,22         attorneys 4:17 6:21       118:15 119:8
  57:1 59:3 62:8        asbestos 8:22 9:24        34:8,18,18 72:15       basis 32:6 114:7,7
  76:23 78:10             11:21,24 12:14        audibly 7:22             batch 114:20
america 14:9 16:4         14:20,23 15:3,6       austin 2:17 43:17        bathroom 12:24
american 1:8 2:12         78:23 94:1,9,10         52:10 53:4,11 82:2     bearing 81:5
  4:12 88:21,22 89:2      97:5 116:6              82:4,6,7,8 85:4 89:4   began 16:23 66:3
amount 22:20 23:3       asbestosrelated 97:1      92:7,21                beginning 4:11
  25:11                 ascertain 46:6          austins 95:6             behalf 3:17,21 5:5
analysis 88:10          asked 37:24 50:14       authentic 17:23           15:11
analytical 17:12          53:8,19 54:3 60:1     author 91:23,24          belief 36:18
angle 111:3               61:17,17,22 62:8      authorized 3:6           believe 70:25 103:25
angles 110:21             63:2,5 64:2,5,8,9     aware 11:23 33:24        bell 101:18 102:21


    TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
   Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 32 of 49
                                                                                         123
               VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

  105:20 106:3 107:3    break 44:1,2 50:7       100:18 103:5 113:8      68:9,25 69:6,19
  107:7,20,25 108:5      60:22,25 83:13 84:2    115:10 116:12           70:3,16,20 74:3
  108:16,23,25 109:9     84:5 87:18 117:10    cardboard 115:18          85:16 91:24 97:10
  109:12                breathing 96:13       care 40:8               chases 70:9 71:16
best 12:16 75:7 85:20   brick 30:13           carolina 9:3,11         cheaper 75:19
  95:3 96:16            bricks 11:13          carries 7:3             check 43:18 52:8,10
better 100:22           brief 44:6 50:11      case 4:12,14 5:20         53:1 54:17,18 65:9
beyond 76:14 108:11      87:23 117:15           8:15,20 11:1 13:8       65:10,23 66:2,7
big 31:7 48:24 118:25   briefly 10:13 18:3      15:9,22 22:1 23:23      67:14 86:18 118:6
  119:17                 91:19 99:24            43:21 59:21 79:7,10   checkbook 54:17
bill 35:7 53:18 91:24   bring 47:8              79:25 80:20 81:5,13   checks 2:10 43:15
bills 118:18            broad 15:1 34:3         98:12 108:10            51:13,17,19,21,25
biltrite 1:8 4:12        37:18 39:24 42:19    cash 118:24,25            51:25 52:1,14,23
birth 6:5                57:1 59:4,4,6,19     categories 80:17 81:7     54:11,13,20,21
bit 19:25 25:24 73:18    62:8 67:13 76:23     categorize 24:20          55:14 58:16,19
  111:1,13 117:19        78:10 108:12           83:24                   62:10 63:13,16,16
  118:1                 brought 17:19         category 80:13,14,16      63:18,23 65:2 66:4
blended 21:4             102:13               catherine 3:20 4:24       66:21,22 67:2,6,8
board 18:13 91:21       bucks 120:6,14          5:13 47:8 55:24         67:11 68:11,13,19
  95:24 109:13,17       building 29:19,22       59:12 61:19 62:21       83:3,4,12 84:21
body 13:5                31:13                celebration 46:16         85:1,9,12,20,23
bombed 105:9,13         bunch 101:23          centigrade 28:14          86:5 88:3 113:14,15
box 2:19 38:16 39:14    business 10:8 11:9    ceramic 3:22 9:19         118:5,7,14
  41:7,11,12,13,15,22    17:23 20:12 29:11      10:9,22,22 12:8,11    chief 13:3
  68:22 101:1 110:3      29:12 39:6 103:11      12:13 13:3,21,25      childress 1:15 2:4,7,9
  110:13,19 112:9,14     103:12 104:10,11       14:16 20:7,9 21:3       2:22 3:9 4:1,15 5:22
  112:18 113:20          105:3,7,14,21,23       30:4,10,13,18           5:24 87:21,25 121:3
  114:25,25 115:13       106:14 108:1 114:1     109:12                  121:7,10
  115:15,18,19,25        119:12               ceramics 4:25 12:4,9    china 14:9 40:25
  116:1,2 118:24,25     businesses 118:23       12:15 15:10 21:24       103:1,1 104:2
  120:2                 byproduct 73:22         22:5,8 23:14 101:18   chosen 75:15
boxes 32:4,6,18,19                              102:21 105:20         circuit 113:12
  33:3,12,14 35:18                 C            107:3,8,20,25 108:5   city 6:9
  36:19,23,25 37:12     california 1:1,24 3:5   108:16,24 109:9       civil 3:7
  37:16 38:3 39:8,10      3:7,15,19 4:9,13      119:12                claims 97:3
  40:1,4,11,16,17,18      121:5               certain 24:15,15 47:4   clair 35:10
  41:18,25 42:9,17,24   call 22:13,24 23:6      100:18                claire 35:9,11 37:9
  43:4,6 51:9 55:9,17     34:4 41:9,20        certainly 38:24 97:6    clarification 19:7
  58:16,18 62:10        called 3:10 19:5,9    cgc07274200 1:7 4:14    clarify 67:22 69:18
  63:13,15,16,18,23       37:23 101:18        change 96:23              120:19
  68:21,21 87:15        calls 15:8 45:5 69:20 changed 84:23 85:8      classes 7:17 9:24
  108:20 111:14           71:21 72:21,21        112:13,19 115:14      clause 44:22
  113:1,25 114:6,19       90:10,11 108:11     changes 113:15          clay 14:9,16 16:6,9
  114:19,21 115:22      canceled 43:15 52:1   chart 28:1                16:16 21:9,10
  115:23 116:5            54:13 83:3          chase 2:16 35:7 37:4    clean 111:4
brain 79:23             cant 27:25 38:18 39:1   37:5 42:5,8,23        clear 14:5 40:11
brazil 102:24 103:4       78:19 97:22 100:18    53:18,20 54:3 65:6    clearly 59:4 63:12


    TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
   Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 33 of 49
                                                                                           124
               VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

clemson 9:9,11,13,21      102:25 103:4,17,19      119:7,10 120:2        counsels 62:6 113:19
  9:23                    104:20 106:15,17      confirm 33:15           count 52:4
client 81:4             companys 51:10 53:2     confused 25:3 26:6      counts 25:1
clients 4:20              78:5,6 117:4            84:21 98:22           county 1:2 4:7,13
clock 118:16            compensation 97:3       confusing 60:7,14       couple 6:23 22:12
close 8:18              competitor 108:6          63:11,12                73:21
coaching 55:24 59:13    competitors 102:3       confusion 50:16         course 44:24 51:10
code 3:7                compiled 47:3           consult 67:16           court 1:1,23 3:4 4:13
college 9:6 10:6        complete 7:12 17:6      contact 10:21 13:12       5:1 7:1 19:7,11
color 2:19 111:11       completely 77:18        contained 51:9 55:9       34:12 84:5,6,7,7
  112:23 115:13           79:21                 containment 11:12       cover 91:16,17
colorants 10:10         concern 14:22           contaminated 78:23        118:24
colored 115:18          concerned 24:4            94:1,9,18 95:6,10     create 30:13 51:25
columbus 18:25 68:2     concerns 96:3             96:5,10               created 29:9 30:4
  68:8 75:7 98:3        concluded 121:8         contention 79:11          31:2,3 96:21 108:4
  113:3                 concludes 121:2         contents 51:8           creating 30:17
combination 21:6        conclusion 45:5         continue 16:3 21:19     crucible 11:4
come 15:24 38:2         cone 22:13,13,17,21       95:22                 crude 88:10
  51:17 58:16 67:15       23:1,2,6 25:9,10,13   continuously 42:2       csr 1:21
  79:6 81:24 119:12       25:18,20 27:7,8       contributions 46:19     cup 41:5
  119:15                  41:8,20,21 109:12     controllers 17:13       curiosity 29:25
comes 46:7 103:8          114:8 119:19          conversation 7:6        current 10:21
coming 6:11 120:21      cones 2:20 11:1 13:8      38:2,5,6 42:7 59:24   currently 6:7 31:10
commencing 3:3            14:3 17:11 19:5         61:20 66:8 69:6,9     cushioning 100:17
commercial 30:17          20:24 21:2,22 22:4      73:8                  custodian 17:16,18
common 101:5,6            22:7,10,16 23:10,12   conversations 36:17     cutoff 23:17
community 46:20           23:13,22 24:3,11,18     53:16 61:9 85:15
  119:3                   24:19 28:19 31:25     cool 112:23                       D
companies 53:6,10         32:2,17 33:3 36:18    cooler 26:22            daily 114:7
  53:12 54:9 67:6,8,9     37:25 38:10,16 39:4   coolest 26:3,8          dale 33:17,19 35:1,25
  67:10,11 76:4 83:18     39:7,9,14,17 40:13    copies 2:10 93:18        36:5,17
  85:13 87:6 102:22       40:16,18,21 41:6,9    copy 2:19 43:20         dan 3:23 4:7
  104:2 107:4,7,8,16      41:10,25 42:8,15,24     44:11 46:25 47:1,24   daniel 3:20 5:4
  108:7 116:21            43:4 44:23 45:3,17      84:2 111:11,11        data 2:15,17 56:18
company 6:2 8:13,17       45:24 47:16 51:9      corporation 2:12         89:24 91:15 92:6,20
  10:21 12:9,17,23        59:21 64:18,19 65:1     13:15 46:4,12 89:2    date 6:5 8:8 33:6,13
  13:20 14:14,23          66:11,25 68:22 70:4   corporations 119:17      65:7,8,9,15 66:2
  15:11 16:6,7,15,16      71:6 72:12 81:18,22   correct 11:18 17:17      73:3 85:23 89:11,14
  16:18 17:9 19:25        82:25 87:15 98:9        21:20,21 22:9 26:17    101:16
  20:7 30:21 45:24        101:11,24 102:4,8       27:4 36:10 39:13      dated 52:8,10 65:21
  47:1,12,21 52:9,24      102:23 103:10,14        47:14 52:18 53:13      86:7 88:8 89:21
  52:25 53:1,11 54:4      103:20 104:8,12,18      53:14 54:7,10 58:14    91:19 95:17,18
  67:25 68:1,12 69:14     105:6,22,24,25          67:11 89:25 92:22     dates 14:13 70:19
  69:14 78:12 81:17       106:8,17 107:5,9        98:23 102:20 113:7     86:5 101:16 106:5
  82:23 86:11,13          109:9,14,23 110:3     cost 118:5,10 120:3     day 3:2 40:8
  88:11 89:23 95:9        112:5,6,19 114:6,24   counsel 3:16,21 4:19    days 95:12 118:17,18
  101:17 102:7,18,24      115:3,22 117:19         44:11                 deal 79:18


    TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
   Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 34 of 49
                                                                                            125
               VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

death 28:25 29:10       describe 31:24 91:20     34:5,18,22 36:22      drakenfield 10:7
decade 33:9 109:6       described 36:19          42:15 46:15 48:13     duly 3:6
december 6:6 89:14      description 21:1         48:14,16,21 49:12     dust 95:25 96:21
decided 26:21           designing 10:15          49:15,17,20,23,24     duties 10:13 12:12
decision 73:11,13,14    detail 6:2               50:3,15 51:6,12        13:4 17:5 18:10
 73:19 74:4,11,13,18    determined 112:22        54:25 55:6,19 57:8
 75:10 96:18 100:4      developed 102:17         58:7,8,11,18 59:1                E
decisions 95:21         developing 97:1          62:10 63:24 88:5,6    earlier 113:20
declaration 2:9 43:20   device 23:7,17,18        90:12 94:21           earliest 33:13 39:14
 44:10,12 49:10,11      devices 22:17           doesnt 47:19 57:3        65:23
 50:25 54:24 56:10      dick 108:25              75:24 79:18 84:7,14   early 73:5 115:12
 57:12,15,19 58:13      didnt 8:22 14:5,6        110:16 115:17           119:13
 58:20 60:5,13 64:1       15:22,24 19:12        doing 7:21 14:12       earning 29:14
 64:17                    26:19,23 40:7 42:5     83:14 101:11          earth 76:21
decreased 115:5,6,8       51:24 54:22 65:4       105:20                easier 114:24
defendant 3:21            67:9 72:19 80:6       dont 7:19,23 8:2,8     easily 84:15
defendants 1:9 2:22       85:17 93:5 98:23       15:16 19:16 24:12     ecc 14:9,9,10,14,19
 5:14,17                  112:22 113:10          26:23 29:20 31:5,5      16:4
definitions 8:7         died 29:2                31:7 35:24 38:12,12   education 9:20
deform 21:4 24:15       differ 25:21 27:7        38:12,15,19,19        edward 3:22 4:25
 25:19,25 27:9,24       difference 8:3           40:20 41:1 44:11        8:13 10:22 20:7,9
 28:12                  different 21:4 23:25     46:2,23 47:9 49:6,6     28:22
deformed 22:23            24:5,18 25:7,9,10      52:2,3,5 59:7,22,22   effect 6:25
deforms 22:18 26:8        25:11 106:13           60:17 63:9 67:1,3     either 24:19 50:19
 27:13                    109:14 110:14,21       68:1,2,14 70:16,22      81:17 85:3 102:25
defrank 3:23 4:7          111:1,3,4              71:23 75:14,16 77:6     106:10 108:6
degree 30:6,16          difficult 63:10 81:10    77:21 78:17,18,19       113:20 114:10
degrees 9:15 28:10      dig 65:24                78:25 80:15 83:7,15     115:19
 28:12,14               direct 59:23             84:6,18,19 85:7,8     elaborate 18:10
delivered 86:14         direction 59:24          85:12 86:15,23          19:16 30:9 45:1
depend 28:6             dirty 96:1,2,21,22       87:10 89:16 90:4      electronic 17:12
depending 23:17         disagree 77:18           92:15,17 93:14,17     eljer 12:18,20 13:9
depends 41:8 114:24     disbursement 54:16       95:11,12 99:7,11,16     13:14 39:3,5,7,9,21
depo 5:15 34:4 93:10    discussed 9:24           99:18 100:12,17,19      40:5,12,19
 108:11 110:9           discussion 58:3          101:16,21 102:11      employee 71:10
deposition 1:14 2:4,8   discussions 95:20        103:19,25 104:4,6     employees 31:4,8
 2:24 3:2 4:15,16 5:9   distributed 44:24        104:19 105:13           66:9 96:9,12,25
 6:15,22 7:5 8:11       distributes 45:17        106:2,3,4,5,7           97:4
 15:1 17:15 33:20       distribution 24:5        107:13,15 108:10      employer 8:16
 34:14,16,20 35:4,20    distributor 119:9,10     110:1 112:16          employment 16:3
 35:23,25 36:3 56:25    distributors 119:6,8     114:19 115:18         engineer 10:12 12:8
 59:25,25 61:3,14         120:16                 117:9,10 118:8          13:3
 77:14 79:1 80:8,16     document 5:16 49:9      double 50:6 69:22      engineering 2:11
 81:3,14 87:21,25         53:7 57:18 69:22      dr 46:22 102:9,12,14     9:19 30:5,10 36:12
 88:25 90:2 120:22        89:7,21 90:21 91:18   drag 77:21 98:1          88:11 116:23,24
 121:2,7                  92:13,20 94:4 95:23   drakenfeld 10:7,8,14     117:3
depositions 7:7         documents 33:21,23       10:18,20 11:3         english 14:9


    TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
   Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 35 of 49
                                                                                          126
                VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

enter 10:2                 45:16                 58:13 59:20 65:10       33:19 35:1,15,17
entire 112:18            extra 93:18             65:11 66:3 70:16        36:17,21 37:14,23
entitled 61:15,15                                79:18,20,21 83:8,10     42:23 53:16 54:3
esq 3:16,20,21                       F           83:19 86:7 94:13        65:6 69:2 71:24
essentially 27:1 47:12   facility 17:6,7 31:12   97:24 100:1 102:7       72:17 74:10,11,13
  53:19 58:9 72:16         31:17                 108:9                   75:8 85:15 87:7
  89:21 108:4            fact 81:1 94:17       fishing 48:24             90:1 91:8
established 20:15        factory 105:9,10      fixtures 12:24          front 34:23
  28:24,25 29:7          facts 81:2 106:24     flag 111:17,22          frowning 37:22
estimate 8:4,8 31:23       116:8               flammable 75:17         full 5:21 6:8 20:6
  73:4 84:18             failure 8:17          floor 3:15,19             33:18
estimating 32:25         fair 7:10             florida 106:7           function 28:8
et 1:8 4:12              fairly 41:3 112:21    foam 40:22,24 41:24     funded 29:22
everybody 117:7          far 7:21 16:25 17:1     42:2 96:19            funds 114:4
evidence 106:25            33:22 53:11 54:11   follows 4:3             furnace 22:14
  116:9                    96:3 103:12 104:11 foot 41:21               furnaces 11:13
exact 33:6 60:6 69:16      109:16 112:1,10,11 force 6:25 10:3          further 34:5
  73:3 85:17 99:7          115:15              form 13:25
  110:11                 father 29:21,22       formal 9:20                        G
exactly 19:2,12,18       feeding 56:21         formed 30:12            gahana 71:9
  27:25 30:10 37:21      feel 119:2            former 96:25            gained 44:22 45:16
  39:1 55:23 63:2,5      feet 32:1             formulas 109:21         gary 1:15 2:4,7,9 3:9
  70:22 73:3 76:20       feldspar 16:9 21:10   forth 3:13                4:1,15 5:22 50:15
  77:4 79:8 85:12,21     ferro 13:15,15,16     found 46:12 53:7          87:21,25 121:3,7,10
  90:20 106:2,2,11         14:8                  65:23 95:23 96:23     general 17:4 18:7
  115:10                 fewest 41:22          foundation 3:22 4:25      19:5,8 20:18,19,20
examination 2:5 4:4      fight 57:4,5 59:16,23   8:13 10:23 15:10        21:13 22:1,5 29:1
examined 3:12            figure 45:13 85:21      16:23 20:7,10,14        29:20,21,24 38:5,7
example 27:23 45:23        87:14 109:24 118:5    28:22,23 29:6,12        38:8 46:16,19 47:5
  86:7,16                file 46:16              31:2,3 32:14 45:2,5     47:12,20,21,22
excess 36:14 115:3       filtering 67:5          45:7 72:22 79:16        74:14,16,19 92:5
excluding 34:17          find 60:14 94:20        106:24 108:13,19        97:7 99:10 102:8,17
excuse 115:11              113:11 118:4          112:1 116:8 118:22      104:20 119:1,3
exfoliated 76:19 77:3    finding 60:8 66:7       119:2                 generally 8:15 17:20
  100:16                 fine 6:9 56:20 59:16  four 112:23               23:13,16 30:16
exhausted 88:2             67:23 70:17 83:5,13 frame 18:22 57:23         31:21 115:7
exhibit 5:8,10,15,17     finished 60:17,21       83:20 97:7,8 99:7,8   gentlemen 4:5 65:5
  43:23 52:5,6,14        fire 73:24 100:10       113:23 114:15           66:20
  54:22 65:12 80:2       fireman 40:8          francisco 1:2,24 3:5    geographic 117:21
  89:18 90:6 91:8,12     firing 10:15 13:6       3:15,18 4:7,9,14,16   germany 46:21 102:5
  92:11,25 95:24           21:24 22:8 23:14      121:4                   104:15 105:11
  110:16 120:25          firm 4:22             franciso 3:19           getting 57:24 86:20
exhibits 2:7,22          first 4:2 5:15 10:5   frequency 118:6         give 21:1 73:4 83:11
expedition 48:24           13:11 15:4 17:2,3   friendly 108:7          given 96:8
explains 89:6              20:11,23 25:13,15   frit 13:22,23           glass 14:1
exposure 97:5              29:22 30:4 43:17    frits 13:21,22          glaze 13:5,25,25
extensive 44:23 45:2       48:7,11 51:3 52:8   fronk 2:13,14 33:17     go 8:6,25 9:2,6,8 18:3


    TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
   Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 36 of 49
                                                                                       127
               VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

  22:1 26:13 33:21      46:14,23 47:9 48:5    gornick 3:14 4:22        52:8 55:2,4,7,12,14
  35:16 37:2 42:16      48:19 49:3,6,13,19    gotten 82:14             55:21,24 56:2,7,9
  43:12,22 44:10        49:22,24 50:7,14,18   grab 88:8                56:13,15,17,19,21
  54:11 61:19 62:5      50:23 54:25 55:3,5    grace 2:13 43:17 53:4    56:23 57:3,6,11,14
  66:16,18 67:18        55:10,13,18,22 56:1     53:11 56:16 77:8,14    57:17,21 58:1 59:5
  69:23 70:1 76:9,24    56:3,8,12,14,16,18      81:7,17 82:20 84:22    59:9,12,15 60:4,15
  77:19 83:5,17 84:3    56:20,22,24 57:5,10     85:4,8 89:23 90:19     60:17,20,22,24 61:1
  85:9 87:15 89:16      57:13,16,20,22 59:3     91:7,8,15 93:24        61:12,19,23 62:1,5
  90:4 91:10 92:23      59:7,10,14,20 60:5      94:7,17,23 95:15       62:12,15,17,21,23
  97:25 105:3 108:14    60:16,19,21,23,25       117:1                  62:25 63:8,14,17,21
  108:15 109:21         61:11,13,21,25 62:2   graces 76:13 78:3        64:6,10,16 65:17,19
  110:1 112:17 118:4    62:7,13,16,19,22,24     117:3                  66:16,21 67:17,22
  119:12,15             63:1,5,11,15,19       graduate 9:4             69:24 70:3,7 71:22
goes 23:2 54:18 66:10   64:2,8,12 65:14,18    granule 100:23           72:25 74:8 76:1,9
going 5:25,25 7:11,14   66:14,18 67:12,15     gray 40:25               76:12,16,24 77:2,4
  8:6 10:23 14:25       67:21 69:20 70:1,5    great 7:21 14:12         77:7,12,18,21,24
  15:8,14,18 18:2,3     71:20 72:20 74:6      green 111:22             78:13,20 79:5,8,11
  20:3,3 26:14 33:21    75:22 76:7,10,14,18   greenville 9:3           79:14,16,19 80:2,7
  34:2,6 35:16 37:17    76:22,25 77:3,5,9     ground 14:1              80:11,15,22,25 81:9
  39:23 42:18 43:11     77:13,20 78:9,14,17   guard 114:4              81:15 83:7,15,24
  43:25 44:4 45:4       78:25 79:6,9,13,15    guess 8:2,4 31:7         84:4,8,11,16,19
  46:2,3,17 48:19,23    79:18,20 80:6,8,13      36:24 112:24           85:5,9 87:19 88:2
  50:9 52:3 55:18       80:18,24 81:1,11        119:16                 88:19,23 89:20 90:8
  56:3 59:8 60:12       83:6,9,22 84:1,6,10   guessing 31:5 32:7,10    90:14,17,20,23 91:1
  61:13 62:7 64:10      84:13,20,25 85:2,7    guest 109:23             91:3,6,16,18 92:15
  66:14 67:12 69:20     87:18 88:18 90:10     guy 110:2                92:19 93:2,5,10,12
  72:15,16 74:6 75:22   90:15,18,21,24 91:2   guys 47:8,24 69:3        93:15,17,19,22 94:6
  75:23 76:7,14,22      91:5,14,17 92:13,17     117:10 120:19          95:18,20 96:15
  77:9 78:9,15,25       93:4,7,11,14,16,18                             97:17,21 98:2 100:5
  80:13 83:11,17,17     93:21 94:3 95:17                H              100:8 101:1,8,14,19
  84:8,16 87:21,25      96:14 97:15,19,22     half 33:1 66:10          103:8 104:23,25
  88:3 90:10 94:3       97:25 100:3,6,24      hame 76:20               105:17,19 106:19
  101:22 108:9 116:7    101:4,13,15 103:7     hames 2:5 3:16 4:4       107:1,15 108:14,18
  116:7 117:13 121:5    104:22,24 105:16       4:21,21 5:7,12,19       109:8 110:10,14,16
golden 3:20 4:24,24     105:18 106:18,23       5:20 15:2,12,15,18      110:20,24 111:1,3,7
  5:3,14 14:25 15:8     107:11 108:9,15        15:23 16:1 17:22,25     111:10 112:18
  15:14,16,20,24        109:6 110:7,12,15      18:2 19:10,16 20:16     113:13,16,18
  17:18,24 18:1 19:8    110:18,23,25 111:2     20:20,23 24:14 25:7     114:10,13,16 115:1
  19:15 20:14,19,21     111:5,9 112:17         27:12,22 28:7 32:9      115:4 116:12,20
  24:12 25:4,6 27:11    113:10,14,17 114:8     33:8 34:1,7,10,13       117:2,8,18 120:2,12
  27:18,20 28:6 32:8    114:12,14,19,22        34:17,21 35:19 36:2    hand 43:21 80:2
  33:5,25 34:2,9,11     116:7,17 117:6,12      36:7 37:1,3,19,22      handed 44:11
  34:15 35:16,24 36:6   119:23 120:8,10        40:1,4 42:14,22        handle 40:7
  36:24 37:2,17,20    golf 111:19              44:2,9 45:12,20        handling 10:16,16
  39:23 40:2 42:10,18 good 5:19 8:6 27:22      46:5,13,25 47:10        96:9
  43:11,14,25 44:3      44:3 84:18 100:17      48:7,11 49:2,4,8,14    happen 7:11
  45:4,11,18 46:1,11    111:10                 50:2,8,17,22,24        happened 28:23


    TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
   Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 37 of 49
                                                                                             128
               VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

happens 30:6 74:16      holding 40:16               65:14 66:14 67:12        59:2,11,17 60:3,9
harmful 15:6            home 14:4 93:11             69:20,24 71:7 72:16      60:11 61:7,8 63:24
havent 89:1 92:18       honest 87:4                 73:3,7,8 74:6,8 75:5     71:18 85:19,20
  98:17                 hope 105:16                 75:22,23 76:7,14,22      93:24,25 94:6 96:23
hazard 73:24 100:10     hopefully 118:20            77:9,12 78:9,15,15       116:21
hazards 96:4 116:6      hostile 108:7               78:25 79:8,16,19       infringement 107:19
head 7:22,22 28:1       hot 28:16                   80:13 83:8,17,17       injury 8:20
  30:25                 hotter 25:22                84:21 86:20 87:2,14    ink 112:23
headquarters 18:14      hottest 26:5                88:3 90:10,24 94:3     inorganic 10:9 30:11
hear 15:20 19:12        hour 3:3                    96:6 98:23 99:18         30:12
heard 9:12 15:4,6       houston 12:4,9,15           101:9 103:3,22         inside 22:7,11 23:14
  79:3 93:23 95:5,8     huge 59:16                  105:22 106:11,11         23:25 40:16,18
  96:25                                             106:21 107:10,17         41:25 43:4,6
hearsay 69:22 72:21                 I               108:9 110:10           instance 37:23
  90:11                 id 31:5 34:3 83:3           112:21 115:25          instruct 15:18 64:10
heat 11:12 21:7,24      idea 71:19 84:22            116:2,7,7,11,16        instructing 61:23,25
  22:20 23:4 24:4,9        114:3 119:18             117:8 119:11             64:12 80:5,11
  25:12,24 26:9 27:8    iden 2:7                  important 7:7 83:25      instructions 115:22
  30:12                 identical 110:24            116:13                 instruments 17:12
hecla 8:16 16:16,16     identification 5:11,18    imported 82:2            interested 40:15
  16:17                    43:24 52:7 59:21       importer 89:5              101:10
heclas 8:18                80:20 89:19 90:7       inappropriate 62:23      internet 28:1 109:22
held 46:16                 91:13 92:12 93:1       inch 33:1 41:2           interrogatory 28:18
hell 90:15                 121:1                  inches 32:21,21,21       interrupt 7:6,8,9,11
help 51:17              identify 4:19 88:9          33:1                     49:6 56:4 59:7,22
helped 51:21,25         ii 105:8                  include 67:9               60:18,20
helpful 120:24          ill 7:8 16:2 52:4         included 115:21          intimate 44:22 45:2
hereinafter 3:13           117:10                 includes 91:14             45:16
heres 110:5             illness 97:1              including 86:17          invented 102:14
hes 15:10 19:11,16      im 4:6,21 5:25 6:21       increased 115:4          inventory 38:25
  24:1 45:18 46:3,20       7:14 8:6 10:23         incredibly 62:23           114:2,5 118:21
  49:10,19 53:22,25        11:23 14:25 15:2,2     indicating 22:19 23:4    involved 8:15 74:3,11
  55:7 56:10 57:15,19      15:8,12,14 18:12         101:4                    74:12,18 75:9
  59:11,17 60:2,10         20:2,3 21:25,25        indistinguishable          107:24
  64:8 71:10 79:3,17       25:3 26:6 28:7 32:4      109:16                 isnt 25:4,15 29:15
  82:8,9 83:11,13          32:10,15,25 34:2,6     individual 23:14,15        59:16 76:17 118:25
  97:15 100:24 109:1       34:7,13 35:16,19,22      35:1 67:6              issue 11:1 13:8 98:12
hide 117:6                 36:14 37:17 38:18      individuals 61:10        issues 14:19 73:21
high 8:25 9:2 11:12        39:23 40:15 42:10        67:7 74:17 98:24         78:22 81:12,13 88:3
higher 27:15,16            42:18,20 43:11,20      indulging 30:20            108:2
highest 27:2,18,19         45:4,8,9,13 46:1,5,6   industrial 14:15 16:8    items 30:18
highway 18:18 31:10        46:17 47:4,25 48:19    industry 11:10 14:16     ive 33:11 45:21 48:23
history 16:3 44:25         49:4,8,9 50:24 55:4    inform 94:7                65:5 93:11 95:8
  45:24 46:4,12 51:10      55:7,18,21 56:9,10     information 20:2           96:23 97:7 98:21
  78:11                    57:6,7,12,14 59:14       33:16 36:23 46:18        109:10
hobby 119:12               59:14 60:4 61:1,2        47:3,11,20 49:12
hold 98:22                 61:13,25 62:7 64:12      51:6 53:8 57:9 59:1             J


    TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
   Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 38 of 49
                                                                                       129
               VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

jackson 3:18 4:24 5:4  52:3 53:11,15 55:3      44:23 45:3,16 46:6   liked 19:5
james 1:21 3:5         55:7,22 56:1 58:16      74:16 75:7 76:15     limitation 117:21
january 54:13          59:7,20 64:25 66:12     77:11 80:9 95:3      limited 80:16,19
japan 102:25 103:18    67:1,3 68:1,1,2,4,7     96:11,16 97:6           98:14,18
jerry 82:6,7           68:7 69:18 70:3,16      101:20               limiting 55:7
jim 97:24 98:2         70:17,20,22,24 71:1   knowledgeable 17:16    line 11:13 98:8
job 7:21 10:13 12:12   71:4,22,23 72:2,18      18:5                 lingo 90:16
  13:4 14:12 17:5      72:23,25 73:6,19,20   knows 69:17,19 70:4    listen 84:20
  18:9,10 99:9         74:4,12,17,19 75:6      72:18,23 81:4 117:7  litigation 107:24
jobs 14:12             75:9,14,15,17,20      kt 16:16               little 19:25 25:24
judgment 80:23 81:3    76:1,3,5,11,12,18                               50:16 59:18 73:18
june 36:8,9            76:19,20 77:6,7,12               L              111:1,13 117:18,25
junior 10:22 20:7,9    77:16,23,25 78:1,4    lab 116:24             live 6:7 71:8 98:2
  28:22                78:6,18,19 80:9,22    label 115:18           lives 72:2
jury 22:2              80:25 81:15,19,20     lacks 72:21 106:24     living 75:6
                       82:1,4,12,23 83:19       108:12 116:8        located 4:15 17:7
          K            84:11,20,23,24 85:7   ladies 4:5                106:6
kaiser 3:14 4:22       85:8,12 86:5,10,13    ladles 11:13           location 31:12 81:20
kaolin 14:15           86:15,15,16,23,24     large 31:3,21 32:19       106:12
keep 54:17 81:11       87:5,8,10,11,13,16       41:9,21             locations 106:13
  93:13                88:16 89:1,2,10       larger 41:11,12        logic 104:24
kentucky 16:6          90:8 92:15 93:14,17   largest 32:20,22 41:7 logo 111:16,24
kept 86:25             94:16,21,25 95:9,11   late 115:11,11         logos 109:18
kidding 105:17         96:18 97:14,20        lavatories 12:24       long 18:7,19 19:1
killed 105:16          98:14,16,19 99:3,5    law 3:14,18 4:22 7:1      27:24 33:2,4 36:13
kiln 22:8,11,15,18,19  99:6,7,11,14,16,18       7:17                   43:25 54:1 84:9,16
  22:22 23:4,14,25     99:24 100:11,12,22    lawsuits 107:19           87:14 105:5 111:24
  24:5,7 28:6 40:7,8   101:2,10,16 103:4,8   lawyer 90:15              114:3,5
kilns 22:24            103:10,12,13,14,16    laying 34:22 93:7      longer 70:14 77:22
kind 37:22 66:10       103:17,20,23,25       leap 80:1              longterm 66:9
  98:14 101:9 107:1    104:2,5,6,7,10,11     learn 11:24            look 22:25 28:3 33:24
  110:21 119:12        104:12,14,19 105:5    learned 94:13             48:3 51:21,24 57:3
knew 15:22 70:6,8,8    105:12,13,20,23       leave 93:5                63:16 67:7 81:9
  73:23 98:24          106:1,3,4,6,8,12      ledger 54:16,17,21        83:3,5,12,16 84:10
know 6:19 7:12,19      107:13,16 108:3,10       55:15 58:19 63:18      84:11,17,25 85:1,20
  8:3 11:22 12:14      108:18,23,25 109:5       63:23                  86:6 109:14 111:12
  15:21,22 16:25 17:1  109:8,9,10,16 110:1   left 99:6                 112:4 113:9,14
  17:20 18:19,23 19:1  110:10 111:25         legal 45:5 108:2          117:10 118:5
  19:3,4,24 20:6,11    112:1,10,11 113:19    letter 2:11,13,14 91:8 looked 32:13 46:8
  20:17,23 23:3 24:12  114:7,19,25 115:14       91:16,17               51:19,25 52:15
  27:11,23 28:1 29:6   115:15,21 116:4,13    lettered 24:22            55:15 58:7 61:16,18
  30:3 31:4,16 32:2    117:23 118:8          level 24:9,9 27:8         62:20
  33:2,4,6 34:6 35:24  119:12                levels 23:25 24:5      looking 26:2 52:22
  36:13 37:25 38:12   knowing 32:6 39:19     levin 3:14 4:22           53:2,5 60:5,9 68:14
  38:12,12,15,19       69:17 87:17 114:4     libby 78:3,22 79:4,4      84:15 90:18
  40:17 41:2 42:23    knowledge 12:16           79:24 80:10 81:4,16 looks 22:22 89:15
  43:10,13,19 47:3     15:3,17,21 32:14      lifetime 35:22            101:2 111:5,16


    TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
   Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 39 of 49
                                                                                   130
                VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

lot 23:24 28:7 52:16  90:6 91:12 92:11,15   mind 57:23             67:25 68:1,2,11,12
  75:19 81:9 96:21    92:25 110:8 120:25    mine 78:3,5,6,7,22     69:13 70:15,16
  114:5 118:21       market 103:14           79:14,17 81:16        74:19 84:23 91:25
  120:13              104:12 119:18          88:12                 97:22 103:4,17,19
lots 94:24           marketed 103:20        mined 14:15 16:8       112:4
lower 26:8 27:1      marketing 14:18         77:1,4,5            named 29:19,21
luck 94:24           marking 92:9           minerals 14:15 16:8  names 53:2 54:8
lumber 68:2,8,12     marks 87:20,24         mines 77:7,14,16       74:17 87:8 97:12,24
  69:14,16            109:17                 81:20                 102:3 104:5
lunch 84:2,4         material 2:15,17       minimum 119:10       narrow 57:23
                      10:16 11:12 40:16     mining 8:17 14:24    narrowed 81:12
         M            41:1 43:5 55:16,19     16:16,18            near 106:10
mainland 103:1        56:6 71:5 82:3        minute 46:1,1 71:20  necessarily 116:3
making 19:5,19        88:12 89:24 91:14      78:9 83:9 98:1      need 7:23 15:21
 21:13,14 73:12,14    92:6,20 100:17         117:9                 19:16 33:6 46:20,23
 81:9 96:23 98:8      101:5,6 118:16,19     minutes 84:18,19       48:20 49:18 52:4
 101:12 102:18       materials 13:24         91:21 92:9 95:24      84:1 88:7
 103:10,24 104:7      14:23 21:3 30:12       96:20               needed 26:21
 105:5,22,24          51:9 55:9,17 56:12    misstates 71:20 74:6 negative 26:24 27:1
manager 14:18 17:4    56:16 57:12 64:3       94:3,4                50:6
 18:7 36:12 47:5     matter 75:25           misunderstood 74:9   net 118:17
 53:25 70:9 74:14,19 matthews 1:21 3:6      mixture 21:3,8       never 9:12 56:25
 92:5 97:7 99:10     mean 11:11 20:14       mom 71:17 119:16       68:16 73:23 95:8
managers 74:16        24:13 27:12 30:16     moment 113:24          96:16
manufacture 17:10     33:8 34:18 39:24      money 29:9,12,14     nice 6:12 100:16
 17:11 45:24          50:14 79:6 88:18       118:21              niche 119:17
manufactured 10:9     90:11 99:25 100:3     monitored 22:10      nodding 25:14 54:5
 38:10 47:16 102:22   108:2 120:10          monitoring 23:2      nods 7:22
 107:4               means 45:7 61:15       montana 78:3,22      nonasbestos 64:19
manufacturers        measure 21:6,24         79:24 80:10 81:4,16   66:11
 101:22,23           meeting 91:22          montgomery 3:15      nonprofit 20:15,16
manufactures 23:11 melted 13:25             month 118:3            29:10
 24:20 44:24 45:17   memo 2:16              morning 5:19 17:2    norma 1:5 4:12
 101:10              mention 6:23 19:10      69:8 71:14 72:4     normal 7:6
manufacturing 11:15 mentioned 35:1 39:2     mother 70:9          notary 4:7
 28:19 31:14,15,20    42:16 63:24 74:1      motion 80:22 81:2    notes 113:9 117:11
 31:22,25 104:17      97:18 98:17,21        mountain 11:6        notice 2:8,23 3:1 5:9
march 52:8 65:21      104:15                move 48:2 64:13        5:15 34:5,20 61:14
 86:7                mess 79:4              moved 18:21 35:19      69:21 77:10,14 79:2
mark 5:12,14 18:2    met 46:21               113:10,23,24          80:8 81:14 93:10
 20:3 43:22 44:11    metals 30:12           moving 107:25          108:11
 52:2,5,12 88:7      mid 65:8               msds 94:12 95:13,14  noticed 4:17 28:17
 89:16 90:4 91:10    mid1963 64:18,25        116:25              november 1:16 3:2
 92:8,8,23 93:19      65:8                                         4:6
 110:1 111:4,6,11,19 mike 74:22 75:4                 N           nuisance 95:25
marked 5:10,17       mill 69:16             name 4:21 5:19,21,23 number 4:9,14 5:8
 43:23 52:6 89:18    million 115:3           20:6 33:18 52:24      18:17 25:11,15,17


    TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
   Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 40 of 49
                                                                                      131
               VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

  25:20 27:1,6,7       47:2,17 55:13 60:19    52:2,3,12,13,17,22    old 6:3 18:17 31:10
  28:11 41:22 48:3     65:17 73:25 85:18      53:2,10,15,19 54:3    older 24:7 113:20,22
  50:25 54:22,23 55:8  86:23 87:10 89:6       54:11,15,20 55:10     oldest 38:16
  61:4 64:1,16 72:6    93:12 99:3 100:24      55:13,24 56:5,6,8     once 6:18 34:4 35:21
  80:2 91:8 115:4      101:15 109:4,7         56:16,19,20 58:1,6      100:16
numbered 24:22,24      111:1 119:24           58:11,23,25 59:8,11   ones 43:16 52:18
  24:25               ohio 6:10 17:8 18:15    60:3,9,13,16,21,22      55:14 58:21 65:21
numbering 26:7,20      18:18 19:6,19 29:15    60:24 61:11 62:1,10     97:15,17 98:21
numbers 25:9,10        29:16,17,18,19,23      62:21,24 63:8,21,21     103:2,3 110:14
  26:13,24             30:5 46:17 106:9       64:16,23 65:3,7,15      111:1 114:10,11
numeral 18:17          108:5 113:3            65:19,22 66:1,6,10    open 98:16 101:21
                      okay 5:23,25 6:7,21     66:23 67:5,17 68:7    opened 40:5,13
           O           7:11,12,13,16,19,20    68:10,15,21 69:3,5    operated 81:16
o0o 1:3 2:2 3:24       8:3,6,7,7,9,10,15,20   69:9,13,17,20 70:15   operation 103:23
oath 6:24              8:24 9:12,20,23        70:17,20,23 71:1,4      104:1,25
oaths 3:6              10:2,5,11,18,23        71:8,10,13,16,24      operations 18:12
object 14:25 15:8,14   11:3,24 12:2,12,14     72:8,11,15,25 73:4    operator 98:7
  34:2,6 35:17 37:17   12:17 13:7,14 14:2     73:10,13,18,25 74:3   opinions 75:24
  39:23 42:18 43:11    14:5,8,8,14 15:5,8     74:8,11,17 75:8,15    opposed 100:6,8
  45:4 46:2 48:19      15:15,23 16:2,14,17    75:18,22 76:4,4,12    order 35:14 65:15
  55:18 61:13 62:7     16:22 17:2,7,14        76:22 77:5,13,24        85:19 89:17 90:5
  66:14 67:12 69:20    18:7,10,14,16,19       78:14,20,20,25 80:7     91:11 92:10,24
  72:16 74:6 75:22,23  19:14,24 20:1,5,11     81:9,24 82:4,7,16       118:15,19 119:9
  76:7,14,22 77:9      20:16 21:1,5,8,11      82:19 83:2,6,9,14     ordered 118:13
  78:10,25 90:10 94:3  21:13,19,19,25 22:4    83:15,16,21 85:2,5    ordering 79:22
  108:9 116:8          22:10,21 23:5,21,23    85:19 86:5,7,16,24    organization 74:15
objecting 61:23        24:6,8,17,22 25:6      87:3,8,19 88:2,13       108:21,22 112:22
objection 16:1 24:12   25:13,20,23 26:1,4     88:25 89:6,12,16,20   original 111:6 121:3
  47:25 59:3 106:23    26:6,7,18 27:6,17      90:1,4,14,23 91:5     originated 88:12,17
objections 2:23 5:15   28:4,11,15,17,23       91:10,18,25 92:4,6    orton 2:19 3:22 4:25
  34:4 59:15 62:6,17   29:2,6,13,24 30:3,6    92:19,23 93:2 94:13     5:5 8:13 10:22,22
  70:5 72:20           30:16,20 31:1,7,10     94:14,20 95:5,14        10:23 13:7 14:2
obtain 72:9 85:19      31:16,21 32:2,5,11     96:3,18 97:9,19         15:10,22,24 16:23
obvious 118:14         33:2,13,16,20 34:2     98:11,14 99:3,11,14     17:2,9,16 18:5,8
obviously 16:24        34:15,21 35:1,16,24    99:17,19,24 101:2,8     19:5,8 20:7,9,17
  23:15 32:10,15       36:9,16,21 37:5,9      101:9,19 103:2,6,14     21:13 23:10 24:20
  33:21 35:21 40:15    37:17,22 38:2,9,14     103:17 104:2,15         28:22 29:1,20,22,24
  44:12 47:23 62:11    38:16,20 39:11,20      105:5 106:3,15,23       31:7 33:2 36:11,13
  89:7 118:20          39:23 40:2,10,15,16    107:12,15,18 109:8      36:18 37:15 39:4,7
oclock 3:3 84:5        40:21 41:6,10,13       109:20 110:7 111:5      39:8,17 40:12 41:24
october 88:9           43:3,8,19 44:9,15      111:9,13 112:3,15       42:8,24 43:3,8
odonnell 2:14          44:18,19 45:22         112:25 113:8,16,17      44:23 45:17 46:16
office 31:13 72:10     46:11,14,23 47:3,7     114:6,12 115:4,13       46:19 47:12,21,22
offices 3:14,18 31:15  47:10,20,23 48:10      116:4,7,11,20 117:8     49:14 51:6 53:13
  31:19 106:7,9        48:13,19,24 49:3,22    117:12,25 118:8,12      54:4 59:2,21 61:7
oh 8:23 25:6 30:19     50:6,8,14,17,18,24     119:4 120:1,7,12,17     64:18 65:1,4 66:3
  34:9 35:24 38:18     51:1,13,15,20,23       120:21,23               66:25 68:5,22 69:19


    TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
   Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 41 of 49
                                                                                         132
               VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

  70:18,21,24 71:1,4  72:12 75:13 81:18        116:21 118:16             33:18 42:11 59:7
  71:17 73:2 75:12    81:22 82:24 86:18        119:15 120:1              62:3,18 63:3 69:10
  76:5,6,13 78:2      95:1 100:17,20         percent 59:12 110:3         75:23 80:3 88:9
  79:12 81:17,21      101:5,6 112:19           110:11 120:16           plug 22:25 23:1
  82:24 83:21 85:14  packing 55:17 56:12     perfect 65:15             plumbing 12:18,21
  86:1,17,24 87:12    57:12                  period 24:15 40:6           12:22 39:3,21 40:12
  88:14 89:3,8,14    page 2:4 44:16 52:4       86:17 97:13 102:12        40:19
  91:7 94:7,8,13,17   64:17 65:11              105:8 110:4             point 27:22 86:14
  94:25 95:14 96:4,12pages 2:10 52:3         perjury 7:3                 93:23 111:10 113:6
  97:4,10,13 98:6,11 paid 86:10,13 118:6     person 17:15 18:5           115:9
  98:18 99:4,20,25    118:17,18                47:5 102:14             pole 111:17
  100:19 102:8,17    palabora 88:12          personal 8:20 15:20       policy 17:20
  104:20 107:3,7,18  pamphlet 115:23           15:21 80:9              pop 119:16
  108:4,17 109:13    paragraph 44:20         personally 3:8 87:13      position 10:11 14:17
  110:13 111:24       45:13 48:3,6,17        pertaining 14:19            16:12 17:3 18:8
  112:4,6,10,21 114:6 49:16 50:25 54:23        42:8,15 45:23 49:9        30:3 36:11 53:24
  114:6 115:21 116:4  55:8 56:11 58:12,13      55:8,16 57:11 78:23       98:6
  116:13,22 118:1,13  58:20 61:4,6 64:1        88:3 93:24,25 95:15     possession 49:14 51:6
  118:22 119:2,3,6    64:16 66:11              95:21 96:4,9 116:5        51:22 57:11 59:2
  120:2              paraphrasing 57:12      phone 4:9 72:6              61:7
ortons 18:14 28:18   parent 16:15            photo 2:19                potential 116:6
  45:3 51:22 96:9,25 part 48:8 51:16 73:11   photocopy 110:25          potters 30:23
  102:3 109:14        107:1                  photograph 42:25          powder 14:1
  118:17             participated 47:4         110:5,7                 power 22:18
oshea 3:21 5:4,4     particular 51:11        photographs 110:12        precautions 96:8
  90:16               52:18 53:6 56:9        photos 110:2,15,19        precise 8:8
outside 15:1 61:14    59:18 61:6 63:25       phrased 63:19             preface 75:24
  69:21 77:9,10,10,13 66:2 78:1 79:14        pick 112:16               preferred 19:9 20:17
  79:24               80:15 86:18,21         picking 90:16             premarked 5:8
owned 16:15           87:15 119:6            picture 57:24,25          preparation 33:20
owner 109:1,2        party 8:18 51:16          100:25                    34:14 35:3,20,22,25
                     passed 109:5            pigments 10:9,10,16         36:3
         P           patent 107:19,21,22       13:21                   presence 95:1
package 33:3 37:24   pause 48:9 80:4         pile 93:9                 present 3:23 42:3
 41:25 42:24 66:25   pay 119:1               place 82:18 112:2         president 16:13
 86:22 109:11        paying 75:12,19,20      plaintiff 1:6 3:10,17       29:23
packaged 32:3,6,17    76:1 108:21,22           4:17,23 5:20            press 98:7
 39:20,25 40:21      payment 118:17          plaintiffs 2:7,8,23 5:9   pretty 41:17 99:12
 41:12,13 42:15      payments 118:24           5:10 43:23 52:6           112:23 119:14
 47:16 64:18,19 65:1 peak 115:9                79:11 89:18 90:6        previously 110:8,8
 66:11 68:22 69:1    peaked 119:13             91:12 92:11,25          primarily 10:15,17
 70:4 87:6 100:21    peep 22:24                120:25                    14:16 21:10 47:22
 109:9 117:20        penalty 7:3             plan 26:19                  115:16
packaging 36:18      people 7:5,18 15:7      plant 12:8 31:14,22       principal 82:8
 37:12,15 39:18 42:8  32:13 33:10 51:17        96:1,1,22               print 115:19
 43:4,5 51:8 55:8,16  59:10 60:2,10 97:9     plates 40:25              printed 113:1
 55:19 56:6 71:5      100:19 108:23          please 4:19 5:21 21:2     printing 115:17


    TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
   Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 42 of 49
                                                                                        133
               VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

prior 8:11 14:12        puffy 41:3               114:22 116:13          42:12 44:4,7 48:1
 38:24 39:18 43:3       pull 22:25 23:1 54:22   questions 7:15,18       50:9,12 61:19,21
 59:24 64:17,25 66:5    pulled 20:2 43:16        20:4 22:1 44:10        62:4 63:4 67:16
 66:24 71:1,20 73:6      52:17                   57:1 60:1,6,13         83:17 87:22 88:1
 74:7 75:12 98:18,25    pulling 52:23            80:16 81:12 88:4       89:13 92:9 95:4
 99:14                  purchase 65:4            93:23 111:8 120:17     117:13,16,25
privileged 34:6,10,19   purchased 53:9          quick 48:4              120:19 121:5
probably 23:22 31:25    purchasing 66:3         quite 90:24           recording 53:9
 35:21 38:24 65:18      purpose 17:14                                 records 14:5 17:16
 68:19 72:15 85:5       pursuant 3:1,6 81:14            R               17:18,19,23 40:11
 100:20,22 105:18       put 23:1,14,24,25    raise 111:10               94:23 95:23 96:6
 114:23 115:11           24:7 40:24 46:17    raised 27:22             reentry 30:14
 119:18,21               108:20 115:18       ran 118:20               refer 10:23 21:7
problem 56:22 81:11      116:4               rated 24:11,13,14          55:19,20 61:6
 108:16                 putting 22:7 40:8    rating 24:19 27:7          119:16
problems 107:19,25       111:22              ratios 21:12             reference 52:4 58:20
procedure 3:7 6:22      pyrometric 2:20      reached 22:19 23:3       referenced 58:19
proceed 75:23            10:25 13:7 14:3       24:9                     64:3,3 67:7
process 10:12 13:6       17:11 20:24 21:2    read 34:12 42:11,12      referencing 48:17
 73:12,14                36:18 38:9,16 40:13   45:23 46:8 48:5          49:10,16 55:8
processed 30:13          40:18 42:24 43:4      50:21 62:2,4,24        referred 20:18 65:5
processes 10:15          44:23 45:3,16 51:9    63:1,3,4 79:24 89:1      95:25
processing 12:13         64:18 65:1 72:12      89:12 90:13            referring 50:24 51:12
produce 48:21 94:23      82:25 101:10,24     real 48:4 100:23           54:23 55:16 56:10
produced 4:17 17:15      102:8,22 103:10     really 7:7 15:13 25:3      57:6,15,19 58:12
 18:4 33:23 45:25        104:7 105:6 106:16    25:15 26:6 31:5          59:2,17 61:2 63:25
 48:14,18,25 49:16       107:4,9 109:9 112:6   75:24 80:18 83:25        73:13 90:2 96:23
 49:18 54:25 55:6        119:19                84:8 100:12 109:10     refractories 11:10,11
 57:17 58:8,11,12,22                           116:13 120:21          refreshes 65:19
 61:8,17 64:4 65:12               Q          reason 15:10 24:2        regarding 36:23
 89:20 93:3 112:9       quantify 118:2         26:19                    46:16 51:8 100:13
product 13:12 30:13      120:14              reasons 73:25 74:2       regards 37:15 72:11
 46:21 73:21 107:22     quantities 41:18     recall 9:25 14:22        related 9:24
 108:3                  quantity 119:10        39:20 47:15 68:14      relationship 108:6
production 13:5,6       quarter 41:2           103:5 109:19           relevance 15:16 79:1
 34:5 53:25 70:9        question 15:5 16:2     113:10                   81:5
 92:14                   19:11,17 33:25      recalling 68:11 73:8     reliability 73:22
products 10:25           34:11 36:1 37:19    receipt 118:19           reliable 100:9
profit 108:19,21         38:19 42:10 46:24   receive 9:15 118:15      remember 97:22
proper 22:19 23:3        49:7,15 50:2,19,22 received 89:11,14           103:19 113:8
properties 100:13        58:4 61:2 62:2,15     91:6,7,8 95:14           116:12
protection 96:13,17      62:18,22,24 63:2,3    118:16                 remembered 3:1
provide 7:25 8:8 33:5    63:6,20,22 64:6,11 recess 44:6 50:11         rep 100:2
 33:6                    64:14 65:20 66:23     87:23 117:15           repeat 19:12,17
provided 36:22 71:17     67:3 72:17 75:23,25 recollection 10:1        rephrase 34:11 50:20
 89:8 90:24              80:5,12 82:22 94:15   38:7,8 65:20 68:24       63:21
public 4:7 32:3          98:15 103:20 107:1 record 4:6 5:7,21         report 18:12 116:23


    TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
   Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 43 of 49
                                                                                            134
               VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

  117:3                 reviewing 65:2 68:10       91:14 92:6,20 96:8      117:2
reported 1:20 78:24     revolver 118:23,23       sales 11:8 100:2        seen 32:15 38:9,17
reporter 5:1 19:7,11    right 7:9 8:11,24 10:2   salesman 11:17 13:19      39:15 42:14,25
  34:12                   12:2 16:1,4 17:1       sampson 35:9,9 37:9       44:12 68:22 100:24
reporting 1:23 3:4        20:8 21:25 22:8        san 1:2,24 3:5,15,19      109:10,12
represent 4:22 5:20       25:16 26:10,16,25        4:7,9,14,16 121:4     self 41:20
  25:17 86:6              27:3 28:2,9,17,21      sansome 1:24 3:4 4:8    sell 114:7,21,24 119:7
representation            29:4 30:7,23 33:8        4:16 121:4            selling 105:25 106:1
  113:19                  34:9 37:14 39:14       save 85:5                 117:19
represented 3:16,20       41:17,24 43:19         saves 93:19             send 93:24,24
representing 4:8,25       44:13 46:11,13         saw 25:19 39:10,17      sense 7:18 31:22
represents 25:11,18       47:13 48:22 49:4,9       40:9 46:20 58:22      sent 88:21
reputation 119:3          49:13 50:2 52:2,5        116:23                sentence 45:12,15
request 5:16 34:5         52:13 53:20 54:6       sawdust 64:20 66:12       48:11 51:3,5,11
  48:22 49:1,4,9 53:7     55:22 56:14 57:2,10      66:24 67:24 68:5,23     55:11,12 56:10,11
  57:18 69:22 88:13       57:13,16,20,22,25        69:1,12,19 70:4         58:13 59:1,5,18,18
  89:22 90:8,22           59:9,24 64:24 65:11      71:5,18 73:15,21        61:4 63:25 64:1,21
requested 88:18,24        68:18,19,20,21 70:7      75:10,12,18,21 76:2     64:23,23
required 96:12,17         71:13,25 82:19           100:9                 separate 81:2
respect 42:5 51:11        83:22 84:25 85:14      saying 26:7 32:5        september 89:21
  72:17 83:18 117:19      85:17,25 88:4,8          47:25 81:11             91:19 92:9 95:19
response 90:18 91:7       89:24 90:23 91:2,3     says 28:18 49:11 51:5   served 93:17
responses 28:18           91:16 92:2,3,21          55:23 57:8 59:1       services 1:23 3:4
responsibility 17:6       93:21 94:1 95:16,17      63:12,15 64:17 94:4   set 3:13
  119:2                   98:12,13 99:1,20         94:12 112:4,4         shakes 7:22 30:25
responsible 12:13         100:15 101:8 102:6     scale 26:3              sheet 2:15,18 40:22
  13:5 18:12              102:10,15 103:7,9      schlesinger 1:5 4:12      40:22,23 56:18
responsive 47:23          104:22,23 107:2        school 7:17 8:25 9:2      91:15 92:7,21
  48:21,25 49:18          108:5 109:24 111:9       30:4                  sheets 89:24
  57:18 94:15             111:18 113:18,21       scope 15:1 59:25        shelf 40:9
rest 58:21                114:9,16 115:1           61:14 69:21 76:15     shes 70:14
retail 120:14             116:22 119:20,24         77:10,13 108:11       short 113:12
retained 43:15 54:13      120:15                 scott 3:16 4:21 5:20    show 80:8 115:17
  66:5 121:3            rigid 41:3                 50:14 56:4,24 61:15   showing 60:12
retention 17:20         ripped 91:3                80:19                 shut 114:10
retired 33:11 36:8,9    river 106:10,11          seager 46:22 102:5,5    shutoff 22:16 23:7,8
  53:20,22 71:24 98:4   room 86:25 119:21          102:7,9,12,14,21        23:18
review 42:14 48:4         120:1                    104:15 109:21         shuttle 30:15
  50:15 66:4,22 83:7    rosens 110:9             search 48:24            side 106:10 108:20
  95:24                 rough 73:4               second 44:15,22         signature 44:15
reviewed 33:22 34:13    roughly 70:22              64:17 66:10 98:23     signed 43:21 57:7
  43:15 45:14 48:13     rules 6:22               section 3:7             simes 3:14 4:22
  48:16 49:12,20,24     run 114:1                see 22:23 23:1 34:22    similar 117:2
  50:4 51:5 52:14       running 118:16             39:8 40:4,11,24       simple 56:23,24
  54:12,22 57:7,8,14                               51:3 58:5 64:21         62:15
  58:16,20,24 61:8                S                68:11,12 79:1 90:17   simply 59:23
  62:9 63:13,15 66:21   safety 2:15,17 89:24       110:23 111:3 112:3    single 61:16 112:9


    TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
   Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 44 of 49
                                                                                           135
               VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

sinks 12:24               86:15 97:8               101:14,20 102:13      supposed 80:19
sir 5:19 6:3 61:1       specifications 43:1        102:19 103:15,21      sure 6:21 22:6,25
sites 22:24             speculate 8:2 78:15        104:13 106:16,20        24:9 28:7 36:14
sitting 86:20             78:17,19                 106:22 107:5,9,12       38:18 40:10 42:20
six 32:21 120:14        speculating 75:16          107:14 108:4            45:9 65:14 71:7
size 24:19 32:20        speculation 8:4 15:9     stay 61:21                73:3 75:5 84:4
  35:18 36:25             69:21 71:21 72:21      stays 38:25               85:11 86:4 87:2
sizes 32:20 33:3          90:11 108:12           steel 11:10               90:24 93:5,8 99:12
  114:13                spell 5:23 12:19         sticker 65:12 93:8        103:22 105:22
slight 25:22              33:18 74:23 92:1,2       110:17                  106:11,11 107:17
slightly 25:22          spiral 119:14            sticking 111:17           110:3,11,19 119:11
small 41:10,13,15       spoke 35:25 36:5         stipulate 17:22         suspect 73:23
  74:15 112:21            60:2,10 67:21 71:24    stop 60:8 64:13 83:23   swear 5:1
smaller 32:24             82:6                   stopped 69:11 83:19     switch 73:14,15
smallest 32:24          spoken 32:14 35:3,6        101:17 105:24,25        75:10 96:19 113:24
soft 40:24 41:5           35:12 45:15 46:9         106:1,4               sworn 5:6
softens 22:17           spongy 100:16,23         stores 119:16           system 26:20
softer 41:1             square 32:1              street 1:24 3:5,15,19
sold 8:19 32:3 106:16   stack 51:13 52:1           4:8,16 18:24 19:1                T
  106:19 107:8,12,13    stacked 87:11              31:16 113:3 121:4     table 34:22
  117:21                stamped 89:14            stuck 86:21             take 25:13,24 27:6
sole 106:14             standard 2:19 41:17      stuff 5:12 14:13          35:14 44:1,2 48:7
somebody 56:25            112:6                    33:24 98:11 100:10      50:7 60:22 64:23
sorry 9:12 42:10        start 5:25 10:5 16:17      111:14                  69:3 82:21 83:13
  70:13 74:8 116:16       24:17 26:14 31:1       styrofoam 40:23 41:1      84:2,4,8,17,19
sort 10:8 11:9 12:9       41:24 43:8 72:19         41:3,5                  87:15,18 111:12
  12:23 13:20 14:14       73:2 83:23 86:17       subject 62:5,17           114:5 117:9,10
  16:7 17:9,21 22:21      87:24 104:17           suite 1:24 3:5 4:8        120:22
  31:12,13,17 86:24     started 17:2 19:4,19       121:4                 taken 6:15 44:6
  96:13 107:24,25         20:24 21:13,14         summarize 69:9            50:11 56:25 87:23
  118:12                  26:21 38:22 70:20      summary 80:23 81:2        93:11 117:15
sounds 26:25 68:18        72:13 83:8,10,19       summit 18:24 19:1       takes 27:24
  97:23                   99:5,11,12,18,25         31:16 113:2           talc 14:15
source 85:20              101:17 102:18          superior 1:1 4:13       talk 6:1 7:7 19:24
south 9:3,11 81:25        103:13,25 104:7,20     supplied 53:12 54:4,4     33:16 71:13 72:4
  82:5,10,13,17 88:12     105:20,22 106:3          76:6,13 78:2 79:12      73:18 88:5 94:21
  116:24                  119:13                   82:23 83:11 86:1        111:13
space 30:14             starting 26:20 117:20      87:5 89:3,4 94:8,8    talked 35:21 37:23
speak 35:14,17 36:2     starts 25:1 83:23          94:17 116:20            46:9 59:11 61:3,10
  88:6 90:12 97:7         118:16                 supplier 66:24 68:4       63:17 66:19 67:19
speaking 42:22 56:5     state 1:1 5:21 19:6,20   suppliers 66:8 87:9       97:9 99:19 100:9
  59:15                   29:15,16,18,19,23      supply 73:22 82:20        102:9 113:5 115:2
speaks 94:4               30:5 46:17             supplying 76:5 83:19      117:25
specific 38:6 45:14     stated 3:11 4:2            83:21 85:13           talking 22:7 33:10
  61:2                  statement 81:2 82:14     support 45:15             34:7 35:20,22 36:24
specifically 37:24      statements 100:12        supporting 41:20          42:18 49:4,10 55:4
  49:11 50:25 57:8      states 30:5 101:11,13      115:2                   65:5 73:14 76:25


    TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
   Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 45 of 49
                                                                                            136
                VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

  78:11 83:8 107:11        26:25 27:19 28:13        32:13 40:25 83:10     tips 23:3
  114:8,14 119:17          28:13,25 30:14           84:21 100:20 108:4    title 99:9
tape 4:11 87:20,24         32:14,22 34:2 35:10      112:23 119:1          today 17:15 21:20
tax 108:20,22              36:10 37:7 39:13      think 21:14 24:2 28:5      32:17 33:20,23
teach 7:18                 40:16 45:7 46:13,23      37:2 38:17 39:3,17      34:14 35:20 40:21
team 51:16                 47:14,23 50:2 53:14      47:23 50:15 52:4        45:25 46:10 47:8
technology 102:13          54:7,10 55:22,23         53:8,20 60:7 65:18      48:14,18 49:17 50:4
tell 6:9 7:15 11:19        57:21 59:3,5,8,11        69:16 71:10 80:15       61:9 62:11,19 67:10
  17:20 18:16 24:17        61:21 63:2,5,19          84:1,9,16 88:2          68:12 93:3 96:19
  27:25 37:11,14 39:1      64:2,6 65:11,11          92:15,17 94:12          101:24 104:1,10
  45:1 48:20 69:13         67:22 69:24 70:17        95:12,15,18,19          105:1,23 114:15,17
  70:2,8 72:11 76:16       77:9,25 79:8 82:2        98:24 100:1,18,19       120:4
  80:14 82:16 84:15        83:5,13 85:25 88:8       101:4,21 102:11       toilets 12:24
  85:17 97:12 99:24        89:21,25 91:19 92:1      106:7,9 110:14,20     told 37:5 38:3 48:23
  100:18 101:22            92:2,22 93:10 95:17      110:24 115:20           59:10 62:9 66:13
  102:3 111:2 113:11       95:17 96:22 98:11        117:8,9 120:17          68:9,25 69:15 70:6
  114:23 115:10            98:17 102:5 103:6,7   thinking 45:8 57:23        70:7 72:13 73:20,20
telling 24:1 57:22         106:8 110:18          thousand 28:10             74:2 82:9 87:7
  59:12                    111:21 112:9 113:5    thousands 28:12            97:15
temperature 11:13          113:7,11 114:22          68:19,19              tooker 1:23 3:4 4:8
  17:12 21:6 24:10         119:24 120:14         three 23:22,24 32:21       4:15 121:4
  25:18,19 26:2,9,22     theirs 109:11              32:21 33:1 53:10      top 27:25 89:12 91:4
  27:11,16,21,23 28:8    thereof 3:3                54:8 61:10 67:6,10    total 18:12
temperatures 21:4        theres 22:12 23:5,5        76:4 85:13 103:1      totally 84:21 94:15
  24:15                    25:7 28:7 29:15          104:3 105:4,7         town 105:13
ten 109:7                  31:15 32:20 41:9,21   ties 118:21              transcribe 7:23
tendency 7:5               50:3 52:14 57:21      tile 12:11 30:14         transcript 7:23
tennessee 16:6 106:9       67:11 68:18 78:22     time 4:6 7:8 8:16        trap 62:13
terms 118:17               79:17 87:17 95:3         13:11 15:6 18:21      traveled 46:21
territories 119:9          96:6 101:21 102:24       21:7 24:15 25:19      tremolite 94:12,18
tested 94:25 116:14        102:24,25,25             28:8 31:18 36:5         95:2,7,10,15 96:5
  116:22                   107:22 110:20,21         40:5,13,18 42:16        96:10 116:6
testified 3:13 4:3       thermal 17:11              43:17 44:5,7 47:6     trial 17:25 22:1
  23:24 45:18,21 46:3    theyre 21:8 22:11,12       50:9,12 68:5 69:4     triangle 111:17
  60:2                     22:20 23:14,17           74:15,20,25 76:6,10   tried 94:24
testify 3:11 4:2 81:13     31:10 41:12,13           78:11,11 83:20 85:5   trips 22:18
testifying 6:25            49:17 57:1 75:19         86:17 87:22 88:1      trustees 18:13
testimony 71:21 74:7       80:19 96:19 103:12       89:8 90:15 92:5       truth 3:11,12,12 4:2
  81:3                     104:1,10,11 105:23       96:14 97:6,8,13         4:3,3 24:1
testing 2:11 88:11,13      105:24 119:15,16         99:7,8,19,22 102:12   try 7:8,8
  88:16 116:24           theyve 18:19 19:3          105:6 106:17 107:9    trying 15:3 45:13
thank 14:2 18:2          thick 41:2                 110:4 112:20            46:5,6 57:24 59:23
  52:13 60:15 64:16      thing 17:21 19:4           113:23 114:15           60:8 62:13 87:14
thanks 6:11 30:20          29:12 48:20 61:16        115:5,14 116:4          113:11 117:6
thats 6:9 11:18 18:9       75:17 84:24 95:12        117:13,16 118:18      turn 23:4
  18:24 19:8 21:9,21       100:8 106:14             118:20 121:6          turns 22:18
  22:9 24:1 26:10,17     things 6:23 11:13       times 6:17 83:22         twice 76:8


    TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
   Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 46 of 49
                                                                                        137
               VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

two 22:20 23:5 26:14      30:1,5                  4:5 5:1 44:4,7 50:9  120:21
  32:20 33:1 46:3       upset 60:20               50:12 87:20,24      ways 22:12,20
  53:19 65:4 66:8,19    use 5:8 13:7 14:2         117:13,16 121:2     wear 96:12,17
  77:23 83:10 102:25      17:25 24:2 26:23,24   videotape 4:17 22:2   weathers 6:12
  104:3 105:4,7 107:1     82:24 100:6,14        videotaped 2:23       website 20:2
  107:7,16 110:14,15      112:23 114:2          videotapes 121:3      wed 47:23
  110:20,21 120:1         115:17,22 116:2       virginia 106:9        wednesday 3:2
  121:3                   118:23                visually 23:2         week 118:3
type 46:21 114:8        usual 8:7               volume 4:11 87:21,25  welcome 120:23
types 23:5,10 24:18     utilitarian 112:24      vs 1:7                went 20:11 51:17
  25:8 62:9                                     vucavich 74:22 75:1    52:17 70:10 88:16
typical 114:1                   V                 75:4,8               102:8,12 104:20
typically 22:11      vague 14:25 24:12          vukovich 2:16 92:1,5   105:6
                       34:3 37:18 39:23           99:2,3              west 106:9
          U            42:19 45:6 57:1          vukovichs 91:25       westerville 6:10,13
uhhuh 10:24 12:22      59:3,5 62:8 67:13                               17:8 18:15,18 72:3
 79:13,15 88:23        76:23 78:10 108:12                 W           weve 46:9 58:2 61:3
uhhuhs 7:22          variables 28:7             wait 46:1,1 71:20      82:14 88:2 93:3
uhuhs 7:23           various 83:22 87:6          78:9,9 83:9 92:8      97:9 119:11
umhum 19:21 23:19      114:13                   walk 44:18            whats 6:5 32:24 50:3
 26:15 28:20 29:3    vary 23:15                 wallace 3:18 4:25 5:4  53:24 57:17 111:14
 35:2 36:7 37:6 41:4 varying 21:12              want 5:12 6:8 8:2     whatsoever 10:21
 43:14 44:21 48:12   verifications 93:15         26:23,24 27:11 31:7 wheel 30:23
 51:2,7 52:19 61:5   vermiculite 2:12 43:7       40:10 43:19 44:9,18 white 115:15,16,19
 85:22 86:9,12 97:11   43:8 53:9,13 54:4         48:5 55:22 56:17      115:20
 101:7 110:6 111:15    55:20 64:19 65:1,4        59:17,22 60:17,22    whitfield 97:24 98:2
umum 107:23            66:3,8 72:13,19           63:1 64:13 77:18,21 whos 71:24 82:7
unavailable 22:2       73:15,16 75:10,15         78:17 81:6,13 83:7    91:23 97:21 98:20
understand 6:24 7:14   75:19,20,21 76:2,5        83:12,18,24 84:4     window 22:22
 7:19 8:1 15:16 16:1   76:6,13 78:2,6,22         88:5 93:5,8 100:14 withdraw 16:2 82:21
 17:14 18:4 26:7       79:12,17,22 81:16         109:22 110:19        witness 3:10,10 5:2,6
 37:19 40:10 42:20     81:21 82:5,12,20,24       111:6,7,13 113:12     20:22 22:13,13,21
 45:7 46:2,5 47:24     83:20,21 85:13 86:1      wanted 96:1 117:18     23:6,22,23 24:18,18
 49:2,7 52:13 55:2     86:14,17,20,22 87:1      wants 19:17            25:5 27:19,21 30:25
 56:2,7 58:4 63:9      87:5 88:10,22 89:2       war 105:8              34:16,20 37:21 40:3
 68:18 70:7 86:19      89:3 93:25 94:7,16       ware 12:18,22 39:3     42:13,20 43:13,15
understanding 22:3     95:1,6,10,22 96:5        warehouse 86:25        45:9 46:15 48:10
 36:16 71:16 118:12    96:10,19 99:25           warnings 116:5         49:21,23 50:1 63:7
undisputed 81:3        100:6,10,13,21           wasnt 8:20 14:4        63:12 64:15 66:19
united 30:5 101:11     116:14,22,25 117:4        32:12 74:5 106:13     67:14,16 70:2,6
 101:13,14,20          117:20 118:1,13           106:14 110:3          72:24 76:11,19 77:6
 102:13,18 103:15    versus 4:12 27:9           watching 22:2          77:23 78:15,18
 103:21 104:13         30:18 84:22              way 14:13 24:11,23     84:15,24 85:1,3
 106:16,20,22 107:5 vesuvius 11:4,5,15,22        29:14 39:19 42:23     88:20 90:12 95:19
 107:9,12,14 108:4     12:3                      60:8 64:9 69:17       97:20,24 98:1 101:2
university 9:9,16    video 1:14,23 3:4 4:6       87:17 94:20 113:1     101:7,16 107:13
 19:6 29:16,16,23    videographer 3:23           114:1 118:2 120:3     108:16 109:7


    TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
   Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 47 of 49
                                                                                        138
              VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

 114:11,15,21,23        85:21 111:14 118:7       46:11 48:17 49:15    11 44:5,8 50:10,13
 116:11,18 119:24      wrong 98:23               54:23 55:5,16,24,25  12 46:18 87:22 88:1
 120:9,11              wrote 43:18 54:18         56:21 58:2,12 59:15    115:3
witnesses 22:14         67:14                    60:5,6,12,12 61:23   120 2:19
wondering 34:13                                  62:13 63:12,25       1445 113:2
words 8:7 19:12                 X                68:20 73:13 74:1     15 46:18 84:18,19
 24:14 25:24 26:8                                79:3,22 80:5 81:9    17 21:14
 27:8 42:25 45:12                Y               95:21 96:3 99:11     18 21:15 117:14
 67:10 69:16 86:6,19   yard 68:2,8               101:4 102:4 106:15   1800 28:13
 98:20                 yeah 6:20 16:25           112:20 113:11        1896 21:16,17 104:20
work 6:2 10:2,18         19:15 21:18 23:9        114:8,14 119:10,20     104:21,21
 11:3 12:2,5,25          25:5 27:5,17,20,21      120:23               19 25:2
 13:14,16 14:8,10        28:13 30:19 34:1,7    youve 32:13,14 35:1    1910 54:19
 16:5,10,14,22 18:7      36:24 39:10 41:14       35:12,21 38:17       1932 28:19,23 29:2
 21:7,24 22:20 23:4      44:2 45:11 47:2         44:12 45:22,23 46:8    31:1 32:2,8,9
 25:12 26:9 27:8         49:21 50:23 51:24       46:8,9,24 48:16      1947 6:6
 31:8 59:8 70:10         55:23 58:21 62:7        58:25 61:10 64:9     1950s 38:4,10 42:16
 99:20 102:10            66:22 72:24 76:20       67:19 83:9 93:7        101:12
 109:22 118:22,24        88:10,19 90:20          97:17 112:22         1957 54:14
 119:1                   92:15 93:4,10,16,18                          1960 99:15
worked 11:4,19           93:21 95:18,19                   Z           1960s 38:14
 12:17 14:4 16:4         97:17 99:13 100:5     zonolite 43:16,18      1963 43:9,18 52:9
 26:22 33:10 36:13       101:14 104:16           52:9 53:4,10,12        65:21 66:24 70:24
 38:5 54:1 70:17         105:15,17,19 108:3      65:10 78:5,6,12        72:14,19 73:6 78:13
 71:1,4,17 73:6 97:9     108:8,16 111:2,7,20     81:17 82:23 84:22      86:8 97:13 98:25
 97:13 98:18,19,25       111:21,23 113:13        85:3,7 86:11,13        99:12 117:20
 99:3,14 102:11,12       114:10,18 115:10        95:9,11 100:1 117:3 1965 9:5,14
 102:17 108:23           116:23 118:14                                1969 9:14 10:19
workers 97:3             120:5,11                         0           1970 71:2
working 10:5,20        year 9:4 20:13 33:7,9   00 84:5                1971 10:19 11:20
 11:21,25 12:10,15       36:8 86:21 114:21     000 31:25              1972 12:6
 13:8 14:19 16:17,23     114:24 115:3,11       020 25:2               1975 12:6 13:1 39:11
 16:24 17:2 38:23      years 9:12 10:18        021 25:2,20 26:11        40:19
 39:2,9,12,21 40:5       11:19 12:5,25 13:16   022 25:1,2,13,15,21    1976 88:9
 40:12,19 70:20,24       36:14,15 37:15          26:2,7,13,25 27:7,9 1978 89:15
 73:2                    46:18 54:2 70:10,22     27:24                1979 13:1,17 39:11
works 97:10              82:12 83:2,10,11                               113:20
                         85:17 102:1 105:4,7              1
world 79:24 105:8                                                     1980 18:21
                         109:7 118:2,13        1 2:8 4:11 5:8,10 25:2
worldwide 107:11                                                      1981 18:21 89:21
                         119:7,11                25:2,2 26:13,14,21
wouldnt 28:6 34:19                                                      95:16
                       youd 72:8 109:21          61:4 64:1 80:2
 114:4,5                                                              1983 13:17 14:11
                       youll 84:25               87:20 117:14,17
wow 38:18                                                               42:1,2 43:3 91:19
                       youre 7:21 14:12          121:6,8
write 54:18                                                             92:9 97:13 98:18
                         16:24 17:15 18:4      10 3:3 4:6 31:25
writing 112:3,12                                                      1986 14:11 16:4,11
                         22:7,8 23:2 26:2,7    100 59:12 110:3,11
writings 109:18                                                         20:25
                         30:23 32:5,5 33:23      120:8
written 43:16 53:1                                                    1991 99:8
                         37:22 42:20 45:9      10876 2:11
 65:10 66:7 84:22                                                     1994 16:11


    TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
   Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 48 of 49
                                                                     139
               VIDEO DEPOSITION OF GARY CHILDRESS - 11/28/2007

1st 89:15 91:19 92:9    415 1:25                9 2:19 120:25
                        4153920650 4:10         90 2:13
          2               121:5                 91 2:14
2 2:9 43:23 44:20       42 25:2 26:5 27:1,2,6   9183 2:16
  45:13 52:11 84:5        27:9,10,18 28:11      92 2:16,17 99:8
  87:24                   36:14                 92581 2:14
2001 6:20 8:12 15:25    43 2:9 36:15            9281 2:13
  16:21,22 38:22        44 3:14                 94 16:19
  79:21 99:21,22,23                             94104 1:24 3:16
2002 99:22,23                     5               121:5
2004 73:9               5 2:8,13,23 90:6 91:8   94106 4:9
2007 1:16 3:2 4:6       50 41:9,16,19 114:25    94133 3:19
  36:9                    120:9,10,11           97 2:10
2093 3:7                501c3 108:22
20th 6:6 52:8 65:21     50s 33:12,14 37:25
  86:7                  52 2:10
22 44:5                 55 3:18
24 52:9,10 87:22        59 6:4
  117:17
25 41:21 114:25                   6
  115:2                 6 2:14 91:12 120:6
28 1:16 3:3 4:6         60s 33:12 73:5
28th 3:2 4:6            63 75:12 96:15 98:19
29 44:8 121:6,8           98:20
2nd 89:21               662 52:9
                        6991 18:17
          3             6th 3:19
3 2:10 18:17 48:3,17
  49:16 50:25 52:5,6              7
  52:10,14 54:22,23     7 2:16 92:11
  55:8 56:11 58:13,13   700 1:24 3:5 4:8
  58:20 61:4 64:1         121:4
30 31:9 118:17,18       70s 115:12
35 50:10 70:22          72 11:20
350 1:24 3:4 4:8,16     75 39:15 40:6
  52:11 121:4           79 39:15 40:6,19
36th 3:15                 113:15,22
39 50:13                7916 1:21
3920650 1:25
3c 18:17,17 31:10                 8
                        8 2:17 92:25
          4             80 113:22
4 2:5,11 64:17 89:18    80s 115:11,12 119:13
40 24:21 25:4,5,7       83 52:10 96:15 98:19
  26:14 36:14 54:2      89 2:11
  70:10,22 88:1         8th 88:9
  120:16
                                  9


    TOOKER & ANTZ COURT REPORTING & VIDEO SERVICES (415-392-0650)
   Case 2:17-cv-00063-D Document 63-7 Filed 05/21/19 Page 49 of 49
